Exhibit 10.1

Execution Version

INCREMENTAL AMENDMENT No. 1 (this “Amendment”), dated as of September 20, 2017,
among ARAMARK Services, Inc., a Delaware corporation (the “Company” or the “U.S.
Borrower”), ARAMARK INVESTMENTS LIMITED, a limited company incorporated under
the laws of England and Wales (the “U.K. Borrower”), ARAMARK CANADA LTD., a
company organized under the laws of Canada (the “Canadian Borrower” and,
together with the U.S. Borrower and the U.K. Borrower, the “Borrowers”), ARAMARK
INTERMEDIATE HOLDCO CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Guarantor, each Euro Term A Lender party hereto, each Additional
Canadian Term A Lender (as defined below) party hereto, and JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders and collateral agent for the
Secured Parties (in such capacities, the “Agent”) to the Credit Agreement, dated
as of March 28, 2017 (as amended, supplemented, amended and restated or
otherwise modified from time to time prior to the Incremental Amendment No. 1
Effective Date (as defined below), the “Existing Credit Agreement”), among the
Borrowers (as defined therein), Holdings, the other Guarantors from time to time
party thereto, the Agent and the other parties thereto from time to time. The
Existing Credit Agreement as amended hereby is referred to as the “Amended
Credit Agreement.” Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Amended Credit Agreement.

WHEREAS, the Canadian Borrower desires to amend the Existing Credit Agreement
to, among other things, incur New Term Loans in the form of additional Canadian
Term A Loans in an aggregate principal amount of approximately C$120,000,000
(the “Additional Canadian Term A Loans”), pursuant to Section 2.19 of the
Existing Credit Agreement;

WHEREAS, the U.K. Borrower desires to amend the Existing Credit Agreement to,
among other things, incur New Term Loans in the form of Euro Term A Loans in an
aggregate principal amount of approximately €170,000,000 (the “Euro Term A
Loans”), pursuant to Section 2.19 of the Existing Credit Agreement;

WHEREAS, each Person listed in Schedule 1 hereto (each an “Additional Canadian
Term A Lender”) has agreed to provide Additional Canadian Term A Loans in the
aggregate principal amount set forth opposite such Additional Canadian Term A
Lender’s name therein (the “Additional Canadian Term A Commitments”), which
shall be available on the Incremental Amendment No. 1 Effective Date and
structured as an increase in the principal amount of the Canadian Term A Loans
outstanding under the Existing Credit Agreement;

WHEREAS, each Person listed in Schedule 2 hereto (each a “Euro Term A Lender”)
has agreed to provide Euro Term A Loans in the aggregate principal amount set
forth opposite such Euro Term A Lender’s name therein (the “Euro Term A
Commitments”), which shall be available on the Incremental Amendment No. 1
Effective Date and structured as a new tranche of term loans of a new class
under the Amended Credit Agreement;

WHEREAS, each Additional Canadian Term A Lender and each Euro Term A Lender
shall hereby become a Lender under the Amended Credit Agreement and a party to
the Loss Sharing Agreement in accordance with Section 2.19(a) of the Existing
Credit Agreement; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Establishment of New Term Loans and New Term Commitments. Subject to
the terms and conditions set forth in this Amendment and in the Existing Credit
Agreement, as of the Incremental Amendment No. 1 Effective Date, each Additional
Canadian Term A Lender agrees to provide Additional Canadian Term A Loans in the
amount set forth opposite its name on Schedule 1 to this Amendment under the
caption “Additional Canadian Term A Commitments” and each Euro Term A Lender
agrees to provide Euro Term A Loans in the amount set forth opposite its name on
Schedule 2 to this Amendment under the caption “Euro Term A Commitments”.

Section 2. Amendment. The Existing Credit Agreement is, effective as of the
Incremental Amendment No. 1 Effective Date, hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages attached as Exhibit A hereto.

Section 3. Representations and Warranties. Each of the U.S. Borrower, the U.K.
Borrower, the Canadian Borrower and the Loan Guarantors represents and warrants
to the Agent and each Lender that:

(a) The execution and delivery of this Amendment is within each applicable Loan
Party’s corporate powers and has been duly authorized by all necessary corporate
and, if required, stockholder action of such Loan Party. This Amendment has been
duly executed and delivered by each of the U.S. Borrower, the U.K. Borrower, the
Canadian Borrower and the Loan Guarantors and is a legal, valid and binding
obligation of each such Person, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity. This Amendment
(a) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (A) such as have been
obtained or made and are in full force and effect and (B) for filings and
registrations necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of the Restricted Subsidiaries, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of the Restricted Subsidiaries or their respective assets, or (other than
as contemplated by this Amendment) give rise to a right thereunder to require
any payment to be made by any Loan Party or any of the Restricted Subsidiaries,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party or any of the Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents, except, in the case of each of clauses
(a) through (d) above, to the extent that any such violation, default or right,
or any failure to obtain such consent or approval or to take any such action,
would not reasonably be expected to result in a Material Adverse Effect.

(b) After giving effect to this Amendment, the representations and warranties
set forth in Article III of the Amended Credit Agreement or in any other Loan
Document are true

 

-2-



--------------------------------------------------------------------------------

and correct in all material respects (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date); provided that any representation or warranty
that is qualified as to materiality or “Material Adverse Effect” shall be true
and correct in all respects.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Except as set forth in Schedule 3 (if any), there have been no modifications
since those previously delivered on the Closing Date to (i) the certificate or
articles of incorporation or organization of the Loan Guarantors or (ii) the
by-laws, memorandum and articles of incorporation or operating, management,
partnership or equivalent agreement, as applicable, of the Loan Guarantors.

Section 4. Effectiveness. The Amendment shall become effective on the date (the
“Incremental Amendment No. 1 Effective Date”) that each of the conditions set
forth below in this Section 4 has been satisfied:

(a) Execution of this Amendment. The Agent (or its counsel) shall have received
from the U.S. Borrower, the U.K. Borrower, the Canadian Borrower, each Loan
Guarantor, the Agent, each Additional Canadian Term A Lender and each Euro Term
A Lender either (A) a counterpart of this Amendment signed on behalf of such
party (which, in the case of each Euro Term A Lender, shall be in the form of
Annex A hereto) or (B) written evidence satisfactory to the Agent (which may
include facsimile transmission of a signed signature page of this Amendment)
that such party has signed a counterpart of the Amendment.

(b) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Incremental Amendment No. 1 Effective Date, a written opinion of
(i) Simpson Thacher & Bartlett LLP, New York counsel for the Loan Parties,
(ii) Canadian counsel to the Canadian Borrower and (iii) English and Welsh
counsel to the Agent, in each case (A) dated the Incremental Amendment No. 1
Effective Date, (B) addressed to the Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Agent and covering such other matters
relating to the Loan Documents and the transactions contemplated by this
Amendment, as the Agent shall reasonably request.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each of the
U.S. Borrower, the U.K. Borrower and the Canadian Borrower, dated the
Incremental Amendment No. 1 Effective Date and executed by its Secretary,
Assistant Secretary or director, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the other officers of the U.S.
Borrower, the U.K. Borrower or the Canadian Borrower, respectively, authorized
to sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of the U.S. Borrower, the U.K. Borrower or the Canadian Borrower,
respectively, and

 

-3-



--------------------------------------------------------------------------------

a true and correct copy of its by-laws, memorandum and articles of incorporation
or operating, management, partnership or equivalent agreement to the extent
applicable (or, in each case, certify that there have been no modifications to
such documents since those previously delivered on the Closing Date), and (ii) a
good standing certificate for the U.S. Borrower, the U.K. Borrower, the Canadian
Borrower and each of the Loan Guarantors from its respective jurisdiction of
organization (or, solely with respect to the Loan Guarantors organized in
California, the Agent shall have received “short form” verifications, with good
standing certificates from the Secretary of State of California to be delivered
promptly following the Incremental Amendment No. 1 Effective Date).

(d) Officers’ Certificate. The Agent shall have received an Officers’
Certificate, dated as of the Incremental Amendment No. 1 Effective Date,
certifying that: (A) each of the representations and warranties set forth in
Section 3(a) hereof is true and correct in all material respects on and as of
the Incremental Amendment No. 1 Effective Date; provided that any representation
or warranty that is qualified as to materiality or “Material Adverse Effect”
shall be true and correct in all respects and (B) the representation and
warranty set forth in each of Section 3(b) and 3(c) hereof is true and correct
on and as of the Incremental Amendment No. 1 Effective Date.

(e) Fees. The Agent shall have received (i) all fees required to be paid to them
by the U.S. Borrower, the U.K. Borrower and the Canadian Borrower mutually
agreed prior to the Incremental Amendment No. 1 Effective Date and (ii) all
out-of-pocket expenses (including the reasonable documented fees and expenses of
external legal counsel) for which invoices have been presented to such Borrowers
at least two days prior to the Incremental Amendment No. 1 Effective Date.

(f) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of the U.S. Borrower certifying that the Loan Parties,
on a consolidated basis on the Incremental Amendment No. 1 Effective Date after
giving effect to the transaction, are solvent (within the meaning of
Section 3.15 of the Credit Agreement).

(g) Insurance. The Agent shall have received, with respect to each Mortgaged
Property, (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination and (y) if any improvement is located on any
portion of any Mortgaged Property in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), a notice about special flood hazard area status and flood disaster
assistance duly executed by the U.S. Borrower relating thereto and the evidence
of flood insurance required by Section 5.10 of the Credit Agreement and the
Flood Insurance Laws.

 

-4-



--------------------------------------------------------------------------------

Section 5. Post-Closing Covenants. No later than 90 days following the
Incremental Amendment No. 1 Effective Date (or such longer time period as may be
reasonably agreed to by the Agent), the U.S. Borrower shall deliver or cause to
be delivered to the Agent with respect to each Mortgage either:

(a) No Mortgage Amendment Necessary

Written or e-mail confirmation from local counsel in the jurisdiction in which
such Mortgaged Property is located substantially to the effect that: (i) the
recording of the existing Mortgage (and any related fixture filing) is the only
filing or recording necessary to give constructive notice to third parties of
the lien created by such Mortgage as security for the Obligations, including the
Obligations evidenced by this Amendment and the other documents executed in
connection herewith, for the benefit of the Secured Parties, and (ii) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by this Amendment and the other documents executed in
connection herewith, for the benefit of the Secured Parties; or, for any
Mortgage recorded in a jurisdiction in which local counsel is unable to provide
the foregoing written or email confirmation, with respect to such Mortgage, the
deliverables listed in Section 5(b) below; or

(b) Mortgage Amendment Necessary

(i) An amendment to such Mortgage (each, a “Mortgage Amendment”) duly executed
and acknowledged by the applicable Loan Party, and in form for recording in the
recording office where the respective Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Agent;

(ii) executed legal opinions regarding the enforceability of the Mortgages, as
amended by the applicable Mortgage Amendment, and other customary opinions, in
form and substance satisfactory to the Agent;

(iii) a datedown endorsement to the existing mortgage title insurance policies
relating to the Mortgage encumbering the Mortgaged Property subject to such
Mortgage assuring the Agent that such Mortgage, as amended by such Mortgage
Amendment is a valid and enforceable first priority lien on such Mortgaged
Property in favor of the Agent free and clear of all defects, encumbrances and
liens except for Permitted Liens, and such endorsements shall otherwise be in
form and substance reasonably satisfactory to the Agent; and

(iv) evidence acceptable to the Agent of payment by the U.S. Borrower of all
applicable title insurance premiums, search and examination charges, and related
charges,

 

-5-



--------------------------------------------------------------------------------

mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgage Amendments and issuance of the title endorsements.

Notwithstanding anything herein to the contrary, the Agent may waive the
requirements of this Section if the Agent determines (in its sole discretion)
that the burden, cost, time or consequences of obtaining such items is excessive
in relation to the benefits to be obtained therefrom by the Secured Parties.

Section 6. Additional Canadian Term A Lenders and Euro Term A Lenders. Each
Additional Canadian Term A Lender and each Euro Term A Lender (a) represents and
warrants that (i) it is not an Ineligible Institution and has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and a party to the Loss Sharing Agreement,
dated as of March 28, 2017 (the “Loss Sharing Agreement”), by and among the
Lenders, (ii) it satisfies the requirements specified in the Credit Agreement
that are required to be satisfied by it in order to become a Lender, (iii) from
and after the Incremental Amendment No. 1 Effective Date, it shall be bound by
the provisions of the Credit Agreement and the Loss Sharing Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement and the Loss Sharing Agreement,
together with copies of the most recent financial statements referred to in
Section 3.04(a) of the Credit Agreement or delivered pursuant to Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment and to make its Additional Canadian Term A Loans or Euro Term A
Loans, as applicable, on the basis of which it has made such analysis and
decision independently and without reliance on the Agent or any other Lender and
(v) it has delivered to the Agent any documentation required to be delivered by
it pursuant to the terms of Section 2.15 of the Credit Agreement, duly completed
and executed by the Additional Canadian Term A Lender or Euro Term A Lender, as
applicable and (b) agrees that (i) it will, independently and without reliance
on the Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, (ii) it will appoint
and authorize the Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement as are delegated to the Agent, by the terms
thereof, together with such powers as are reasonably incidental thereto, and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

Section 7. Tax Matters. All of the Canadian Term A Loans (including the
Additional Canadian Term A Loans and the Canadian Term A Loans currently
outstanding) will be treated as one fungible tranche for U.S. federal income tax
purposes.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery

 

-6-



--------------------------------------------------------------------------------

of a manually executed counterpart hereof.

Section 9. Applicable Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each of the Borrowers and the Loan Guarantors hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any U.S. Federal or New York State court sitting in the Borough
of Manhattan, New York, New York in any action or proceeding arising out of or
relating to this Amendment, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 12. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the Agent
or the Issuing Banks, in each case under the Existing Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Existing Credit Agreement or
any other Loan Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Borrower and Loan Guarantor
reaffirms its obligations under the Loan Documents to which it is party and the
validity of the Liens granted by it pursuant to the Security Documents. This
Amendment shall constitute a Loan Document for purposes of the Amended Credit
Agreement and from and after the Incremental Amendment No. 1 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement,

 

-7-



--------------------------------------------------------------------------------

shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement. Each of the Borrowers and the Loan Guarantors hereby consents to this
Amendment and confirms that all obligations of each such Borrower or Loan
Guarantor under the Loan Documents to which such Borrower and Loan Guarantor is
a party shall continue to apply to the Amended Credit Agreement. This Amendment
shall not constitute a novation of the Existing Credit Agreement or any other
Loan Document.

[Remainder of page intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ARAMARK SERVICES, INC. By:  

/s/ James J. Tarangelo

  Name: James J. Tarangelo   Title: Vice President and Treasurer ARAMARK CANADA
LTD. By:  

/s/ Doug Weatherbee

  Name: Doug Weatherbee   Title: Treasurer ARAMARK INTERMEDIATE HOLDCO
CORPORATION By:  

/s/ James J. Tarangelo

  Name: James J. Tarangelo   Title: Vice President and Treasurer ARAMARK
INTERNATIONAL FINANCE, S.À.R.L. By:  

/s/ James J. Tarangelo

  Name: James J. Tarangelo   Title: Category A Manager ARAMARK INVESTMENTS
LIMITED By:  

/s/ Thomas Mulryan

  Name: Thomas Mulryan   Title: Chief Financial Officer

[Aramark – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ARAMARK IRELAND HOLDINGS LIMITED By:  

/s/ Thomas Mulryan

  Name: Thomas Mulryan   Title: Chief Financial Officer ARAMARK REGIONAL
TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY By:  

/s/ Thomas Mulryan

  Name: Thomas Mulryan   Title: Chief Financial Officer ARAMARK HOLDINGS GMBH &
CO. KG By:  

/s/ Lutz Spahr

  Name: Lutz Spahr   Title: Chief Financial Officer By:  

/s/ Katja Borghaus

  Name: Katja Borghaus   Title: Vice President EACH OF THE SUBSIDIARY GUARANTORS
LISTED ON SCHEDULE I HERETO By:  

/s/ James J. Tarangelo

  Name: James J. Tarangelo   Title: Treasurer

[Aramark – Signature Page to Amendment No. 1]

 



--------------------------------------------------------------------------------

SCHEDULE I

 

   

Subsidiary Guarantor

   Jurisdiction 1.   L&N Uniform Supply, LLC    California 2.   Lake Tahoe
Cruises, LLC    California 3.   Old Time Coffee Co.    California 4.   Paradise
Hornblower, LLC    California 5.   1st & Fresh, LLC    Delaware 6.   Aramark
Asia Management, LLC    Delaware 7.   Aramark Business & Industry, LLC   
Delaware 8.   Aramark Business Center, LLC    Delaware 9.   Aramark Business
Facilities, LLC    Delaware 1.   Aramark Campus, LLC    Delaware 2.   Aramark
Cleanroom Services (Puerto Rico), Inc.    Delaware 3.   Aramark Cleanroom
Services, LLC    Delaware 4.   Aramark Confection, LLC    Delaware 5.   Aramark
Construction and Energy Services, LLC    Delaware 6.   Aramark Construction
Services, Inc.    Delaware 7.   Aramark Correctional Services, LLC    Delaware
8.   Aramark Educational Group, LLC    Delaware 9.   Aramark Educational
Services, LLC    Delaware 10.   Aramark Entertainment, LLC    Delaware 11.  
Aramark Facility Services, LLC    Delaware 12.   Aramark FHC Business Services,
LLC    Delaware 13.   Aramark FHC Campus Services, LLC    Delaware 14.   Aramark
FHC Correctional Services, LLC    Delaware 15.   Aramark FHC Healthcare Support
Services, LLC    Delaware 16.   Aramark FHC Refreshment Services, LLC   
Delaware 17.   Aramark FHC School Support Services, LLC    Delaware 18.  
Aramark FHC Services, LLC    Delaware 19.   Aramark FHC Sports and Entertainment
Services, LLC    Delaware 20.   Aramark FHC, LLC    Delaware 21.   Aramark Food
and Support Services Group, Inc.    Delaware 22.   Aramark Food Service, LLC   
Delaware 23.   Aramark FSM, LLC    Delaware 24.   Aramark Global, Inc.   
Delaware 25.   Aramark Healthcare Support Services of the Virgin Islands, Inc.
   Delaware 26.   Aramark Healthcare Support Services, LLC    Delaware 27.  
Aramark Healthcare Technologies, LLC    Delaware 28.   Aramark Industrial
Services, LLC    Delaware 29.   Aramark Japan, LLC    Delaware 30.   Aramark
Management, LLC    Delaware 31.   Aramark Organizational Services, LLC   
Delaware



--------------------------------------------------------------------------------

   

Subsidiary Guarantor

   Jurisdiction 41.   Aramark Processing, LLC    Delaware 1.   Aramark Rail
Services, LLC    Delaware 2.   Aramark RBI, Inc.    Delaware 3.   Aramark
Refreshment Group, Inc.    Delaware 4.   Aramark Refreshment Services of Tampa,
LLC    Delaware 5.   Aramark Refreshment Services, LLC    Delaware 6.   Aramark
Schools Facilities, LLC    Delaware 7.   Aramark Schools, LLC    Delaware 8.  
Aramark SCM, Inc.    Delaware 9.   Aramark Senior Living Services, LLC   
Delaware 10.   Aramark Senior Notes Company, LLC    Delaware 11.   Aramark
Services of Puerto Rico, Inc.    Delaware 12.   Aramark SM Management Services,
Inc.    Delaware 13.   Aramark SMMS LLC    Delaware 14.   Aramark SMMS Real
Estate LLC    Delaware 15.   Aramark Sports and Entertainment Group, LLC   
Delaware 16.   Aramark Sports and Entertainment Services, LLC    Delaware 17.  
Aramark Sports Facilities, LLC    Delaware 18.   Aramark Sports, LLC    Delaware
19.   Aramark Togwotee, LLC    Delaware 20.   Aramark Trademark Services, Inc.
   Delaware 21.   Aramark U.S. Offshore Services, LLC    Delaware 22.   Aramark
Uniform & Career Apparel Group, Inc.    Delaware 23.   Aramark Uniform & Career
Apparel, LLC    Delaware 24.   Aramark Uniform Manufacturing Company    Delaware
25.   Aramark Uniform Services (Matchpoint) LLC    Delaware 26.   Aramark
Uniform Services (Rochester) LLC    Delaware 27.   Aramark Uniform Services
(Syracuse) LLC    Delaware 28.   Aramark Uniform Services (Texas) LLC   
Delaware 29.   Aramark Uniform Services (West Adams) LLC    Delaware 30.  
Aramark Venue Services, Inc.    Delaware 31.   Aramark WTC, LLC    Delaware 32.
  Aramark/HMS, LLC    Delaware 33.   Canyonlands Rafting Hospitality, LLC   
Delaware 34.   D.G. Maren II, Inc.    Delaware 35.   Delsac VIII, Inc.   
Delaware 36.   Filterfresh Coffee Service, LLC    Delaware 37.   Filterfresh
Franchise Group, LLC    Delaware 38.   Fine Host Holdings, LLC    Delaware 39.  
Harrison Conference Associates, LLC    Delaware 40.   Harry M. Stevens, LLC   
Delaware 41.   HPSI Purchasing Services LLC    Delaware 42.   Institutional
Processing Services LLC    Delaware



--------------------------------------------------------------------------------

   

Subsidiary Guarantor

   Jurisdiction 84.   Landy Textile Rental Services, LLC    Delaware 32.  
Lifeworks Restaurant Group, LLC    Delaware 33.   New Aramark LLC    Delaware
34.   Yosemite Hospitality, LLC    Delaware 35.   American Snack & Beverage, LLC
   Florida 36.   Aramark Distribution Services, Inc.    Illinois 37.   Aramark
FHC Kansas, Inc.    Kansas 38.   Aramark Services of Kansas, Inc.    Kansas 39.
  Restaura, Inc.    Michigan 40.   Travel Systems, LLC    Nevada 41.   Harry M.
Stevens Inc. of New Jersey.    New Jersey 42.   Aramark Technical Services North
Carolina, Inc.    North Carolina 43.   Harrison Conference Services of North
Carolina, LLC    North Carolina 44.   Aramark American Food Services, LLC   
Ohio 45.   Aramark Consumer Discount Company    Pennsylvania 46.   Harry M.
Stevens Inc. of Penn    Pennsylvania 1.   MyAssistant, Inc.    Pennsylvania 2.  
Aramark Business Dining Services of Texas, LLC    Texas 3.   Aramark Educational
Services of Texas, LLC    Texas 4.   Aramark Food Service of Texas, LLC    Texas
5.   Aramark Sports and Entertainment Services of Texas, LLC    Texas 6.   Brand
Coffee Service, Inc.    Texas 7.   Aramark Educational Services of Vermont, Inc.
   Vermont 8.   Overall Laundry Services, Inc.    Washington 9.   Aramark
Capital Asset Services, LLC    Wisconsin



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent By:  

/s/ Barry Bergman

  Name: Barry Bergman   Title: Managing Director

[Aramark – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Euro Term A Lender By:  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director

Bank of America Merrill Lynch International Limited, , as Euro Term A Lender

By:  

/s/ Fiona Malitsky

  Name: Fiona Malitsky   Title: Vice President PNC BANK, NATIONAL ASSOCIATION,as
Euro Term A Lender By:  

/s/ Timothy J. Hornickle

  Name: Timothy J. Hornickle   Title: Senior Vice President

Capital One, N.A.,

as Euro Term A Lender

By:  

/s/ David Dale

  Name: David Dale   Title: Assistant Vice President

[Aramark – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Commerzbank AG, New York Branch, as Euro Term A Lender By:  

/s/ Pedro Bell

  Name: Pedro Bell   Title: Director By:  

/s/ Matthew Ward

  Name: Pedro Bell   Title: Director

[Aramark – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

TD BANK, N.A., as an Additional Canadian Term A Lender By:  

/s/ Alan Garson

  Name: Alan Garson   Title: Senior Vice President THE BANK OF NOVA SCOTIA,as an
Additional Canadian Term A Lender By:  

/s/ Michael Grad

  Name: Michael Grad   Title: Director Comerica Bank,as an Additional Canadian
Term A Lender By:  

/s/ Timothy O’Rourke

  Name: Timothy O’ Rourke   Title: Vice President

[Aramark – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Schedule 1

Additional Canadian Term A Commitments

 

Lenders

   Additional Canadian Term A Commitments   TD Bank, N.A.    C$ 54,000,000.00  
The Bank of Nova Scotia      54,000,000.00   Comerica Bank      12,000,000.00  
Total    C$ 120,000,000.00  

 



--------------------------------------------------------------------------------

Schedule 2

Euro Term A Commitments

 

Lenders

   Euro Term A Commitments   JPMorgan Chase Bank, N.A.    € 34,000,000.00   Bank
of America Merrill Lynch International Limited      34,000,000.00   PNC Bank,
National Association      34,000,000.00   Capital One, N.A.      34,000,000.00  
Commerzbank AG, New York Branch      34,000,000.00   Total    €   170,000,000.00
 



--------------------------------------------------------------------------------

Schedule 3

None.



--------------------------------------------------------------------------------

Annex A

The undersigned has caused this Amendment to be executed and delivered. In
addition, the undersigned hereby:

 

1. [confirms that the person beneficially entitled to interest payable to the
undersigned, in respect of an advance under the Euro Term A Loans is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 of
the CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA 2009; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the CTA 2009) of that company;]1

 

2. confirms, for the benefit of the Agent and without liability to any Loan
Party, that it is (select one):

 

  ☐ a UK Qualifying Lender (other than a Treaty Lender)

 

  ☐ a Treaty Lender

 

  ☐ not a UK Qualifying Lender

 

3. [confirms that it holds a passport under the HMRC DT Treaty Passport scheme
(reference number [     ]) and is tax resident in [     ], so that interest
payable to it by borrowers is generally subject to full exemption from UK
withholding tax, and notifies each Borrower that it wishes that scheme to apply
to this Agreement.

The undersigned’s HMRC DT Treaty Passport scheme reference number is
            .

The undersigned is tax resident in             .]2

 

                             ,

as Euro Term A Lender

By:  

 

  Name:   Title:

 

1  Delete this paragraph if lender does not come within sub-paragraph (i)(B) of
the definition of “U.K. Qualifying Lender” in the Credit Agreement.

2  Include if you hold a passport under the HMRC DT Treaty Passport scheme and
wish that scheme to apply to this agreement. Otherwise, delete this paragraph 3.

[Aramark – Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Exhibit A

[attached]



--------------------------------------------------------------------------------

EXHIBIT A

Execution Version

 

 

CREDIT AGREEMENT

Dated as of March 28, 2017

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders and Issuing Banks

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

and

ARAMARK SERVICES, INC.,

ARAMARK CANADA LTD.,

ARAMARK INVESTMENTS LIMITED,

ARAMARK INTERNATIONAL FINANCE, S.À R.L.,

ARAMARK IRELAND HOLDINGS LIMITED,

ARAMARK REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY

and

ARAMARK HOLDINGS GMBH & CO. KG,

as Borrowers

and

ARAMARK INTERMEDIATE HOLDCO CORPORATION,

as Holdings

and

THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO

 

 

JPMORGAN CHASE BANK, N.A.

as a Joint Lead Arranger and Joint Bookrunner

GOLDMAN SACHS LENDING PARTNERS LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

BARCLAYS BANK PLC,

PNC CAPITAL MARKETS LLC

and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

U.S. BANK NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA,

SUMITOMO MITSUI BANKING CORPORATION,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

TD SECURITIES (USA) LLC

and

COMERICA SECURITIES, INC.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01

  Defined Terms      7  

SECTION 1.02

  Classification of Loans and Borrowings      6073  

SECTION 1.03

  Conversion of Currencies      6073  

SECTION 1.04

  Terms Generally      6174  

SECTION 1.05

  Certain Calculations and Tests      6174  

SECTION 1.06

  Change of Currency      6174  

SECTION 1.07

  Funding Through Applicable Lending Offices      6174  

SECTION 1.08

  Accounting Terms; GAAP      6275  

SECTION 1.09

  Additional Available Currencies      6275  

SECTION 1.10

  Limited Condition Acquisitions      6376  

SECTION 1.11

  Luxembourg Terms      6477  

ARTICLE II

  

THE CREDITS

  

SECTION 2.01

  Commitments      6478  

SECTION 2.02

  Loans and Borrowings      6579  

SECTION 2.03

  [Reserved]      6781  

SECTION 2.04

  Letters of Credit      6781  

SECTION 2.05

  Termination and Reduction of Commitments      7287  

SECTION 2.06

  Repayment of Loans      7287  

SECTION 2.07

  Evidence of Debt      7591  

SECTION 2.08

  Optional Prepayment of Loans      7691  

SECTION 2.09

  Mandatory Prepayment of Loans      7793  

SECTION 2.10

  Fees      7995  

SECTION 2.11

  Interest      8096  

SECTION 2.12

  Conversion/Continuation Options      8298  

SECTION 2.13

  Payments and Computations      8299  

SECTION 2.14

  Increased Costs; Change of Law, Etc.      84100  

SECTION 2.15

  Taxes      87104  

SECTION 2.16

  Allocation of Proceeds; Sharing of Setoffs      92110  

SECTION 2.17

  Mitigation Obligations; Replacement of Lenders      93111  

SECTION 2.18

  [Reserved]      94112  

SECTION 2.19

  Incremental Facilities      94112  

SECTION 2.20

  Defaulting Lenders      97116  

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 3.01

  Organization; Powers      99117  

SECTION 3.02

  Authorization; Enforceability      99118  

SECTION 3.03

  Governmental Approvals; No Conflicts      99118  

SECTION 3.04

  Financial Condition; No Material Adverse Change      99118  

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.05

  Properties      100118  

SECTION 3.06

  Litigation and Environmental Matters      101119  

SECTION 3.07

  Compliance with Laws and Agreements; Licenses and Permits      101120  

SECTION 3.08

  Investment Company Status      101120  

SECTION 3.09

  Taxes      101120  

SECTION 3.10

  Deduction of Tax      102121  

SECTION 3.11

  No Filing or Stamp Taxes      102121  

SECTION 3.12

  ERISA      102121  

SECTION 3.13

  Disclosure      102121  

SECTION 3.14

  Material Agreements      103122  

SECTION 3.15

  Solvency      103122  

SECTION 3.16

  Insurance      103122  

SECTION 3.17

  Capitalization and Subsidiaries      103122  

SECTION 3.18

  Security Interest in Collateral      103123  

SECTION 3.19

  Labor Disputes      104123  

SECTION 3.20

  Federal Reserve Regulations      104123  

SECTION 3.21

  Anti-Corruption and Sanctions Laws      104123  

ARTICLE IV

  

CONDITIONS

  

SECTION 4.01

  Conditions Precedent to Effectiveness      105124  

SECTION 4.02

  Conditions Precedent to Each Loan and Letter of Credit      108127  

ARTICLE V

  

AFFIRMATIVE COVENANTS

  

SECTION 5.01

  Financial Statements and Other Information      108128  

SECTION 5.02

  Notices of Material Events      111131  

SECTION 5.03

  Existence; Conduct of Business      111131  

SECTION 5.04

  Payment of Taxes      111131  

SECTION 5.05

  Maintenance of Properties      111132  

SECTION 5.06

  Books and Records; Inspection Rights      112132  

SECTION 5.07

  Maintenance of Ratings      112132  

SECTION 5.08

  Compliance with Laws      112132  

SECTION 5.09

  Use of Proceeds      112133  

SECTION 5.10

  Insurance      113133  

SECTION 5.11

  Additional Collateral; Further Assurances      113134  

SECTION 5.12

  Post-Closing Requirements      116136  

ARTICLE VI

  

NEGATIVE COVENANTS

  

SECTION 6.01

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      116137  

SECTION 6.02

  Limitation on Liens      123145  

SECTION 6.03

  Merger, Consolidation or Sale of All or Substantially All Assets      123145  

SECTION 6.04

  Limitation on Restricted Payments      127150  

SECTION 6.05

  Limitations on Transactions with Affiliates      130153  

SECTION 6.06

  Dispositions      132156  

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 6.07

  Limitation on Investments and Designation of Unrestricted Subsidiaries     
134158  

SECTION 6.08

  Dividends and Other Payment Restrictions Affecting Restricted Subsidiaries   
  135158  

SECTION 6.09

  Amendments to Subordinated Indebtedness      136160  

SECTION 6.10

  Maximum Consolidated Secured Debt Ratio      137160  

SECTION 6.11

  Business of U.S. Borrower and Restricted Subsidiaries      137160  

ARTICLE VII

    

EVENTS OF DEFAULT

  

SECTION 7.01

  Events of Default      137161  

SECTION 7.02

  Remedies upon Event of Default      139163  

ARTICLE VIII

    

THE AGENT

    

SECTION 8.01

  Credit Bidding      143167  

SECTION 8.02

  Withholding Taxes      144168  

ARTICLE IX

    

MISCELLANEOUS

    

SECTION 9.01

  Notices      144169  

SECTION 9.02

  Waivers; Amendments      148173  

SECTION 9.03

  Expenses; Indemnity; Damage Waiver      150175  

SECTION 9.04

  Successors and Assigns      152177  

SECTION 9.05

  Survival      155181  

SECTION 9.06

  Counterparts; Integration; Effectiveness; Electronic Execution      155181  

SECTION 9.07

  Severability      156182  

SECTION 9.08

  Right of Setoff      156182  

SECTION 9.09

  Governing Law; Jurisdiction; Consent to Service of Process      157183  

SECTION 9.10

  Waiver of Jury Trial      158184  

SECTION 9.11

  Headings      158185  

SECTION 9.12

  Confidentiality      158185  

SECTION 9.13

  Several Obligations; Nonreliance; Violation of Law      159185  

SECTION 9.14

  USA PATRIOT Act      159186  

SECTION 9.15

  Disclosure      159186  

SECTION 9.16

  Interest Rate Limitation      159186  

SECTION 9.17

  Material Non-Public Information      160186  

SECTION 9.18

  No Fiduciary Duty, etc.      160187  

SECTION 9.19

  Keepwell      161188  

SECTION 9.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
161188  

ARTICLE X

    

LOAN GUARANTY

    

SECTION 10.01

  Guaranty      162189  

SECTION 10.02

  Guaranty of Payment      162189  

SECTION 10.03

  No Discharge or Diminishment of Loan Guaranty      162189  

SECTION 10.04

  Defenses Waived      163190  

SECTION 10.05

  Rights of Subrogation      163191  

 

-iii-



--------------------------------------------------------------------------------

         Page  

SECTION 10.06

  Reinstatement; Stay of Acceleration      164191  

SECTION 10.07

  Information      164191  

SECTION 10.08

  [Reserved]      164191  

SECTION 10.09

  Maximum Liability      164191  

SECTION 10.10

  Contribution      164192  

SECTION 10.11

  Liability Cumulative      165192  

SECTION 10.12

  Release of Loan Guarantors      165192  

 

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:         Schedule I    —      Commitments Schedule 1.01(a)    —     
Immaterial Subsidiaries Schedule 1.01(b)    —      Mortgaged Properties Schedule
3.05(a)    —      Principal Place of Business and Chief Executive Office
Schedule 3.05(f)    —      Intellectual Property Schedule 3.06    —     
Disclosed Matters Schedule 3.17    —      Capitalization and Subsidiaries
Schedule 3.19    —      Labor Disputes Schedule 4.01(b)    —      Local Counsel
Schedule 5.12    —      Post-Closing Requirements Schedule 6.01    —     
Existing Indebtedness Schedule 6.02    —      Existing Liens Schedule 6.04    —
     Restricted Payments Schedule 6.05    —      Existing Affiliate Transactions
Schedule 6.07    —      Existing Investments Schedule 9.01    —      Borrowers’
Website for Electronic Delivery EXHIBITS:         Exhibit A    —      Form of
Administrative Questionnaire Exhibit B    —      Form of Assignment and
Assumption Exhibit C    —      Form of Compliance Certificate Exhibit D    —
     Joinder Agreement Exhibit E    —      Form of Borrowing Request Exhibit F-1
   —      Form of Revolving Credit Note Exhibit F-2    —      Form of Term Loan
Note Exhibit G    —      Form of Conversion or Continuation Notice Exhibit H   
—      Form of First Lien Intercreditor Agreement Exhibit I    —      Form of
Junior Lien Intercreditor Agreement Exhibit J-1    —     

Form of U.S. Tax Compliance Certificate

Exhibit J-2    —     

Form of U.S. Tax Compliance Certificate

Exhibit J-3    —     

Form of U.S. Tax Compliance Certificate

Exhibit J-4    —     

Form of U.S. Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 28, 2017 (as may besupplemented by
Incremental Amendment No. 1 (as defined below) and as the same may be further
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among ARAMARK SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), ARAMARK CANADA LTD., a company organized under the laws of Canada
(the “Canadian Borrower”), ARAMARK INVESTMENTS LIMITED, a limited company
incorporated under the laws of England and Wales (the “U.K. Borrower”), ARAMARK
IRELAND HOLDINGS LIMITED, a company incorporated under the laws of Ireland,
ARAMARK REGIONAL TREASURY EUROPE, DESIGNATED ACTIVITY COMPANY, a company
incorporated under the laws of Ireland (together with Aramark Ireland Holdings
Limited, the “Irish Borrowers” and each an “Irish Borrower”), ARAMARK HOLDINGS
GMBH & CO. KG, a limited partnership (Kommanditgesellschaft) established under
the laws of Germany (the “German Borrower”) and ARAMARK INTERNATIONAL FINANCE
S.À R.L., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (“Luxembourg”)
having its registered office at 57, rue des trois cantons, L-3961 Ehlange/Mess.,
Luxembourg and registered with the Luxembourg trade and companies register
(Registre de commerce et des sociétés, Luxembourg) (the “Luxembourg Register”)
under number B 213.360 (the “Lux Borrower” and, together with the U.S. Borrower,
the Canadian Borrower, the U.K. Borrower, the Irish Borrowers, the German
Borrower and any Additional Foreign Borrower, the “Borrowers”), ARAMARK
INTERMEDIATE HOLDCO CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary of the U.S. Borrower that, from time to time, becomes a party hereto,
the Lenders (as defined in Article I), the Issuing Banks named herein, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and
collateral agent for the Secured Parties hereunder (in such capacities, together
with its successors and assigns in such capacities, the “Agent”).

WHEREAS, the Borrowers have requested that (a) certain of the Term Lenders
extend Term Loans on the Closing Date be in the form of (i) $650,000,000 of U.S.
Term A Loans to the U.S. Borrower, (ii) C$133,400,000 of Canadian Term A Loans
to the Canadian Borrower, (iii) $1,750,000,000 of Term B Loans to the U.S.
Borrower, (iv) ¥11,107,000,000 of Yen Term C Loans to the U.S. Borrower and
(b) the Revolving Lenders provide Initial Revolving Commitments to the Borrowers
in an aggregate principal amount of $1,000,000,000.

WHEREAS, the proceeds of the Loans funded on the Closing Date, together with the
proceeds of the New Senior Notes, will be used on the Closing Date to (i) redeem
in full the 2020 Senior Notes and (ii) repay all outstanding indebtedness under
that certain amended and restated credit agreement, originally dated as of
January 26, 2007 and last amended and restated on February 24, 2014 by and among
certain of the Loan Parties, JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent, the lenders party thereto and the other parties thereto
(as further amended or supplemented prior to the date hereof, the “Existing
Credit Agreement”) and to terminate in full the commitments thereunder and to
pay fees and expenses in connection with the foregoing (the borrowing of the
Loans on the Closing Date, the issuance of the New Senior Notes, the application
of the proceeds thereof as provided above and the payment of fees and expenses
in connection with the foregoing, the “Refinancing Transactions”).

NOW THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2020 Senior Notes” means the 5.75% Senior Notes due 2020 of the U.S. Borrower.

“Acquired Entity or Business” means any Person, property, business or asset
acquired by the U.S. Borrower or any Restricted Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed by the U.S. Borrower or
such Restricted Subsidiary.

“Acquired Indebtedness” means, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

“Additional Canadian Term A Commitment” means, with respect to each Canadian
Term A Lender, the commitment of such Lender to make Canadian Term A Loans to
the Canadian Borrower on the Incremental Amendment No. 1 Effective Date in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I to Incremental Amendment No. 1 under
the caption “Additional Canadian Term A Commitments,” as adjusted to reflect
each Assignment and Assumption executed by such Lender and as such amount may be
increased or reduced pursuant to this Agreement, and “Additional Canadian Term A
Commitments” shall mean the aggregate Additional Canadian Term A Commitments of
all Lenders, which amount, initially as of the Incremental Amendment No. 1
Effective Date, shall be C$120 million.

“Additional Foreign Borrower” means any Restricted Subsidiary of the U.S.
Borrower formed under the laws of Canada, Germany, Ireland, Luxembourg, the
United Kingdom or any other jurisdiction reasonably satisfactory to the Agent
and the Revolving Lenders that is designated as an Additional Foreign Borrower
hereunder pursuant to an Officers’ Certificate delivered to the Agent and which
has become a Foreign Borrower hereunder pursuant to a supplement to this
Agreement and other documentation reasonably satisfactory to the Agent; provided
that (i) in no event shall any Restricted Subsidiary that is organized under the
laws of a Sanctioned Country or that is a Sanctioned Person become an Additional
Foreign Borrower and (ii) in the case of any Additional Foreign Borrower under
any Revolving Facility, the U.S. Borrower shall have provided not less than
fifteen (15) Business Days prior notice thereof to the Revolving Lenders under
such Revolving Facility and shall have furnished to the Agent and such Revolving
Lenders all information and documents as may reasonably be requested by any of
them within five (5) Business Days of the date such notice is provided in order
to comply with applicable “know your customer” requirements.

 

-7-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this Agreement, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning assigned to such term in
Section 6.05(a).

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Agent’s Office” means, with respect to any currency, the Agent’s address and,
as appropriate, account with respect to such currency as the Agent may from time
to time notify the U.S. Borrower and the Lenders.

“Agreement Currency” has the meaning assigned to such term in Section 9.09(f).

“AIM” means AIM Services Co., Ltd., a limited company organized under the laws
of Japan, and its successors.

“Alternative Currency” means any lawful currency other than Dollars that is
freely transferable into Dollars.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their direct or indirect
parent companies or Subsidiaries from time to time concerning or relating to
bribery or corruption.

“Applicable Amount” means, at any time (the “Reference Time”), an amount equal
to (a) the sum, without duplication, of:

(i) an amount equal to 50% of the Consolidated Net Income (excluding from
Consolidated Net Income, for this purpose only, any amount that otherwise
increased the Applicable Amount pursuant to clause (iv) or (v) below) of the
U.S. Borrower for the period (taken as one accounting period) from October 1,
2016 to the end of the U.S. Borrower’s most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01 at the
Reference Time, or, in case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit, plus

(ii) the amount of any capital contributions in cash, marketable securities or
Qualified Proceeds made to, or any proceeds in cash, marketable securities or
Qualified Proceeds of an issuance of Equity Interests of the U.S. Borrower or
any of its direct or indirect parent companies (or debt securities that have
been converted or exchanged into Equity Interests of the U.S. Borrower or any of
its direct or indirect parent companies (other than Disqualified Stock)) (in
each case, other than (w) Excluded Contributions, (x) proceeds from Equity
Interests of any direct or indirect parent company of the U.S. Borrower
constituting the consideration for an Investment

 

-8-



--------------------------------------------------------------------------------

made in reliance on clause (j) of the definition of “Permitted Investments,”
(y) the Designated Equity Amount and (z) the proceeds of Disqualified Stock of
the U.S. Borrower and Designated Preferred Stock) received by, the U.S. Borrower
from and including the Business Day immediately following the Closing Date
through and including the Reference Time, including any such proceeds from the
issuance of Equity Interests of any direct or indirect parent of the U.S.
Borrower to the extent the cash proceeds thereof are contributed to the U.S.
Borrower, plus

(iii) to the extent not already reflected as an increase to Consolidated Net
Income or reflected as a return of capital or deemed reduction in the amount of
such Investment pursuant to clause (b)(ii) below, the amount of any distribution
in cash, marketable securities or Qualified Proceeds received in respect of any
Investment made in reliance on clause (q) of the definition of “Permitted
Investments” and any dividend in cash, marketable securities or Qualified
Proceeds received from an Unrestricted Subsidiary, in each case by the U.S.
Borrower or any Restricted Subsidiary, plus

(iv) to the extent not already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clause (b)(ii) below, the
aggregate amount received in cash or marketable securities and the fair market
value, as determined in good faith by the U.S. Borrower, of Qualified Proceeds
received after the Closing Date by the U.S. Borrower and its Restricted
Subsidiaries by means of (1) the sale or other disposition (other than to the
U.S. Borrower or a Restricted Subsidiary) of Investments made in reliance on
clause (q) of the definition of “Permitted Investments,” repurchases and
redemptions of such Investments (other than by the U.S. Borrower or any
Restricted Subsidiary) and repayments of loans or advances that constitute such
Investments or (2) the sale (other than to the U.S. Borrower or a Restricted
Subsidiary) of Equity Interests in an Unrestricted Subsidiary (solely to the
extent that such Investments in Unrestricted Subsidiaries were outstanding in
reliance on clause (q) of the definition of “Permitted Investments”), plus

(v) to the extent not already reflected as a return of capital or deemed
reduction in the amount of such Investment pursuant to clause (b)(ii) below, the
excess, if any, of (x) the fair market value of any Unrestricted Subsidiary
redesignated after the Closing Date as a Restricted Subsidiary (as determined by
the U.S. Borrower in good faith or, if such fair market value exceeded $150.0
million in writing by an Independent Financial Advisor) at the time of such
redesignation to the extent that any Investment in such Unrestricted Subsidiary
by the U.S. Borrower or any Restricted Subsidiary was made in reliance on clause
(q) of the definition of “Permitted Investments” over (y) the aggregate actual
amount of Investments in such Unrestricted Subsidiary made in reliance on clause
(q) of the definition of “Permitted Investments,” plus

(vi) $1,400.0 million,

minus (b) the sum, without duplication, of:

(i) the aggregate actual amount of Restricted Payments made pursuant to
Section 6.04(i) since the Closing Date and prior to the Reference Time; and

(ii) the aggregate actual amount of Investments made in reliance on clause
(q) of the definition of “Permitted Investments” (net of any return of capital
in respect of such Investment or deemed reduction in the amount of such
Investment including, without limitation, upon the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary or the sale of any such
Investment for cash or Qualified Proceeds).

 

-9-



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, (a) its U.S.
Lending Office in the case of a Loan to the U.S. Borrower, (b) its U.K. Lending
Office in the case of a Loan to the U.K. Borrower, (c) its Canadian Lending
Office in the case of a Loan to the Canadian Borrower, (d) its Irish Lending
Office in the case of a Loan to any Irish Borrower, (e) its German Lending
Office, in the case of a Loan made to the German Borrower and (f) its Luxembourg
Lending Office in the case of a Loan made to the Lux Borrower.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Dollar Equivalent of the aggregate outstanding Term Loans and Commitments
represented by such Lender’s Term Loans and Commitments; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Dollar Equivalent of the
aggregate outstanding Term Loans and Commitments (disregarding any Defaulting
Lender’s Term Loans and Commitments) represented by such Lender’s Dollar
Equivalent of the aggregate outstanding Term Loans and Commitments. If the Term
Loans have been repaid and the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Term Loans and
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to U.S. Term B Loans (i) until delivery of financial statements
for the fiscal quarter ending June 30, 2017 pursuant to Section 5.01(b) and the
related Compliance Certificate pursuant to Section 5.01(c), (A) for Eurocurrency
Rate Loans, 2.00%, and (B) for Base Rate Loans, 1.00% and (ii) thereafter, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the Agent
pursuant to Section 5.01(c):

 

Pricing Level

   Consolidated
Leverage Ratio      Eurocurrency
Rate Loans     Base
Rate
Loans  

1

     > 3.00 to 1.00        2.00 %      1.00 % 

2

     £ 3.00 to 1.00        1.75 %      0.75 % 

Any increase or decrease in the Applicable Rate pursuant to this clause
(a) resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c); provided that,
if a Compliance Certificate is not delivered by the date required by
Section 5.01(c) then, at the option of the Required Class Lenders under the U.S.
Term B Loan Facility, Pricing Level 1 shall apply from the Business Day
following the date such Compliance Certificate was required to be delivered
until the first Business Day following the date such Compliance Certificate is
delivered;

(b) with respect to U.S. Term A Loans, Canadian Term A Loans, Initial Revolving
Loans and Commitment Fees and LC Fees under the Initial Revolving Facility,
(i) until delivery of financial statements for the fiscal quarter ending
June 30, 2017 pursuant to Section 5.01(b) and the related Compliance Certificate
pursuant to Section 5.01(c), (A) for Eurocurrency Rate Loans, BA Rate Loans and
LC Fees, 1.75%, (B) for Base Rate

 

-10-



--------------------------------------------------------------------------------

Loans and Canadian Base Rate Loans, 0.75%, and (C) for Commitment Fees, 0.30%
and (ii) thereafter, the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Agent pursuant to Section 5.01(c):

 

Pricing Level

   Consolidated
Leverage Ratio    Eurocurrency
Rate Loans,
BA Rate
Loans and
LC Fees     Base Rate
Loans and
Canadian
Base Rate
Loans     Commitment
Fee Rate  

1

   > 4.625 to 1.00      2.25 %      1.25 %      0.40 % 

2

   < 4.625 to 1.00 but


> 4.00 to 1.00

     2.00 %      1.00 %      0.35 % 

3

   < 4.00 to 1.00 but


> 3.00 to 1.00

     1.75 %      0.75 %      0.30 % 

4

   < 3.00 to 1.00      1.50 %      0.50 %      0.25 % 

Any increase or decrease in the Applicable Rate pursuant to this clause
(b) resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c); provided that,
if a Compliance Certificate is not delivered by the date required by
Section 5.01(c) then, at the option of the Required Financial Covenant Lenders,
Pricing Level 1 shall apply from the Business Day following the date such
Compliance Certificate was required to be delivered until the first Business Day
following the date such Compliance Certificate is delivered;

(c) with respect to Yen Term C Loans, 1.75%; and

(d) with respect to Euro Term A Loans, 1.50%; and

(de) with respect to any New Term Loan or Extended Term Loan of any Class or any
Revolving Loan, Commitment Fee or LC Fee under any New Revolving Facility, the
“Applicable Rates” set forth in the supplement relating thereto entered into
pursuant to Section 2.19.

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Agent pursuant to any Loan Document or the
transactions contemplated therein, including (a) any supplement, joinder or
amendment to the Collateral Documents and any other written contractual
obligation delivered or required to be delivered in respect of any Loan Document
or the transactions contemplated therein and (b) any financial statement,
financial and other report, notice, request, certificate and other information
material.

 

-11-



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Asset Sale Prepayment Event” means any Disposition of any business units,
assets or other property of the U.S. Borrower or any of the Restricted
Subsidiaries not in the ordinary course of business (including any Disposition
of any Equity Interests of any Subsidiary of the U.S. Borrower owned by the U.S.
Borrower or a Restricted Subsidiary). Notwithstanding the foregoing, the term
“Asset Sale Prepayment Event” shall not include any transaction permitted (or
not expressly prohibited) by Section 6.06, other than transactions consummated
in reliance on Section 6.06(j) or (n).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the U.S. Term B Loans that are Eurocurrency Rate Loans, compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such Sale and Lease-Back Transaction
(including any period for which such lease has been extended); provided,
however, that if such Sale and Lease-Back Transaction results in a Capitalized
Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capitalized Lease Obligation.”

“Available Currency” means each of Dollars, Euro, Sterling and Canadian Dollars
and any other currency approved in accordance with Section 1.09.

“BA Interest Period” means, relative to any BA Rate Loan, the period beginning
on (and including) the date on which such BA Rate Loan is made or continued to
(but excluding) the date which is one, two or three months thereafter, as
selected by the applicable Borrower; provided that (a) if any BA Interest Period
would end on a day other than a Business Day, such BA Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such BA
Interest Period shall end on the next preceding Business Day, (b) any BA
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such BA Interest Period) shall end on the last Business Day of
the last calendar month of such BA Interest Period and (c) no BA Interest Period
shall end after the final maturity for the applicable Facility.

“BA Rate” means, with respect to any BA Interest Period for any BA Rate Loan,
(a) in the case of any Lender named in Schedule I of the Bank Act (Canada), the
rate determined by the Agent to be the average offered rate for bankers’
acceptances for the applicable BA Interest Period appearing on Reuters Screen
CDOR (Certificate of Deposit Offered Rate) page as of 10:00 a.m. (New York City
time) on the second full Business Day next preceding the first day of each BA
Interest Period and (b) in the case of any other Lender, (i) the rate per annum
set forth in clause (a) above plus (ii) 0.10%. In the event that such rate does
not appear on the Reuters Screen CDOR (Certificate of Deposit Offered Rate) page
(or otherwise on the Reuters screen), the BA Rate for the purposes of this
definition shall be determined by reference to such other

 

-12-



--------------------------------------------------------------------------------

comparable publicly available service for displaying bankers’ acceptance rates
as may be selected by the Agent. Notwithstanding the foregoing, in the event
that the BA Rate as determined above for any BA Interest Period shall be less
than 0.00% per annum, the BA Rate for such BA Interest Period shall instead be
deemed to be 0.00% per annum.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus  1⁄2 of 1% and (c) the Eurocurrency Rate for a one month Interest Period
for Loans in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Eurocurrency Rate for any day shall be based on the
Eurocurrency Screen Rate (or if the Eurocurrency Screen Rate is not available
for such one month Interest Period, the Interpolated Rate) at approximately
11:00 a.m. London time on such day. Any change in the Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Eurocurrency Rate, respectively.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to the U.S. Borrower, a duly adopted
resolution of the Board of Directors of the U.S. Borrower or any committee
thereof.

 

-13-



--------------------------------------------------------------------------------

“Borrower DTTP Filing” means an HMRC Form DTTP2 duly completed and filed by the
relevant U.K. Borrower, which:

(a) where it relates to a Treaty Lender that is a Lender on the day this
Agreement is entered into, contains the scheme reference number and jurisdiction
of tax residence stated opposite that Lender’s name in Schedule I, and:

(i) where the U.K. Borrower is a Borrower on the day this Agreement is entered
into, is filed with HMRC within 30 days of the date of this Agreement; or

(ii) where the U.K. Borrower is not a Borrower on the day this Agreement is
entered into, is filed with HMRC within 30 days of the date on which that U.K.
Borrower becomes a Borrower; or

(b) where it relates to a Treaty Lender that is not a party to this Agreement on
the date on which this Agreement is entered into, contains the scheme reference
number and jurisdiction of tax residence stated in respect of that Lender in the
relevant Assignment and Assumption or as otherwise notified to the Agent or to
the UK.K. Borrower in writing on the relevant Lender becoming a party to this
Agreement; and:

(i) where the U.K. Borrower is a Borrower as at the relevant assignment date, is
filed with HM Revenue & Customs within 30 days of that date; or

(ii) where the U.K. Borrower is not a Borrower as at the relevant assignment
date, is filed with HM Revenue & Customs within 30 days of the date on which
that U.K. Borrower becomes a Borrower.

“Borrowers” has the meaning assigned to such term in the preamble to this
Agreement; provided that upon the repayment in full of all Loans made to any
Foreign Borrower and the return of all Letters of Credit issued for such Foreign
Borrower or the assumption of such Foreign Borrower’s Foreign Obligations by
another Person as contemplated by the definition of “Change of Control” or as
permitted by Section 6.03, then such Foreign Borrower shall cease to constitute
a “Borrower” or “Foreign Borrower” (or any equivalent term) hereunder.

“Borrowing” means any Loans of the same Class, Type and currency to the same
Borrower made, converted or continued on the same date and, in the case of
Eurocurrency Rate Loans or BA Rate Loans, as to which a single Interest Period
is in effect; provided that the Canadian Term A Loans funded on the Incremental
Amendment No. 1 Effective Date shall take the form of a pro rata increase in
each then outstanding Borrowing of Canadian Term A Loans.

“Borrowing Date” means a date on which any Borrowing is made pursuant to
Section 2.02.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.02 and substantially in the form attached hereto as Exhibit E, or
such other form as shall be approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed

 

-14-



--------------------------------------------------------------------------------

and (a) if the applicable Business Day relates to notices, determinations,
fundings and payments in connection with the Eurocurrency Rate for any
Eurocurrency Rate Loan denominated in Dollars, Sterling or Yen a day on which
banks are open for general business in London; (b) if the applicable Business
Day relates to notices, determinations, fundings and payments in connection with
EURIBOR or any Eurocurrency Rate Loan denominated in Euro, any day (i) on which
banks are open for general business in London and (ii) which is a TARGET Day and
(c) if the applicable Business Day relates to notices, determinations, fundings
and payments in connection with the Canadian Base Rate, the BA Rate, Canadian
Base Rate Loans or BA Rate Loans, a day of the year on which banks are not
required or authorized to close in Toronto, Canada.

“Canadian Base Rate” means the rate determined by the Agent as the higher of
(i) the annual rate of interest announced by the Agent (or any of its branches)
as being its “prime rate” for determining interest rates on Canadian
Dollar-denominated commercial loans made by it in Canada and (ii) the BA Rate
(after giving effect to any minimum rate set forth in the definition thereof)
for a one month BA Interest Period commencing on such day (or, if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%.

“Canadian Borrower” has the meaning assigned to such term in the preamble to
this Agreement.

“Canadian Dollar” and “C$” each mean the lawful currency of Canada.

“Canadian Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Canadian Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“Canadian Term A Commitment” means, with respect to each Canadian Term A Lender,
the commitment of such Lender to make Canadian Term A Loans to the Canadian
Borrower in the aggregate principal amount outstanding not to exceed the amount
set forth opposite such Lender’s name on the Commitments Schedule under the
caption “Canadian Term A Commitments,” as adjusted to reflect each Assignment
and Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “Canadian Term A Commitments” shall mean
the aggregate Canadian Term A Commitments of all Canadian Term A Lenders, which
amount, initially as of the Closing Date, shall be C$133.4 million.

“Canadian Term A Lender” means each Lender that has a Canadian Term A
Commitment, an Additional Canadian Term A Commitment or that is a holder of
Canadian Term A Loans.

“Canadian Term A Loan” has the meaning assigned to such term in
Section 2.01(b)(iii) and shall include all Canadian Term A Loans funded on the
Incremental Amendment No. 1 Effective Date pursuant to the Additional Canadian
Term A Commitments.

“Canadian Term A Loan Facility” means the provisions herein related to the
Canadian Term A Commitments, Additional Canadian Term A Commitments and the
Canadian Term A Loans.

“Canadian Term A Loan Maturity Date” means March 28, 2022.

 

-15-



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate, without
duplication, of (a) all expenditures (whether paid in cash or accrued as
liabilities) by the U.S. Borrower and the Restricted Subsidiaries during such
period that, in conformity with GAAP, are or are required to be included as
additions during such period to property, plant or equipment reflected in the
consolidated balance sheet of the U.S. Borrower and the Restricted Subsidiaries;
(b) the capitalized amount of any Capitalized Lease Obligations incurred by the
U.S. Borrower and its Restricted Subsidiaries during such period; and
(c) expenditures made for client contract investments and included as additions
during the period to other assets reflected in the consolidated balance sheet of
the U.S. Borrower and the Restricted Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligation” means, subject to Section 1.08, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) in
accordance with GAAP.

“Cash Equivalents” means:

(a) Dollars;

(b) Canadian Dollars, Yen, Sterling, Euro or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States of America or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$250.0 million;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper rated at least “P-1” by Moody’s or at least “A-1” by S&P
and in each case maturing within 12 months after the date of issuance thereof;

 

-16-



--------------------------------------------------------------------------------

(g) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (f) above;

(h) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;

(i) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition; and

(j) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (i) or
other high quality short-term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above; provided that such amounts are converted into one or more of the
currencies set forth in clauses (a) and (b) above as promptly as practicable and
in any event within ten (10) Business Days following the receipt of such
amounts.

“Cash Management Agreement” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer, bilateral letters of credit and
other cash management arrangements.

“Casualty Event” means, with respect to any equipment, fixed assets or real
property (including any improvements thereon) of the U.S. Borrower or any
Restricted Subsidiary, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property, the date on which the U.S.
Borrower or any of the Restricted Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation to replace or repair such
property, in each case, in excess of $10.0 million with respect to any such
event.

“CFC” means a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) compliance by the Lender (or, for purposes of
Section 2.14(c)(ii), by any lending office of the Lender or by the Lender’s
holding company, if any) with any request, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in the implementation thereof,
and (y) all requests, rules,

 

-17-



--------------------------------------------------------------------------------

guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, issued or implemented, but only
to the extent such rules, regulations, or published interpretations or
directives are applied to the U.S. Borrower and its Subsidiaries by the Agent or
any Lender in substantially the same manner as applied to other similarly
situated borrowers under comparable syndicated credit facilities.

“Change of Control” means the earliest to occur of:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the U.S. Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;
provided that the sale, lease or transfer of a Designated Business pursuant to
Section 6.04(xviii) or Section 6.06(j) will not constitute the sale, lease or
transfer, in one or a series of related transactions, of all or substantially
all of the assets of the U.S. Borrower and its Subsidiaries, taken as a whole,
for purposes of this clause (a) so long as the Consolidated Leverage Ratio would
be no greater than 6.00 to 1.00 after giving pro forma effect to such sale
(including the application of the net proceeds therefrom);

(b) the acquisition by any Person or group, including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act as in effect on the Closing Date), other
than the Permitted Holders, in a single transaction or in a series of related
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership of 40% or more of the total voting power of the
Voting Stock of the U.S. Borrower or any of its direct or indirect parent
companies;

(c) the occurrence of any “Change of Control” (or any comparable term) in any
document pertaining to the New Senior Notes;

(d) the U.S. Borrower ceasing to be a direct Wholly-Owned Subsidiary of
Holdings; or

(e) at any time when any Foreign Obligations (other than contingent obligations
for unasserted claims) of a Foreign Borrower remain outstanding, such Foreign
Borrower ceasing to be a direct or indirect Restricted Subsidiary of the U.S.
Borrower (unless a Borrower or a Subsidiary Guarantor shall expressly have
assumed all the Foreign Obligations of such Foreign Borrower under this
Agreement and the other Loan Documents to which such Foreign Borrower is a party
pursuant to an agreement in form reasonably satisfactory to the Agent and the
U.S. Borrower).

For purposes of this definition, including other defined terms used herein in
connection with this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the date
hereof and (ii) the phrase Person or group is within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee

 

-18-



--------------------------------------------------------------------------------

benefit plan of such Person or group or its subsidiaries and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan.

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, a Person or group shall not be deemed to
beneficially own Equity Interests to be acquired by such Person or group
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement.

“Class” when used (a) in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Revolving Loans under any other Revolving Facility, U.S. Term A Loans, Canadian
Term A Loans, Euro Term A Loans, U.S. Term B Loans, Yen Term C Loans, New Term
Loans of any Series or Extended Term Loans of any Extension Series, (b) in
reference to any Commitment refers to whether such Commitment is an Initial
Revolving Commitment, New Revolving Commitment under any New Revolving Facility,
U.S. Term A Commitment, Canadian Term A Commitment, Additional Canadian Term A
Commitment, Euro Term A Commitment, U.S. Term B Commitment, Yen Term C
Commitment or New Term Commitment (with respect to a Series of New Term Loans)
and (c) in reference to any Lender, refers to whether such Lender is a Revolving
Lender under a particular Revolving Facility, U.S. Term A Lender, Canadian Term
A Lender, Euro Term A Lender, U.S. Term B Lender, Yen Term C Lender or Lender
with a New Term Commitment or holding New Term Loans or Extended Term Loans of
any other Class.

“Closing Date” means March 28, 2017.

“Co-Documentation Agents” means U.S. Bank National Association, The Bank of Nova
Scotia, Sumitomo Mitsui Banking Corporation, Coöperatieve Rabobank U.A., New
York Branch, TD Securities (USA) LLC and Comerica Securities, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any “Collateral” as defined in the Security Agreement,
Mortgaged Property and any and all property owned, leased or operated by a
Person from time to time subject to a security interest or Lien in favor of the
Agent for the benefit of the Secured Parties under the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitments, if any, and such Lender’s Term Commitments, if any.

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

“Commitments” means the aggregate Revolving Commitments and Term Commitments of
all Lenders.

 

-19-



--------------------------------------------------------------------------------

“Commitments Schedule” means Schedule I.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate of the U.S. Borrower substantially
in the form of Exhibit C.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted in computing Consolidated Net Income (including
(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (ii) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances,
(iii) noncash interest payments (but excluding any noncash interest expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (iv) the interest
component of Capitalized Lease Obligations, (v) net payments, if any, pursuant
to interest rate Hedging Obligations with respect to Indebtedness and (vi) all
commissions, discounts, yield and other fees and charges in the nature of
interest expense related to any Receivables Facility, and excluding
(A) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (B) any expensing of bridge, commitment and other financing
fees and (C) any redemption premiums paid in connection with the redemption of
any Indebtedness, plus (b) consolidated capitalized interest of such Person and
its Restricted Subsidiaries for such period, whether paid or accrued, less
(c) interest income for such period, plus (d) to the extent that EBITDA
attributable to AIM that is accounted for by the equity method of accounting is
included in EBITDA of the U.S. Borrower by operation of clause (i) of the last
paragraph of the definition thereof, a proportionate amount of the consolidated
interest expense of such Persons. For purposes of this definition, interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Leverage Ratio” with respect to any Person as of any date of
determination, means the ratio of (a) the excess of Consolidated Total
Indebtedness of such Person as of the end of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01 over the
amount of cash and Cash Equivalents of the U.S. Borrower and its Restricted
Subsidiaries on such date that are free and clear of any Lien (other than
non-consensual Permitted Liens and Permitted Liens of the type set forth in
clauses (u) through (x) of the definition of “Permitted Liens”) to (b) the
aggregate amount of EBITDA of such Person for the period of the most recently
ended Test Period, in each case with such pro forma adjustments to Consolidated
Total Indebtedness and EBITDA as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of “Interest Coverage
Ratio.”

 

-20-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:

(a) any net after tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including relating to
severance, relocation, unusual contract terminations, one time compensation
charges, warrants or options to purchase Capital Stock of a direct or indirect
parent of the U.S. Borrower) shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period in accordance with GAAP,

(c) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(d) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Capital Stock of any Person other than in the ordinary course of business,
as determined in good faith by the U.S. Borrower, shall be excluded,

(e) the Net Income for such period of any Person that is not a Restricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be excluded; provided that Consolidated Net Income of the U.S. Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the U.S.
Borrower or a Restricted Subsidiary thereof in respect of such period (subject
in the case of dividends, distributions or other payments made to a Restricted
Subsidiary to the limitations contained in clause (f) below),

(f) solely for the purpose of determining the Applicable Amount and Excess Cash
Flow, the Net Income for such period of any Restricted Subsidiary (other than
any Subsidiary Guarantor) shall be excluded if the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its Net
Income is not at the date of determination wholly permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the U.S. Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) to the U.S.
Borrower or a Restricted Subsidiary thereof in respect of such period, to the
extent not already included therein,

(g) any increase in amortization or depreciation or other noncash charges
resulting from the application of purchase accounting in relation to any
acquisition (including,

 

-21-



--------------------------------------------------------------------------------

for the avoidance of doubt, the acquisition of Aramark Corporation in January
2007) that is consummated before or after the Closing Date, net of taxes, shall
be excluded,

(h) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(i) any impairment charge or asset write-off, in each case pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP shall be excluded, and

(j) any noncash compensation expense resulting from the application of
Accounting Standards Codification 718 or any deferred compensation charges net
of any cash payments made under such deferred compensation plans during such
period to officers, directors, managers, consultants or employees (or their
estates, Controlled Investment Affiliates or Immediate Family Members) shall be
excluded.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) the excess of (i) Consolidated Total Indebtedness that is secured
by any Lien as of the end of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01 (or, for purposes of
Section 6.10, as of such date) over (ii) an amount equal to the amount of cash
and Cash Equivalents of the U.S. Borrower and its Restricted Subsidiaries on
such date that are free and clear of any Lien (other than non-consensual
Permitted Liens and Permitted Liens of the type set forth in clauses (u) through
(x) of the definition of “Permitted Liens”) to (b) EBITDA of the U.S. Borrower
for the period of the most recently ended Test Period, in each case with such
pro forma adjustments to Consolidated Total Indebtedness and EBITDA, mutatis
mutandis, as are set forth in the definition of “Interest Coverage Ratio”;
provided that, for the purposes of testing whether an Event of Default has
occurred under Section 6.10 as of any date, no pro forma adjustments shall be
made with respect to any event occurring after such date.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the U.S. Borrower and the Restricted Subsidiaries on a
consolidated basis consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Lease Obligations, Attributable Debt in respect of Sale
and Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding any undrawn letters of credit), (b) the aggregate amount of all
outstanding Disqualified Stock of the U.S. Borrower and all Disqualified Stock
and Preferred Stock of the Restricted Subsidiaries on a consolidated basis, with
the amount of such Disqualified Stock and Preferred Stock equal to the greater
of their respective voluntary or involuntary liquidation preferences and Maximum
Fixed Repurchase Prices and (c) the aggregate outstanding amount of advances
under any Receivables Facility of the U.S. Borrower or any of its Restricted
Subsidiaries, in each case determined on a consolidated basis in accordance with
GAAP. For purposes of this definition, the “Maximum Fixed Repurchase Price” of
any Disqualified Stock or Preferred Stock that does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Stock or Preferred Stock as if such Disqualified Stock or Preferred Stock were
purchased on any date on which Consolidated Total Indebtedness shall be required
to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such

 

-22-



--------------------------------------------------------------------------------

Disqualified Stock or Preferred Stock, such fair market value shall be
determined reasonably and in good faith by the U.S. Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the U.S.
Borrower and its Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) the current portion of accrued interest and (iii) the current
portion of current and deferred income taxes; provided that for the purposes of
calculating increases or decreases of Consolidated Working Capital in the
definition of Excess Cash Flow, any changes in current assets or current
liabilities shall be excluded to the extent arising as a result of (x) the
effect of fluctuations in the amount of recognized assets or liabilities under
Hedge Agreements, (y) any reclassification of assets or liabilities between
current and noncurrent in accordance with GAAP (other than as a result of the
passage of time) and (z) the effects of acquisition method accounting.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, or (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in control of, is controlled by, or is under
common control with such Person and is organized by such Person (or any Person
controlling such Person) primarily for making direct or indirect equity or debt
investments in the U.S. Borrower and/or other companies.

“Credit Party” means the Agent, each Issuing Bank and any other Lender.

“CTA 2009” means the U.K. Corporation Tax Act 2009.

“Debt Incurrence Prepayment Event” means any issuance or incurrence by the U.S.
Borrower or any of the Restricted Subsidiaries of (a) any Indebtedness
(excluding any Indebtedness permitted to be issued or incurred under
Section 6.01 other than pursuant to Section 6.01(b)(iv) or
Section 6.01(b)(xxv)(A)) or (b) any Refinancing Term Loans.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

-23-



--------------------------------------------------------------------------------

arrangement, rearrangement, receivership, insolvency, reorganization,
examinership or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally (including, in the case of the U.K. Borrower,
administration, administrative receivership, voluntary arrangement and schemes
of arrangement and, in the case of the Canadian Borrower, the Canada Business
Corporations Act).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular Default, if any) has not been satisfied, (b) has
notified any Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular Default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith (whether acting on its own behalf or at the
reasonable request of any Borrower (it being understood that the Agent shall
comply with any such reasonable request)), to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Agent, or (d) has
become the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deferred Net Cash Proceeds” has the meaning provided such term in the
definition of “Net Cash Proceeds.”

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks and (c) a commodity (including precious
metal) derivative transaction, including a commodity-linked swap, a
commodity-linked option, a forward commodity-linked contract, and any other
instrument linked to commodities that gives rise to similar credit risks.

“Designated Business” means the operations and/or assets comprising one or more
lines of business or similar internal business unit of the U.S. Borrower and/or
its Subsidiaries (including but not limited to all assets used in or reasonably
related to such business, Equity Interests of any Subsidiary owning or operating
any such business and cash and Cash Equivalents

 

-24-



--------------------------------------------------------------------------------

that are incidental to such business but excluding any other cash and Cash
Equivalents) designated in writing by the U.S. Borrower to the Agent as a
“Designated Business” so long as the sum of the Designated Business EBITDA of
such Designated Business plus the Designated Business EBITDA of each other
Designated Business previously disposed of pursuant to Section 6.04(xviii) does
not account for more than 25% (plus, solely to the extent not included in the
EBITDA of the U.S. Borrower and its Restricted Subsidiaries, the Designated
Business EBITDA of each Designated Business previously disposed of pursuant to
Section 6.04(xviii)) after the Closing Date of the EBITDA of the U.S. Borrower
and its Restricted Subsidiaries for the most recently ended Test Period.

“Designated Business EBITDA” means, with respect to any Designated Business
disposed of pursuant to Section 6.04(xviii), the amount of EBITDA of the U.S.
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
prior to the date of such disposition that is derived from or otherwise
attributable to such Designated Business.

“Designated Equity Amount” has the meaning provided such term in
Section 6.01(b)(xx).

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the U.S. Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 6.06(j) that is designated as
Designated Noncash Consideration pursuant to a certificate of a Responsible
Officer delivered to the Agent, setting forth the basis of such valuation (which
amount will be reduced by any cash proceeds subsequently received by the U.S.
Borrower or any Restricted Subsidiary (other than from the U.S. Borrower or a
Restricted Subsidiary) in connection with any subsequent repayment, redemption
or Disposition of such noncash consideration).

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Loans, (b) LC Disbursements and interest
thereon and (c) accrued and unpaid fees under the Loan Documents.

“Designated Preferred Stock” means Preferred Stock of the U.S. Borrower or any
direct or indirect parent company thereof (in each case other than Disqualified
Stock) that is issued for cash (other than to a Restricted Subsidiary) and is so
designated as Designated Preferred Stock pursuant to an Officers’ Certificate
delivered to the Agent that is executed by a Responsible Officer of the U.S.
Borrower on the issuance date thereof, the cash proceeds of which are excluded
from the calculation set forth in the definition of “Applicable Amount.”

“Determination Date” means (a) with respect to any Eurocurrency Rate Loan or BA
Rate Loan denominated in any currency other than Dollars, each date of
determination of the Eurocurrency Rate or BA Rate applicable to such Loan (and,
if any Eurocurrency Interest Period has a duration of more than three months, on
each date during such Interest Period occurring every three months from the
first day of such Eurocurrency Interest Period), (b) with respect to any
Canadian Base Rate Loan, the date such Loan is made and each date on which
interest is invoiced on such Loan, and (c) with respect to each Letter of Credit
denominated in any currency other than Dollars, the first Business Day of each
calendar month.

 

-25-



--------------------------------------------------------------------------------

“Discharge of Obligations” shall be deemed to have occurred on the first date
that (a) all Commitments shall have been terminated, (b) all Obligations arising
under the Loan Documents (other than contingent obligations for unasserted
claims) shall have been repaid in full and (c) no Letters of Credit shall be
outstanding (except to the extent consented to by issuer thereof pursuant to
arrangements reasonably acceptable to such issuer in its sole discretion).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Lease-Back Transaction and any issuance or
sale of Equity Interests of any Subsidiary) of any property of the U.S. Borrower
or any of the Restricted Subsidiaries.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is convertible or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale to the extent the terms of such
Capital Stock provide that such Capital Stock shall not be required to be
repurchased or redeemed until the Discharge of Obligations has occurred or such
repurchase or redemption is otherwise permitted by this Agreement (including as
a result of a waiver hereunder)), in whole or in part, in each case prior to the
date that is ninety-one (91) days after the earlier of the Latest Maturity Date
at the time of issuance thereof and the Discharge of Obligations; provided that
if such Capital Stock is issued to any plan for the benefit of employees of the
U.S. Borrower or its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the U.S. Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; provided, further, that
any Capital Stock held by any future, present or former employee, director,
manager or consultant (or their respective estates, Controlled Investment
Affiliates or Immediate Family Members), of the U.S. Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies’ or any other
entity in which the U.S. Borrower or a Restricted Subsidiary has an Investment
and is designated in good faith as an “affiliate” by the Board of Directors of
the U.S. Borrower (or the Compensation Committee thereof), in each case pursuant
to any stockholders’ agreement, management equity plan or stock incentive plan
or any other management or employee benefit plan or agreement shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the U.S. Borrower or its Subsidiaries following the termination
of employment of any such employee, director, manager or consultant with the
U.S. Borrower or its Subsidiaries.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
the Alternative Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data

 

-26-



--------------------------------------------------------------------------------

Services (or if such service ceases to be available, the equivalent of such
amount in Dollars as determined by the Agent using any method of determination
it deems appropriate in its sole discretion) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Agent using any method of determination it deems appropriate
in its sole reasonable discretion.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans made to the U.S. Borrower or LC Disbursements made
pursuant to Letters of Credit issued for the account of the U.S. Borrower,
including on behalf of any of its U.S. subsidiaries (not including, for the
avoidance of doubt, any Foreign Borrower or its subsidiaries), all accrued and
unpaid fees (including pursuant to Section 2.10 of this Agreement) and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Agent, any Issuing Bank or any indemnified
party arising under the Loan Documents (including interest and fees accruing
after commencement of any bankruptcy or insolvency proceeding against any Loan
Party, whether or not allowed in such proceeding).

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“ECF Percentage” means, with respect to the prepayment required by
Section 2.09(a) with respect to any fiscal year of the U.S. Borrower, if the
Consolidated Secured Debt Ratio (prior to giving effect to the applicable
prepayment pursuant to Section 2.09(a), but after giving effect to any voluntary
prepayments made pursuant to such Section prior to the date of such prepayment)
as of the end of such fiscal year is (a) greater than 3.25 to 1.00, 50% of
Excess Cash Flow for such fiscal year, (b) less than or equal to 3.25 to 1.00
but greater than 2.75 to 1.00, 25% of Excess Cash Flow for such fiscal year and
(c) equal to or less than 2.75:1.00, 0% of Excess Cash Flow for such fiscal
year.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period,

(a) increased by (without duplication):

(i) provision for taxes based on income or profits, plus franchise or similar
taxes, for such period deducted in computing Consolidated Net Income for such
period, plus

(ii) consolidated Interest Charges for such period to the extent the same was
deducted in calculating Consolidated Net Income for such period, plus

(iii) Consolidated Depreciation and Amortization Expense for such period to the
extent such depreciation and amortization were deducted in computing
Consolidated Net Income for such period, plus

(iv) any expenses or charges related to the Refinancing Transactions, any Equity
Offering, Permitted Investment, acquisition, disposition, recapitalization or
the incurrence of Indebtedness permitted to be incurred hereunder including a
refinancing thereof

 

-27-



--------------------------------------------------------------------------------

(whether or not successful and including any such transaction prior to the
Closing Date) and any amendment or modification to the terms of any such
transactions, including all fees, expenses or charges deducted in computing
Consolidated Net Income for such period, plus

(v) the amount of any restructuring charge or reserve deducted in such period in
computing Consolidated Net Income for such period, including any one-time costs
incurred in connection with (A) acquisitions whether consummated before or after
the Closing Date or (B) the closing or consolidation of facilities whether
before or after the Closing Date, plus

(vi) any write-offs, write-downs or other noncash charges reducing Consolidated
Net Income for such period, in each case, in excess of $2.0 million
individually, excluding any such charge that represents an accrual or reserve
for a cash expenditure for a future period, plus

(vii) the amount of any non-controlling interest expense deducted in calculating
Consolidated Net Income for such period, plus

(viii) the amount of net cost savings projected by the U.S. Borrower in good
faith to be realized during such period (calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period) as a
result of actions taken or to be taken in connection with any acquisition or
disposition by the U.S. Borrower or any Restricted Subsidiary, net of the amount
of actual benefits realized during such period from such actions; provided that
(A) such cost savings are reasonably identifiable and factually supportable,
(B) such actions are taken or expected to be taken within 18 months after the
date of such acquisition or disposition and (C) the aggregate amount of cost
savings added pursuant to this clause (viii) shall not exceed 20% of EBITDA of
the U.S. Borrower for the most recently ended Test Period prior to the
determination date (calculated after giving effect to any adjustments pursuant
to this clause (viii)) for any Test Period (which adjustments may be incremental
to pro forma adjustments made pursuant to the second paragraph of the definition
of “Interest Coverage Ratio”), plus

(ix) any costs or expenses incurred by the U.S. Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the U.S. Borrower or net cash
proceeds of issuance of Equity Interests of the U.S. Borrower (other than
Disqualified Stock) in each case, solely to the extent that such cash proceeds
are excluded from the calculation of the Applicable Amount, plus

(x) any net after-tax non-recurring or unusual gains or losses (less all fees
and expenses relating thereto) or expenses (including relating to severance,
relocation, unusual contract terminations, one-time compensation charges,
warrants or options to purchase Capital Stock of Holdings or any direct or
indirect parent thereof), plus

 

-28-



--------------------------------------------------------------------------------

(xi) to the extent covered by insurance and actually reimbursed, or, so long as
the U.S. Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption;

(b) decreased by (without duplication) noncash gains included in Consolidated
Net Income of such Person for such period, in excess of $2.0 million
individually, excluding any noncash gains that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
(other than such cash charges that have been added back to Consolidated Net
Income in calculating EBITDA in accordance with this definition); and

(c) increased (by losses) or decreased (by gains), as applicable, by (without
duplication) (i) any net noncash gain or loss resulting in such period from
Hedging Obligations and the application of Financial Accounting Codification 815
and (ii) any net noncash gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
and (iii) revaluations of intercompany balances.

Notwithstanding the foregoing with respect to the U.S. Borrower’s investment in
AIM which are accounted for by the equity method of accounting, EBITDA will
include, without duplication, the U.S. Borrower’s proportionate share of EBITDA
of AIM (as calculated in accordance with the foregoing definition without
reference to this sentence).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” for any Indebtedness on any date of determination will be
determined by the Agent in consultation with the U.S. Borrower and consistent
with generally accepted financial practices utilizing (a) if applicable, any
“Eurocurrency Rate floor” applicable to such Indebtedness on such date, (b) the
interest margin for such Indebtedness on such date and (c) the issue price of
such Indebtedness (after giving effect to any original issue discount (with
original issue discount being equated to interest based on an assumed four-year
average life to maturity on a straight-line basis)) or upfront fees (which shall
be deemed to constitute like

 

-29-



--------------------------------------------------------------------------------

amounts of original issue discount), in each case, incurred or payable to the
lenders of such Indebtedness but excluding arrangement, underwriting,
commitment, structuring, ticking, unused line, amendment fees and other similar
fees not paid generally to all lenders in the primary syndication of such
Indebtedness; provided that with respect to any Indebtedness that includes a
“Eurocurrency floor,” (i) to the extent that the Eurocurrency Rate (without
giving effect to any floors in such definitions), as applicable, on the date
that the Effective Yield is being calculated is less than such floor, the amount
of such difference shall be deemed added to the interest rate margin for such
Indebtedness and (ii) to the extent that the Eurocurrency Rate (without giving
effect to any floors in such definitions), as applicable, on such date is
greater than such floor, then the floor shall be disregarded.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent and or any Issuing Bank and any of its respective Related Parties
or any other Person, providing for access to data protected by passcodes or
other security system.

“EMU” means the economic and monetary union contemplated by the Treaty of the
European Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or legally binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the protection of the environment, preservation or reclamation of natural
resources, the management, release or threatened release of, or exposure to, any
Hazardous Material or, to the extent relating to human exposure to Hazardous
Materials, health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, costs of
environmental investigation, remediation, restoration or monitoring, fines,
penalties or indemnities), of the U.S. Borrower or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of or
liability under any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) human or animal exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally binding consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the U.S. Borrower or any of its direct or indirect parent companies
(excluding Disqualified Stock), other than (a) public offerings with respect to
the U.S. Borrower’s or any direct or

 

-30-



--------------------------------------------------------------------------------

indirect parent company’s common stock registered on Form S-4 or Form S-8,
(b) any such public or private sale that constitutes an Excluded Contribution
and (c) an issuance to any direct or indirect parent company of the U.S.
Borrower, the U.S. Borrower or any Subsidiary of the U.S. Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the U.S. Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the U.S. Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice of an intent to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
U.S. Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the U.S. Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the U.S. Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and the sign “€” each mean the single currency of participating member
states of the EMU.

“Euro Term A Commitment” means, with respect to each Euro Term A Lender, the
commitment of such Lender to make Euro Term A Loans to the U.K. Borrower in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule II to Incremental Amendment No. 1 under
the caption “Euro Term A Commitments,” as adjusted to reflect each Assignment
and Assumption executed by such Lender and as such amount may be increased or
reduced pursuant to this Agreement, and “Euro Term A Commitments” shall mean the
aggregate Euro Term A Commitments of all Euro Term A Lenders, which amount,
initially as of the Incremental Amendment No. 1 Effective Date, shall be €170
million.

 

-31-



--------------------------------------------------------------------------------

“Euro Term A Lender” means each Lender that has a Euro Term A Commitment or that
is a holder of Euro Term A Loans.

“Euro Term A Loan” has the meaning assigned to such term in Section 2.01(b)(v).

“Euro Term A Loan Facility” means the provisions herein related to the Euro Term
A Commitments and the Euro Term A Loans.

“Euro Term A Loan Maturity Date” means March 28, 2022.

“Eurocurrency Interest Period” means with respect to any Eurocurrency Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, to the extent agreed to by the Agent and each Lender making such
Eurocurrency Rate Borrowing, twelve months or any shorter period) thereafter, as
a Borrower may elect; provided that (a) if any Eurocurrency Interest Period
would end on a day other than a Business Day, such Eurocurrency Interest Period
shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Eurocurrency Interest Period shall end on the next preceding Business Day,
(b) any Eurocurrency Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Eurocurrency Interest Period) shall end
on the last Business Day of the last calendar month of such Eurocurrency
Interest Period and (c) no Eurocurrency Interest Period for any (i) Eurocurrency
Rate Revolving Loan shall end after the latest Scheduled Termination Date for
the applicable Revolving Commitments under the applicable Revolving Facility or
(ii) Eurocurrency Rate Term Loans shall end after the stated maturity date of
such Term Loans.

“Eurocurrency Liabilities” has the meaning assigned to such term in Regulation D
of the Federal Reserve Board.

“Eurocurrency Rate” means, in relation to any Loan denominated in a LIBOR Quoted
Currency for any Eurocurrency Interest Period, the rate obtained by dividing
(i) the Eurocurrency Screen Rate at approximately 11:00 a.m., London time, on
the relevant Quotation Day; provided that if the Eurocurrency Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency then the Eurocurrency Rate
shall be the Interpolated Rate on the Quotation Day by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against Eurocurrency Liabilities (including any
marginal, emergency, special or supplemental reserves); provided that the
Eurocurrency Rate shall not be less than 0.00%.

“Eurocurrency Screen Rate” means, for any day and time, in relation to any Loan
denominated in a LIBOR Quoted Currency for any Eurocurrency Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for the
relevant currency for a period equal in length to such Eurocurrency Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that

 

-32-



--------------------------------------------------------------------------------

displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Agent in its
reasonable discretion)).

“European Borrowers” means, collectively, the German Borrower, the Irish
Borrowers, the Lux Borrower and the U.K. Borrower.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” means, for any Excess Cash Flow Period, an amount equal to
the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the U.S. Borrower for such period,

(ii) an amount equal to the amount of all noncash charges to the extent deducted
in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the U.S. Borrower and its Restricted Subsidiaries completed
during such period), and

(iv) an amount equal to the aggregate net noncash loss on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all noncash credits included in arriving at
such Consolidated Net Income and cash charges described in clauses (a) through
(j) of the definition of “Consolidated Net Income” and included in arriving at
such Consolidated Net Income,

(ii) without duplication of amounts deducted in arriving at such Consolidated
Net Income or pursuant to clause (xi) below in prior periods, the amount of
Capital Expenditures made in cash during such period, except to the extent that
such Capital Expenditures were not financed with Internally Generated Funds,

(iii) the aggregate amount of all principal payments of Indebtedness of the U.S.
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) the amount of
any prepayment of Loans pursuant to Section 2.06 or, to the extent made with the
proceeds of a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, Section 2.09(b) but
excluding all other prepayments of the Loans) made during such period (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of the U.S. Borrower or its
Restricted Subsidiaries (other than under any revolving credit facility),

(iv) an amount equal to the aggregate net noncash gain on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Restricted
Subsidiaries

 

-33-



--------------------------------------------------------------------------------

during such period (other than sales in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of a
Person or business unit by the U.S. Borrower and its Restricted Subsidiaries
during such period),

(vi) cash payments by the U.S. Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the U.S. Borrower and its
Restricted Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.07 (excluding Investments in
(x) Cash Equivalents, (y) Investment Grade Securities and (z) the U.S. Borrower
or any of its Restricted Subsidiaries), to the extent that such Investments and
acquisitions were financed with Internally Generated Funds,

(viii) the amount of Restricted Payments made in cash during such period to the
extent permitted under clauses (i), (iii), (v), (vii), (ix), (xi), (xii), (xiv),
(xv), (xvi) and (xvii) of Section 6.04, to the extent that such Restricted
Payments were financed with Internally Generated Funds,

(ix) the aggregate amount of expenditures actually made by the U.S. Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the U.S. Borrower and the Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted in arriving at such Consolidated
Net Income or deducted from Excess Cash Flow in prior periods, (A) the aggregate
consideration required to be paid in cash by the U.S. Borrower or any of its
Restricted Subsidiaries pursuant to binding contracts, letters of intent or
purchase orders (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions or Capital Expenditures and (B) to the
extent set forth in a certificate of a Financial Officer delivered to the Agent
prior to the relevant Excess Cash Flow Application Date, the aggregate amount of
cash that is reasonably expected to be paid in respect of planned cash Capital
Expenditures by the U.S. Borrower or any of its Restricted Subsidiaries
(“Planned Capital Expenditures”), in each case to be consummated or made during
the period of four consecutive fiscal quarters of the U.S. Borrower following
the end of such period; provided that to the extent the aggregate amount of
Internally Generated Funds actually utilized to finance such acquisitions,
Capital Expenditures or Planned Capital Expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration or Planned
Capital Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

 

-34-



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period, and

(xiii) an amount equal to the aggregate net cash losses on the sale, lease,
transfer or other disposition of assets by the U.S. Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in determining Consolidated Net Income.

“Excess Cash Flow Period” means (a) the period from and including April 1, 2017
through and including September 30, 2017 and (b) each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending September 30, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Asset” has the meaning assigned to such term in the Security
Agreement.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the U.S. Borrower from (a) contributions to its
common equity capital (other than from the proceeds of Designated Preferred
Stock) and (b) the sale (other than to a Subsidiary of the U.S. Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the U.S. Borrower) of Capital Stock (other
than Disqualified Stock or Designated Preferred Stock) of the U.S. Borrower, in
each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an executive vice president and the principal financial
officer of the U.S. Borrower on the date such capital contributions are made or
the date such Equity Interests are sold, as the case may be, which are excluded
from the calculation of the Applicable Amount.

“Excluded Subsidiary” means any Domestic Subsidiary that is (a) not a
Wholly-Owned Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) a
Subsidiary of a Foreign Subsidiary that is a CFC, (e) a Receivables Subsidiary,
(f) an Immaterial Subsidiary, (g) regulated as an insurance company,
(h) organized as a not-for-profit organization or (i) prohibited by any
agreement binding on such Subsidiary at the time such Domestic Subsidiary became
a Subsidiary and not created in contemplation thereof from becoming a Subsidiary
Guarantor (for so long as such prohibition remains in effect).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guarantee of such Loan Party becomes effective with respect to such
related Swap Obligation.

“Excluded Taxes” means, with respect to any Agent, Issuing Bank, Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower or

 

-35-



--------------------------------------------------------------------------------

any other Loan Party hereunder, (a) income or franchise Taxes (or Canadian
capital Taxes) imposed on (or measured by) its net income (however denominated)
(or capital, in the case of Canadian capital Taxes) by a jurisdiction as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, having its Applicable Lending Office, in such
jurisdiction, (b) any branch profits Taxes under Section 884 of the Code, or any
similar Tax, imposed by a jurisdiction described in clause (a), (c) in the case
of a Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.17(b) or a Lender purchasing a participation pursuant to
Section 2.16(b) with respect to that participation), (i) with respect to any
payment made on account of any obligation in respect of any Loan made to the
U.S. Borrower (or any portion allocable to any such Loan, in the case of any
obligation that relates to the Agreement or the Loans as a whole, including any
Commitment Fee) or any Letter of Credit issued for the account of the U.S.
Borrower, any U.S. federal withholding Tax that is imposed on amounts payable to
such Lender pursuant to a law in effect on the date such Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
U.S. Borrower or any other Loan Party with respect to such withholding Tax
pursuant to Section 2.15(a) or (e) and (ii) with respect to any payment made by
or on account of any Loan made to the Canadian Borrower or a Letter of Credit
issued for the Canadian Borrower, any Canadian federal withholding Tax (A) that
is imposed on amounts payable to such Lender or the applicable Issuing Bank, as
the case may be, at the time such Lender or Issuing Bank becomes a party to this
Agreement (or designates a new lending office), except to the extent such Lender
or Issuing Bank (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Canadian Borrower or any other Loan Party with respect to such
withholding Tax pursuant to Section 2.15(a) or (e) or (B) resulting from
(x) such Lender or Issuing Bank not dealing at arm’s length with the Canadian
Borrower for purposes the Income Tax Act (Canada) or (y) such Lender or Issuing
Bank being, or not dealing at arm’s length with, a “specified shareholder” of
the Canadian Borrower for purposes of subsection 18(5) of the Income Tax Act
(Canada) (other than where the non-arm’s length relationship arises, or where
the Lender is a “specified shareholder”, or does not deal at arm’s length with a
“specified shareholder”, as a result of the Lender having become a party to,
received or perfected a security interest under or received or enforced any
rights under, a Loan Document), (d) any Taxes imposed under FATCA, and (e) any
withholding Tax that is attributable to a Lender’s failure to comply with
Section 2.15(g).

“Existing Class” has the meaning assigned to such term in Section 2.19(e).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement for
the U.S. Borrower on the Closing Date.

“Extended Term Loans” has the meaning assigned to such term in Section 2.19(e).

“Extending Lender” has the meaning assigned to such term in Section 2.19(e).

 

-36-



--------------------------------------------------------------------------------

“Extension Election” has the meaning assigned to such term in Section 2.19(e).

“Extension Request” has the meaning assigned to such term in Section 2.19(e).

“Extension Series” means all Extended Term Loans that are established pursuant
to the same supplement pursuant to Section 2.19 (except to the extent such
supplement expressly provides that the Extended Term Loans provided for therein
are intended to be a part of any previously established Class of Term Loans) and
that provide for the same interest margins, extension fees and amortization
schedule.

“Facility” means a Revolving Facility or a Term Loan Facility, as applicable.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version described above), and any intergovernmental
agreements (together with any related laws, rules, practices, legislation or
official administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than 0.00%, such rate shall be deemed 0.00% for the
purposes of this Agreement.

“Fees” means all amounts payable pursuant to or referred to in Section 2.10.

“Financial Officer” means the chief financial officer, treasurer or controller
of the U.S. Borrower.

“First Lien Intercreditor Agreement” means an agreement in substantially the
form of Exhibit H, with such changes thereto as are reasonably acceptable to the
Agent and the U.S. Borrower; provided that such changes shall not be materially
adverse to the interests of the Lenders.

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Borrower” means any Borrower other than the U.S. Borrower.

 

-37-



--------------------------------------------------------------------------------

“Foreign Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans made to Foreign Borrowers or LC Disbursements made
pursuant to Letters of Credit issued for the account of any Foreign Borrower or
on behalf of any of its Subsidiaries, all accrued and unpaid fees (including
pursuant to Section 2.10(b) of this Agreement) and all expenses, reimbursements,
indemnities and other obligations of the Foreign Borrowers to the Lenders or to
any Lender, the Agent, any Issuing Bank or any indemnified party arising under
the Loan Documents to which such Foreign Borrower is a party (including interest
and fees accruing after commencement of any bankruptcy or insolvency proceeding
against any Loan Party, whether or not allowed in such proceeding).

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized under the laws of the United
States of America, any state thereof or the District of Columbia.

“Foreign Subsidiary Total Assets” means the total amount of all assets of
Foreign Subsidiaries of the U.S. Borrower, determined on a consolidated basis in
accordance with GAAP.

“FSHCO” means any Domestic Subsidiary that, directly or indirectly, has no
material assets other than Capital Stock (or Capital Stock and Indebtedness) of
one or more Foreign Subsidiaries that are CFCs.

“Funded Debt” means all Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.08, from time to time.

“German Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“German Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “German Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“German Relevant Person” means any member of the Group (together with any
director, officer, employee or agent thereof) incorporated, established or
resident in Germany (Inländer within the meaning of section 2 paragraph 15 of
the German Foreign Trade Law (Außenwirtschaftsgesetz, AWG). For purposes of this
definition, “Group” means Holdings and each of its Subsidiaries.

“Governmental Authority” means the government of the United States of America,
any other nation, sovereign or government, any state, province or territory or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory

 

-38-



--------------------------------------------------------------------------------

body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(a).

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or deleterious
pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between the U.S. Borrower or any Restricted Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“HMRC” means Her Majesty’s Revenue and Customs.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the U.S. Borrower that
(a) contributed 2.5% or less of EBITDA of the U.S. Borrower for the most
recently ended Test Period and (b) had consolidated assets representing 2.5% or
less of Total Assets on the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01. The
Immaterial Subsidiaries as of the Closing Date are listed on Schedule 1.01(a).

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

 

-39-



--------------------------------------------------------------------------------

“Increased Amount Date” has the meaning assigned to such term in
Section 2.19(a).

“incur” has the meaning set forth in Section 6.01(a).

“incurrence” has the meaning set forth in Section 6.01(a).

“Incremental Amendment No. 1” means Incremental Amendment No. 1, dated as of
September 20, 2017 by and among the Loan Parties, the Administrative Agent and
the Lenders party thereto.

“Incremental Amendment No. 1 Effective Date” has the meaning set forth in
Incremental Amendment No. 1.

“Indebtedness” means, with respect to any Person, (a) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), except any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business, (iv) advances under, or in respect of Receivables
Facilities or (v) representing any Hedging Obligations, if and to the extent
that any of the foregoing Indebtedness (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP; (b) to the
extent not otherwise included, any obligation by such Person to be liable for,
or to pay, as obligor, guarantor or otherwise, on the obligations of the type
referred to in clause (a) of another Person (whether or not such items would
appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; (c) to the extent not otherwise included, the obligations of the type
referred to in clause (a) of another Person secured by a Lien on any asset owned
by such Person, whether or not such obligations are assumed by such Person and
whether or not such obligations would appear upon the balance sheet of such
Person; provided that the amount of such Indebtedness will be the lesser of the
fair market value of such asset at the date of determination and the amount of
Indebtedness so secured; and (d) Attributable Debt in respect of Sale and
Lease-Back Transactions; provided, however, that notwithstanding the foregoing,
Indebtedness will be deemed not to include Contingent Obligations incurred in
the ordinary course of business with respect to obligations not constituting
Indebtedness of a type described in any of clauses (a) through (d) above.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the U.S. Borrower, qualified to perform the task for
which it has been engaged and that is independent of the U.S. Borrower and its
Affiliates.

 

-40-



--------------------------------------------------------------------------------

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information” has the meaning set forth in Section 3.13(a).

“Information Memorandum” means the Confidential Information Memorandum dated
March 2017, relating to this Agreement.

“Initial Revolving Commitments” means with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Initial Revolving Loans in the
aggregate principal amount set forth opposite such Revolving Lender’s name on
the Commitments Schedule under the heading “Initial Revolving Commitments,” as
adjusted to reflect each Assignment and Assumption executed by such Revolving
Lender and as such amount may be increased or reduced pursuant to this
Agreement, and “Initial Revolving Commitments” means the aggregate Initial
Revolving Commitments of all Revolving Lenders, which amount, initially as of
the Closing Date, is $1,000.0 million.

“Initial Revolving Facility” means the Initial Revolving Commitments and the
provisions herein related to the Initial Revolving Loans and the Letters of
Credit thereunder.

“Initial Revolving Loan” has the meaning provided in Section 2.01(a).

“Interbank Rate” means, for any period, (a) in respect of Loans denominated in
Dollars, the Federal Funds Effective Rate and (b) in respect of Loans
denominated in any other currency, the Agent’s cost of funds for such currency
(as reasonably determined by the Agent) for such period.

“Interest Charges” means, with respect to any Person for any period, the sum of
(a) Consolidated Interest Expense of such Person for such period, (b) the
consolidated amount of all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock (including any dividends paid to
any direct or indirect parent company of the U.S. Borrower in order to permit
the payment of dividends by such parent company on its Designated Preferred
Stock) paid by such Person and its Restricted Subsidiaries during such period
and (c) the consolidated amount of all cash dividend payments (excluding items
eliminated in consolidation) by such Person and its Restricted Subsidiaries on
any series of Disqualified Stock made during such period.

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA of such Person for such period to the Interest Charges of such
Person for such period. In the event that the U.S. Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such revolving credit facility has been permanently repaid and
has not been replaced) or issues or redeems Disqualified Stock or Preferred
Stock subsequent to the commencement of the period for which the Interest
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Interest Coverage Ratio is made (the
“Calculation Date”), then the Interest Coverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishing of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred

 

-41-



--------------------------------------------------------------------------------

Stock, as if the same had occurred at the beginning of the applicable
four-quarter period (the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the U.S. Borrower or
any Restricted Subsidiary during the four-quarter reference period or subsequent
to such reference period and on or prior to or simultaneously with the
Calculation Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, Dispositions, mergers, consolidations and disposed
operations (and the change in any associated Interest Charges and the change in
EBITDA resulting therefrom) had occurred on the first day of the reference
period; provided that, at the option of the U.S. Borrower, no such pro forma
adjustment to EBITDA shall be made in respect of any such transaction to the
extent the aggregate consideration with respect to any such transaction was less
than $25.0 million for the reference period. If since the beginning of such
period any Person (that subsequently became a Restricted Subsidiary or was
merged with or into the U.S. Borrower or any Restricted Subsidiary since the
beginning of such period) shall have made any Investment, acquisition,
Disposition, merger, consolidation or disposed operation that would have
required adjustment pursuant to this definition, then the Interest Coverage
Ratio shall be calculated giving pro forma effect thereto for such period as if
such Investment, acquisition, Disposition, merger, consolidation or disposed
operation had occurred at the beginning of the reference period (subject to the
threshold specified in the previous sentence).

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the U.S. Borrower. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of the
U.S. Borrower in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the U.S. Borrower may
designate.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.12.

“Interest Period” means (a) in the case of any Eurocurrency Rate Loan, the
applicable Eurocurrency Interest Period and (b) in the case of any BA Rate Loan,
the applicable BA Interest Period.

“Internally Generated Funds” means any amount expended by the U.S. Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the U.S.
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Disposition outside the ordinary course of business or Casualty Event, (b) the
proceeds of any issuance of Indebtedness of the

 

-42-



--------------------------------------------------------------------------------

U.S. Borrower or any Restricted Subsidiary (other than Indebtedness under any
revolving credit facility) or (c) any credit received by the U.S. Borrower or
any Restricted Subsidiary with respect to any trade in of property for
substantially similar property or any “like kind exchange” of assets.

“Interpolated Rate” means, at any time, for any Eurocurrency Interest Period,
the rate per annum (rounded to the same number of decimal places as the
Eurocurrency Screen Rate) determined by the Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, as of the
relevant Quotation Day.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality thereof (other than Cash Equivalents), (b) debt
securities or debt instruments with a rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s or the equivalent of such rating by such rating organization,
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any other nationally recognized securities rating agency, but excluding any debt
securities or instruments constituting loans or advances among the U.S. Borrower
and its subsidiaries, (c) investments in any fund that invests exclusively in
investments of the type described in clauses (a) and (b), which fund may also
hold immaterial amounts of cash pending investment or distribution and
(d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments, in each case,
consistent with the U.S. Borrower’s cash management and investment practices.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of guarantees, loans or
advances of money or capital contributions to such Person (but excluding any
such loan, advance or capital contribution arising in the ordinary course of
business and having a term not exceeding 364 days and furthermore excluding, for
the avoidance of doubt, any extensions of trade credit in the ordinary course of
business) or purchases or other acquisitions of stocks, bonds, debentures, notes
or similar securities issued by such Person. For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.07, (a) “Investments” shall include the
portion (proportionate to the U.S. Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets of a Subsidiary of the
U.S. Borrower at the time that such Subsidiary is designated an Unrestricted
Subsidiary; provided that upon a redesignation of such Unrestricted Subsidiary
as a Restricted Subsidiary, the U.S. Borrower shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (i) the U.S. Borrower’s “Investment” in such Subsidiary at
the time of such redesignation, less (ii) the portion (proportionate to the U.S.
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of such Subsidiary at the time of such redesignation, and (b) any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the U.S. Borrower. For the avoidance of doubt, a guarantee by a
specified Person of the obligations of another Person (the “primary obligor”)
shall be deemed to be an Investment by such specified Person in the primary
obligor to the extent of such guarantee

 

-43-



--------------------------------------------------------------------------------

except that any guarantee by any Loan Party of the obligations of a primary
obligor in favor of a Loan Party shall be deemed to be an Investment by a Loan
Party in another Loan Party.

“Irish Borrowers” has the meaning assigned to such term in the preamble to this
Agreement.

“Irish Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Irish Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“Irish Qualifying Jurisdiction” means (a) a member state of the European Union
other than Ireland; (b) a jurisdiction with which Ireland has entered into a
Treaty that has the force of law; or (c) a jurisdiction with which Ireland has
entered into a Treaty where that treaty will (on completion of necessary
procedures) have the force of law.

“Irish Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under this Agreement
and is:

(a) a bank whose Applicable Lending Office is located in Ireland and which is
carrying on a bona fide banking business in Ireland for the purposes of
Section 246(3) of TCA; or

(b) a building society within the meaning of Section 256(1) of TCA whose
Applicable Lending Office is located in Ireland and which is carrying on a bona
fide banking business in Ireland for the purposes of Section 246(3) of TCA; or

(c) a body corporate (i) which, by virtue of the law of an Irish Qualifying
Jurisdiction, is resident in the Irish Qualifying Jurisdiction for the purposes
of tax and that jurisdiction imposes a tax that generally applies to interest
receivable in that jurisdiction by companies from sources outside that
jurisdiction; or (ii) where the interest (1) is exempted from the charge to
Irish income tax under a Treaty in force on the date the interest is paid, or
(2) would be exempted from the charge to Irish income tax if a Treaty which has
been signed but is not yet in force had the force of law on the date the
interest is paid; except where, in respect of each of clauses (i) and (ii),
interest payable to that body corporate in respect of an advance under this
Agreement is paid in connection with a trade or business which is carried on in
Ireland by that body corporate through a branch or agency; or

(d) a body corporate which advances money in the ordinary course of a trade
which includes the lending of money, and whose Applicable Lending Office is
located in Ireland, the interest is taken into account in computing the trading
income of such a person; and which has complied with the notification
requirements under Section 246(5) of TCA; or

(e) a person in respect of which an authorization granted and not revoked by the
Revenue Commissioners of Ireland is subsisting on each interest payment date
entitling any Borrower to pay such person interest without deduction of income
tax, by virtue of an applicable Treaty between Ireland and the country in which
such person is resident

 

-44-



--------------------------------------------------------------------------------

for the purposes of such treaty, where such double taxation treaty specifies
that no withholding tax is to be made on interest provided such person does not
provide its commitment through a branch or agency in Ireland; or

(f) a qualifying company within the meaning of Section 110 of TCA; or

(g) a company that is incorporated in the United States and subject to tax in
the United States of America on its worldwide income except where interest is
paid under this Agreement to the United States of America company in connection
with a trade or business which is carried on in Ireland by it through a branch
or agency; or

(h) a limited liability company (“LLC”) organized under the laws of the United
States of America, any state thereof or the District of Columbia, where the
ultimate recipients of the interest payable under this Agreement are Irish
Qualifying Lenders within sub-paragraphs (c) or (g) of this definition and the
business conducted through the LLC is so structured for market reasons and not
for tax avoidance purposes except where interest is paid under this Agreement to
the LLC in connection with a trade or business which is carried on in Ireland by
it through a branch or agency; or

(i) an exempt approved scheme within the meaning of section 774 TCA; or

(j) an investment undertaking within the meaning of section 739B TCA.

“Irish Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under this Agreement is an Irish Qualifying Lender.

“IRS” means the U.S. Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) each Person listed on the Commitments Schedule under
the heading “Letter of Credit Commitments” and (b) any other Revolving Lender
approved by the Agent and the U.S. Borrower (such approvals not to be
unreasonably withheld) which has agreed to act as an Issuing Bank hereunder.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate and, except as otherwise agreed to by such
Issuing Bank, all payments required to be made to such Issuing Bank hereunder
with respect to Letters of Credit issued by such Issuing Bank shall instead be
made to the Affiliate that issued such Letter of Credit. Notwithstanding the
foregoing, no Issuing Bank under a Revolving Facility shall be required to serve
as an Issuing Bank under any New Revolving Facility unless it affirmatively
consents in writing to do so at or after the time such New Revolving Facility is
established.

“ITA 2007” means the U.K. Income Tax Act 2007.

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

 

-45-



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A, Goldman Sachs Lending
Partners LLC, Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Wells Fargo Securities, LLC, Barclays Bank PLC, PNC Capital
Markets LLC and Morgan Stanley MUFG Loan Partners, LLC acting through Morgan
Stanley Senior Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Judgment Currency” has the meaning assigned to such term in Section 9.09(f).

“Junior Lien Intercreditor Agreement” means an agreement in substantially the
form of Exhibit I, with such changes thereto as are reasonably acceptable to the
Agent and the U.S. Borrower; provided that such changes shall not be materially
adverse to the interests of the Lenders.

“Latest Maturity Date” means, at any time, the latest final maturity date then
in effect for any Class of Commitments or Term Loans outstanding under this
Agreement.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. All LC Disbursements with respect to each Letter of Credit shall
(following the funding thereof by the applicable Issuing Bank in the currency in
which the applicable Letter of Credit is denominated) be denominated in Dollars
based on the Dollar Equivalent amount of the applicable drawing.

“LC Exposure” means, at any time, with respect to any Revolving Facility, the
Dollar Equivalent of the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit under such Revolving Facility at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Letters of Credit
outstanding under such Revolving Facility that have not yet been reimbursed by
or on behalf of the Borrowers at such time. The LC Exposure of any Revolving
Lender under any Revolving Facility at any time shall be its Ratable Portion of
the total LC Exposure under such Revolving Facility at such time.

“LC Fees” has the meaning assigned to such term in Section 2.10(b)(ii).

“LCT Election” has the meaning provided in Section 1.10.

“LCT Test Date” has the meaning provided in Section 1.10.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the lenders having Commitments or Loans from time to time or at
any time and, as the context requires, includes the Issuing Banks and their
respective successors and assigns as permitted hereunder and any other Person
that shall have become a party hereto pursuant to Section 2.19 or an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

 

-46-



--------------------------------------------------------------------------------

“Letter of Credit” means a letter of credit issued pursuant to Section 2.04(a).
A Letter of Credit may only be issued as a standby letter of credit. Letters of
Credit shall not be issued in a form that would permit the face amount to be
reinstated upon the occurrence of a draw under such letter of credit.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on the Commitments Schedule under the heading “Letter of Credit Commitments,” or
if an Issuing Bank has entered into an Assignment and Assumption, the amount set
forth for such Issuing Bank as its Letter of Credit Commitment in the Register
maintained by the Agent.

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or license be deemed to constitute a Lien.

“Limited Condition Acquisition” means any acquisition of an Acquired Entity or
Business by the Borrower or any Restricted Subsidiary the consummation of which
is not conditioned on the availability of financing.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement and the Collateral Documents. Any reference in this Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto.

“Loan Guarantor” means each Loan Party (other than the Borrowers).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, each Borrower, each of the Domestic Subsidiaries
of the U.S. Borrower that is a party to this Agreement as a Loan Guarantor on
the Closing Date or that becomes a party to this Agreement as a Loan Guarantor
pursuant to a Joinder Agreement, and their respective successors and assigns
except for any such Domestic Subsidiary that has been released as a Loan
Guarantor in accordance herewith.

“Loans” means, collectively, the Revolving Loans and Term Loans.

“Loss Sharing Agreement” means the Loss Sharing Agreement, dated as of the
Closing Date among the Lenders (it being understood that no Loan Party and no
Borrower is a party to such agreement), as the same may be amended or
supplemented from time to time.

“Lux Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

-47-



--------------------------------------------------------------------------------

“Luxembourg Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Luxembourg Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“Management Stockholders” means the members of management (and their Controlled
Investment Affiliates and Immediate Family Members) of the U.S. Borrower or its
direct or indirect parent who are holders of Equity Interests of any direct or
indirect parent company of the U.S. Borrower on the Closing Date.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the U.S. Borrower and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrowers and
the other Loan Parties (taken as a whole) to perform their payment obligations
under the Loan Documents or (c) the rights of, or remedies available to the
Agent or the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge Agreements, of any one or more of
the U.S. Borrower and the Restricted Subsidiaries in an aggregate principal
amount exceeding $150.0 million. For purposes of determining Material
Indebtedness, the “obligations” of the U.S. Borrower or any Restricted
Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the U.S.
Borrower or such Restricted Subsidiary would be required to pay if such Hedge
Agreement were terminated at such time.

“Maximum Incremental Amount” means, at any time, the sum of (a) $1,400.0 million
minus the Dollar Equivalent amount (measured at the time of incurrence) of New
Term Loans, New Revolving Commitments and Permitted Alternative Incremental
Facilities Debt previously established or incurred in reliance on this clause
(a) plus (b) the aggregate Dollar Equivalent amount (measured at the time of
prepayment or reduction) of Term Loans and Revolving Commitments outstanding on
the Closing Date (or established pursuant to clause (a) above) that are
optionally prepaid or optionally reduced (other than with the proceeds of
long-term Indebtedness (other than borrowings under any revolving credit
facility) and other than Revolving Commitments replaced with New Revolving
Commitments) following the Closing Date and on or prior to such time (and, in
the case of any prepayment of Term Loans pursuant to Section 2.08(d), based on
the Dollar Equivalent amount (measured at the time of each applicable
prepayment) expended by the Borrowers pursuant to such Section 2.08(d) and not
the principal amount) plus (c) an unlimited amount so long as, in the case of
this clause (c) only, on a pro forma basis (including the application of
proceeds therefrom but excluding any increase in cash and cash equivalents and
treating any New Revolving Commitments established pursuant to this clause
(c) as fully drawn and all Permitted Alternative Incremental Facilities Debt
incurred pursuant to this clause (c) as secured by Liens whether or not actually
secured (but without giving effect to any substantially simultaneous incurrence
of any New Term Loans, New Revolving Commitments or Permitted Alternative
Incremental Facilities made pursuant to the foregoing clauses (a) and (b))), the
Consolidated Secured Debt Ratio would not exceed 3.00 to 1.00 (it being
understood that the Borrowers shall be deemed to have used amounts under clause
(c) (to the extent compliant herewith) prior to utilization of amounts under
clause (a) or (b)).

 

-48-



--------------------------------------------------------------------------------

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Minimum Currency Threshold” means (i) in the case of Base Rate Loans, $2.0
million or an integral multiple of $1.0 million in excess thereof, (ii) in the
case of Eurocurrency Rate Loans denominated in Dollars, $5.0 million or an
integral multiple of $1.0 million in excess thereof, (iii) in the case of Loans
denominated in Euro, €2.0 million or an integral multiple of €1.0 million in
excess thereof, (iv) in the case of Loans denominated in Sterling, £1.0 million
or an integral multiple of £500,000 in excess thereof, (v) in the case of Loans
denominated in Canadian Dollars, C$1.0 million or an integral multiple of C$1.0
million in excess thereof and (vi) in the case of Loans denominated in Yen,
¥100.0 million or an integral multiple of ¥100.0 million in excess thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
other Secured Parties, on fee-owned real property of a Loan Party, including any
amendment, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Prepayment Event, (a) the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable) as and when actually received by or freely
transferable for the account of the U.S. Borrower or any of the Restricted
Subsidiaries in respect of such Prepayment Event, less (b) the sum of:

(i) the amount, if any, of all taxes paid or estimated to be payable by the U.S.
Borrower or any of the Restricted Subsidiaries in connection with such
Prepayment Event,

(ii) the amount of any reasonable reserve established in accordance with GAAP in
respect of (A) the sale price of the assets that are the subject of an Asset
Sale Prepayment Event (including in respect of working capital adjustments or an
evaluation of such assets) or (B) any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) associated with the assets that are the
subject of such Prepayment Event and (y) retained by the U.S. Borrower or any of
the Restricted Subsidiaries, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any purchase price adjustments or such liability)
shall be deemed to be Net Cash Proceeds of such a Prepayment Event occurring on
the date of such reduction,

(iii) the principal amount, premium or penalty, if any, interest and other
amounts payable on or in respect of any Indebtedness secured by a Lien on the
assets that are the subject of

 

-49-



--------------------------------------------------------------------------------

such Prepayment Event (other than Indebtedness under this Agreement and
Indebtedness secured on a pari passu basis with or junior priority basis to the
Obligations) to the extent that such Indebtedness is, or under the instrument
creating or evidencing such Indebtedness, is required to be repaid upon
consummation of such Prepayment Event,

(iv) in the case of any Asset Sale Prepayment Event or Casualty Event, the
amount of any proceeds of such Prepayment Event that the U.S. Borrower or any
Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period) in the business of the U.S. Borrower or any of the
Restricted Subsidiaries; provided that any portion of such proceeds that has not
been so reinvested within such Reinvestment Period (with respect to such
Prepayment Event, the “Deferred Net Cash Proceeds”) shall (x) be deemed to be
Net Cash Proceeds of an Asset Sale Prepayment Event or Casualty Event occurring
on the last day of such Reinvestment Period, and (y) be applied to the repayment
of Term Loans in accordance with Section 2.09(b) and

(v) the reasonable out-of-pocket fees and expenses actually incurred in
connection with such Prepayment Event.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Neubauer Stockholders” means Joseph Neubauer and his Controlled Investment
Affiliates.

“New Commitments” has the meaning assigned thereto in Section 2.19(a).

“New Lender” means each Lender providing a New Commitment.

“New Revolving Commitments” has the meaning assigned thereto in Section 2.19(a).

“New Revolving Facility” has the meaning assigned thereto in Section 2.19(a).

“New Revolving Lender” has the meaning assigned thereto in Section 2.19(b).

“New Revolving Loan” has the meaning assigned thereto in Section 2.19(b).

“New Senior Dollar Notes” means $600 million aggregate principal amount of
senior notes due 2025 of the U.S. Borrower issued on March 22, 2017.

“New Senior Euro Notes” means €325 million aggregate principal amount of senior
notes due 2025 of Aramark International Finance S.à r.l. issued on March 27,
2017.

“New Senior Notes” means, collectively, the New Senior Dollar Notes and the New
Senior Euro Notes.

“New Senior Note Documents” means the New Senior Dollar Notes Indenture, the New
Senior Euro Notes Indenture and all other instruments, agreements and other
documents evidencing the New Senior Notes or providing for any guarantee or
other right in respect thereof.

 

-50-



--------------------------------------------------------------------------------

“New Senior Dollar Notes Indenture” means the Indenture dated as of March 22,
2017, among the U.S. Borrower, as issuer, certain of its subsidiaries, as
guarantors, and The Bank of New York, as trustee, pursuant to which the New
Senior Dollar Notes are issued.

“New Senior Euro Notes Indenture” means the Indenture dated as of March 27,
2016, among Aramark International Finance S.à r.l., as issuer, certain of its
subsidiaries, as guarantors, and The Bank of New York, as trustee, pursuant to
which the New Senior Euro Notes are issued.

“New Term A Loans” means New Term Loans that are designated in the applicable
supplement pursuant to Section 2.19 as “New Term A Loans,” which designation
shall only be permitted to the extent the Agent (acting reasonably) determines
in consultation with the U.S. Borrower that such New Term Loans are being
syndicated primarily to Persons regulated as banks in the primary syndication
thereof (it being understood that the New Term Loans established pursuant to
Incremental Amendment No. 1 are hereby designated as “New Term A Loans”).

“New Term Commitments” has the meaning assigned thereto in Section 2.19(a).

“New Term Loan” has the meaning assigned thereto in Section 2.19(c).

“New Term Loan Lender” has the meaning assigned thereto in Section 2.19(c).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Funding Lender” has the meaning provided in Section 2.02(e).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Non-U.S. Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates is published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a Federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means the Domestic Obligations and the Foreign Obligations.

 

-51-



--------------------------------------------------------------------------------

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, the Treasurer, any Executive Vice
President, Senior Vice President or Vice President or the Secretary of the U.S.
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the U.S.
Borrower by an Officer of the U.S. Borrower.

“Other Information” has the meaning assigned to such term in Section 3.13(b).

“Other Taxes” means any and all present or future stamp, registration, court or
documentary, intangible, recording, filing or similar Taxes arising from any
payment made or required to be made under, from the execution, delivery
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes described in clauses (a) or (b) of
the definition of Excluded Taxes which are imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.17(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B to the
Security Agreement or any other form approved by the Agent.

“Permitted Alternative Incremental Facilities Debt” has the meaning assigned to
such term in Section 6.01(b)(xxvii).

“Permitted Business” means any business conducted by the U.S. Borrower or any of
its Restricted Subsidiaries that is not in contravention of Section 6.11.

“Permitted Holders” means each of the Neubauer Stockholders and Management
Stockholders and any group (as such term is used in the definition of “Change of
Control”) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, the Neubauer Stockholders and Management Stockholders,
collectively, have beneficial ownership of more than 50% of the total voting
power of the Voting Stock of the U.S. Borrower or any of its direct or indirect
parent companies.

 

-52-



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) any Investment by the U.S. Borrower or any Restricted Subsidiary in the U.S.
Borrower or any Restricted Subsidiary;

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) (i) any Investment by the U.S. Borrower or any Restricted Subsidiary in any
Person (or in exchange for the Equity Interests of such Person) if as a result
of such Investment (A) such Person becomes a Restricted Subsidiary or (B) such
Person, in one transaction or a series of related transactions, is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the U.S. Borrower or a Restricted
Subsidiary; (ii) any Investment held by such Person and not acquired by such
Person in contemplation of such acquisition, merger, consolidation or transfer;
and (iii) any Investment by the U.S. Borrower or any Restricted Subsidiary in
exchange for all or any portion of a business if, as a result of such
Investment, the assets acquired thereby become owned by the U.S. Borrower or any
Restricted Subsidiary;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.06;

(e) any Investment existing on the Closing Date or made pursuant to legally
binding written commitments in existence on the Closing Date; provided that to
the extent such Investment was made, or such legally binding written commitment
was entered into, after December 30, 2016, such Investment shall be set forth on
Schedule 6.07;

(f) loans and advances to, and guarantees of Indebtedness of, employees not in
excess of $15.0 million outstanding at any one time, in the aggregate;

(g) any Investment acquired by the U.S. Borrower or any Restricted Subsidiary
(i) in exchange for any other Investment or accounts receivable held by the U.S.
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Person in which
such other Investment is made or which is the obligor with respect to such
accounts receivable, (ii) in satisfaction of judgments against other Persons or
(iii) as a result of a foreclosure by the U.S. Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any Investment in default;

(h) Hedging Obligations permitted under Section 6.01(b)(xii);

(i) loans and advances to officers, directors and employees (i) for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice or (ii) to fund such Person’s purchase of Equity Interests of the U.S.
Borrower or any direct or indirect parent company thereof under compensation
plans approved by the Board of Directors of the U.S. Borrower or the
compensation committee thereof in good faith; provided that to

 

-53-



--------------------------------------------------------------------------------

the extent that the net proceeds of any such purchase is made to any direct or
indirect parent of the U.S. Borrower, such net proceeds are contributed to the
U.S. Borrower;

(j) Investments the payment for which consists of Equity Interests of Holdings
or any of its direct or indirect parent companies;

(k) (i) performance guarantees in the ordinary course of business,
(ii) guarantees expressly permitted under Section 6.01(b)(xiv) and
(iii) guarantees of obligations of the U.S. Borrower or any Restricted
Subsidiary to any employee benefit plan of the U.S. Borrower and its Restricted
Subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary of any such plan;

(l) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment or the licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business;

(m) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(n) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts;

(o) Investments in, and solely to the extent contemplated by the organizational
documents (as in existence on the Closing Date) of, joint ventures to which the
U.S. Borrower or its Restricted Subsidiaries are a party on the Closing Date and
disclosed on Schedule 6.07;

(p) customary Investments relating to a Receivables Facility;

(q) Investments out of the Applicable Amount; provided that no Investment in any
Unrestricted Subsidiary shall be permitted pursuant to this clause (q) unless at
the time of the making of such Investment, the U.S. Borrower would have been
permitted to make a Restricted Payment in the amount of such Investment in
reliance on Section 6.04(i);

(r) Investments out of Excluded Contributions;

(s) any transaction to the extent it constitutes an Investment that is permitted
under Section 6.04 or is made in accordance with the provisions of
Section 6.05(b) (other than any transaction set forth in clauses (i), (v) and
(xiv) of Section 6.05(b);

(t) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (t) that are at that
time outstanding, not to exceed an amount equal to the greater of (x) $700.0
million and (y) 6.75% of Total Assets (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value but net of any actual return on capital in respect
of such Investment); and

 

-54-



--------------------------------------------------------------------------------

(u) Investments in an amount (when taken together with all Restricted Payments
made in reliance on Section 6.04(xii) and net of any actual return on capital in
respect of such Investment) not to exceed the greater of (x) $200.0 million and
(y) 15.0% of EBITDA for the most recently ended Test Period as of such time any
such Investment is made (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value but net of any actual return on capital in respect of such Investment).

“Permitted Liens” means, with respect to any Person:

(a) (i) Liens on accounts, payment intangibles and related assets to secure any
Receivables Facility and (ii) Liens arising under the Loan Documents;

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for taxes, assessments or other governmental charges or claims not yet
payable or overdue for a period of more than thirty (30) days or which are being
contested in good faith by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

-55-



--------------------------------------------------------------------------------

(g) Liens existing on the Closing Date; provided that any Lien securing Funded
Debt in excess of (x) $75.0 million individually or (y) $100.0 million in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (g) that are not listed on Schedule 6.02)
shall not be permitted pursuant to this clause (g) except to the extent such
Lien is listed on Schedule 6.02;

(h) Liens on property of a Person at the time such Person becomes a Restricted
Subsidiary; provided that such Liens are not created or incurred in connection
with, or in contemplation of, such other Person becoming such a Restricted
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the U.S. Borrower or any Restricted Subsidiary;

(i) Liens on property at the time the U.S. Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the U.S. Borrower or any Restricted Subsidiary;
provided that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by the U.S. Borrower or any Restricted
Subsidiary;

(j) Liens securing Indebtedness or other obligations of the U.S. Borrower or a
Restricted Subsidiary owing to the U.S. Borrower or another Restricted
Subsidiary permitted to be incurred in accordance with clause (ix) or (x) of
Section 6.01(b);

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases, subleases, licenses and sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the U.S. Borrower or any of the Restricted
Subsidiaries and do not secure any Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state or provincial laws regarding operating leases entered into by the U.S.
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the U.S. Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the U.S. Borrower or any Restricted
Subsidiary granted in the ordinary course of business to the U.S. Borrower’s or
such Restricted Subsidiary’s client at which such inventory or equipment is
located;

(p) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (g), (h), (i) and (q) of this definition; provided that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any

 

-56-



--------------------------------------------------------------------------------

amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (g), (h),
(i) and (q) of this definition at the time the original Lien became a Permitted
Lien pursuant to this Agreement, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;

(q) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(vi), (b)(xix), (b)(xxi) and (b)(xxii); provided that (A) Liens
securing Indebtedness permitted to be incurred pursuant to Section 6.01(b)(vi)
do not at any time encumber any property other than the property financed by
such Indebtedness and the proceeds and the products thereof, (B) Liens securing
Indebtedness permitted to be incurred pursuant to Section 6.01(b)(xix) extend
only to the assets of Foreign Subsidiaries, (C) Liens securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b)(xxi) only extend to the
property Disposed of in the applicable Sale and Lease-Back Transaction and
(D) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xxii) are solely on acquired property or the assets (including
any acquired Equity Interests) of the Acquired Entity or Business, as the case
may be;

(r) deposits in the ordinary course of business to secure liability to insurance
carriers;

(s) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (h) of Section 7.01, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment and have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of setoff) and which are within the
general parameters customary in the banking industry;

(v) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the U.S. Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the U.S. Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the U.S. Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

 

-57-



--------------------------------------------------------------------------------

(w) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(y) Liens on the assets of any Foreign Subsidiary securing Indebtedness
permitted to be incurred pursuant to Section 6.01(b);

(z) other Liens securing obligations in an aggregate amount not to exceed the
greater of (x) $250.0 million and (y) 17.5% of EBITDA for the most recently
ended Test Period as of such time any such Lien is incurred;

(aa) Liens on the assets of Foreign Subsidiaries securing Hedging Obligations
entered into by such Foreign Subsidiaries that are permitted by
Section 6.01(b)(xii) and that do not constitute Secured Obligations;

(bb) Liens on the Collateral (or any portion thereof) securing Indebtedness
issued pursuant to Section 6.01(b)(xxv) and Section 6.01(b)(xxvii), so long as
at the time of the incurrence of such Indebtedness the holders of such
Indebtedness (or a representative thereof on behalf of such holders) shall have
entered into a First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement with the Agent agreeing that such Liens are subject to the terms
thereof; and

(cc) Liens on the assets of a Designated Business which Liens do not attach to
the assets of the U.S. Borrower or any of its Restricted Subsidiaries other than
those of any Restricted Subsidiary included in such Designated Business and
which Secured Indebtedness is permitted by Section 6.01(b)(xxvi).

“Permitted Refinancing Notes” means senior secured notes, senior unsecured or
senior subordinated debt securities of the U.S. Borrower(or of a Subsidiary
Guarantor which are guaranteed by the U.S. Borrower) incurred after the Closing
Date (a) the terms of which do not provide for any scheduled principal
repayment, mandatory redemption or sinking fund obligations prior to the Latest
Maturity Date on the date such debt securities are issued (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default), (b) the covenants,
events of default, guarantees, collateral and other terms of which (other than
interest rate, call protection and redemption premiums), taken as a whole, are
not more restrictive to the U.S. Borrower and the Subsidiaries than those set
forth in this Agreement; provided that a certificate of a Financial Officer of
the U.S. Borrower delivered to the Agent in good faith at least three Business
Days (or such shorter period as the Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the U.S. Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement, (c) of which no Subsidiary of the U.S. Borrower is an
issuer or guarantor other than any Loan Party and (d) which

 

-58-



--------------------------------------------------------------------------------

are not secured by any Liens on any assets of the U.S. Borrower or any of its
Subsidiaries other than assets of the Loan Parties that constitute Collateral.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, company, government or any agency or political
subdivision thereof or any other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding-up.

“Prepayment Event” means any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or Casualty Event.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Projections” means the projections of the U.S. Borrower and the Restricted
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements of such entities furnished to the Lenders or
the Agent by or on behalf of Holdings, the U.S. Borrower or any of the
Subsidiaries prior to the Closing Date.

“Public-Sider” means a Lender whose representatives may trade in securities of
the U.S. Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the U.S. Borrower under the
terms of this Agreement.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee under this Agreement or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Proceeds” means assets that are used or useful in a Permitted
Business; provided that the fair market value of any such assets shall be
determined by the U.S. Borrower in good faith.

 

-59-



--------------------------------------------------------------------------------

“Qualifying Lender” means an Irish Qualifying Lender or a U.K. Qualifying
Lender.

“Quotation Day” means, with respect to any Eurocurrency Rate Borrowing for any
Eurocurrency Interest Period, (i) if the currency is Sterling, the first day of
such Interest Period, (ii) if the currency is Euro, two TARGET Days before the
first day of such Interest Period, (iii) for any other currency, two Business
Days prior to the commencement of such Interest Period (unless, in each case,
market practice differs in the relevant market where the Eurocurrency Rate for
such currency (other than Dollars) is to be determined, in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Ratable Portion” means, (i) subject to Section 2.20, with respect to any
Revolving Lender under any Revolving Facility, the percentage obtained by
dividing the amount of Revolving Commitments of such Revolving Lender under such
Revolving Facility by the aggregate amount of Revolving Commitments of all
Revolving Lenders under such Revolving Facility (or if the Revolving Commitments
under such Revolving Facility have been terminated, the percentage obtained by
dividing the Revolving Loans outstanding of such Revolving Lender under such
Revolving Facility by the Revolving Loans outstanding of all Revolving Lenders
under such Revolving Facility) and (ii) with respect to any Term Loan Lender
under any Term Loan Facility, the percentage obtained by dividing the amount of
Term Loans held by such Term Loan Lender under such Term Loan Facility by the
aggregate amount of Term Loans of all Term Loan Lenders under such Term Loan
Facility.

“Receivables Facility” means the receivables facility established for ARAMARK
Receivables, LLC pursuant to the Amended and Restated Receivables Purchase
Agreement, dated as of January 26, 2007, among ARAMARK Receivables, LLC and the
other parties thereto and one or more additional receivables financing
facilities, in each case, as amended, supplemented, modified, extended,
increased, renewed, restated, refunded, replaced or refinanced from time to
time, the Indebtedness of which is non-recourse (except for Standard Receivables
Facility Undertakings) to the U.S. Borrower and its Restricted Subsidiaries,
other than any Receivables Subsidiary, pursuant to which the U.S. Borrower or
any of its Restricted Subsidiaries sells its accounts, payment intangibles and
related assets to either (a) a Person that is not a Restricted Subsidiary or
(b) a Receivables Subsidiary that in turn sells its accounts, payment
intangibles and related assets to a Person that is not a Restricted Subsidiary.

“Receivables Facility Repurchase Obligation” means any obligation of the U.S.
Borrower or a Restricted Subsidiary that is a seller of assets in a Receivables
Facility to repurchase the assets it sold thereunder as a result of a breach of
a representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
offset or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

 

-60-



--------------------------------------------------------------------------------

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(b)(xv).

“Refinancing Term Loan” means any New Term Loan that is designated as a
“Refinancing Term Loan” in the applicable supplement creating such New Term Loan
in accordance with Section 2.19.

“Refinancing Transactions” has the meaning provided in the recitals hereto.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Reinvestment Period” means 15 months following the date of an Asset Sale
Prepayment Event or Casualty Event (or, if later, 180 days after the date the
U.S. Borrower or a Restricted Subsidiary has entered into a binding commitment
to reinvest the proceeds of any such Asset Sale Prepayment Event or Casualty
Event prior to the expiration of such 15 months).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Borrower’s Tax Jurisdiction” means (a) in the case of a Loan made to
the U.K. Borrower, the United Kingdom and (b) in the case of a Loan made to an
Irish Borrower, Ireland.

“Remaining Term Percentage” means, with respect to any Term Loan Facility, 100%
on the date such Term Loan Facility is established; provided that on each date
(and thereafter, until the next adjustment pursuant to this proviso) that
(a) any Term Loans under such Term Loan Facility are converted to Term Loans
under any other Term Loan Facility or (b) any New Term Loans are borrowed under
such Term Loan Facility following the date of incurrence of the initial Term
Loans under such Term Loan Facility, the Remaining Term Percentage with respect
to such Term Loan Facility shall be equal to the product of (i) the Remaining
Term Percentage for such Term Loan Facility in effect immediately prior to such
conversion or the borrowing of such New Term Loans on such date multiplied by
(ii) a fraction, (x) the numerator of which is the principal amount of Term
Loans under such Term Loan Facility on the specified

 

-61-



--------------------------------------------------------------------------------

date following the conversion of Term Loans or the borrowing of such New Term
Loans on such date occurring on such date and (y) the denominator of which is
the principal amount of Term Loans outstanding on such date under such Term Loan
Facility immediately prior to such conversion or the borrowing of such New Term
Loans on such date.

“Replacement Revolving Commitments” means New Revolving Commitments that are
designated in the applicable supplement creating such New Revolving Commitments
in accordance with Section 2.19 as “Replacement Revolving Commitments”; provided
that New Revolving Commitments may only be designated as “Replacement Revolving
Commitments” to the extent that after giving effect to the establishment of such
Replacement Revolving Commitments on any Increased Amount Date (and any
concurrent reduction in the amount of any other Revolving Commitments), the
aggregate amount of Revolving Commitments in effect would not exceed the amount
of Revolving Commitments in effect immediately prior to the effectiveness of
such New Revolving Commitments (provided that any additional New Revolving
Commitments that do not constitute Replacement Revolving Commitments and that
are established concurrently therewith in accordance with Section 2.19 shall be
disregarded for the purposes of such calculation).

“Repricing Transaction” means, other than in connection with a transaction
constituting a Change of Control or Transformative Acquisition, (i) any
prepayment or repayment of any U.S. Term B Loan with the proceeds of, or any
conversion of any U.S. Term B Loan into, any new or replacement Indebtedness
denominated in the same currency and constituting term loans with an Effective
Yield less than the Effective Yield applicable to the U.S. Term B Loans and
(ii) any amendment to this Agreement which reduces the Effective Yield
applicable to any U.S. Term B Loan and, in the case of each of clauses (i) and
(ii), which was for the primary purpose of reducing the Effective Yield on the
U.S. Term B Loans.

“Required Class Lenders” means (i) with respect to any Term Loan Facility,
Lenders holding more than 50% of the Term Commitments and Term Loans under such
Term Loan Facility, (ii) with respect to any Revolving Facility, Lenders holding
more than 50% of the Revolving Commitments under such Revolving Facility or, if
the Revolving Credit Termination Date has occurred with respect to such
Revolving Facility, more than 50% of the Revolving Outstandings under such
Revolving Facility and (iii) with respect to the Revolving Facilities, the
Required Revolving Lenders. The Term Loans, Revolving Commitments and Revolving
Outstandings of any Defaulting Lender shall not be included in the calculation
of “Required Class Lenders.”

“Required Financial Covenant Lenders” means, collectively, Lenders having more
than 50% of the sum of the Dollar Equivalent of (a) the aggregate outstanding
amount of the Revolving Commitments or, with respect to any Revolving Facility
after the Revolving Credit Termination Date with respect to such Revolving
Facility, the Revolving Outstandings under such Revolving Facility plus (b) the
aggregate outstanding amount of all U.S. Term A Loans, Canadian Term A Loans,
Euro Term A Loans, New Term A Loans and Extended Term Loans in respect of any of
the foregoing then outstanding. The Revolving Commitments, Revolving
Outstandings and Term Loans of any Defaulting Lender shall not be included in
the calculation of “Required Financial Covenant Lenders.”

 

-62-



--------------------------------------------------------------------------------

“Required Lenders” means, collectively, Lenders having more than 50% of the sum
of the Dollar Equivalent of (a) the aggregate outstanding amount of the
Revolving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Revolving Outstandings under such Revolving Facility) and (b) the aggregate
principal amount of all Term Loans then outstanding. The Term Loans, Revolving
Commitments and Revolving Outstandings of any Defaulting Lender shall not be
included in the calculation of “Required Lenders.”

“Required Revolving Lenders” means, collectively, Lenders having more than 50%
of the sum of the Dollar Equivalent of the aggregate outstanding amount of the
Revolving Commitments or, with respect to any Revolving Facility after the
Revolving Credit Termination Date with respect to such Revolving Facility, the
Revolving Outstandings under such Revolving Facility. The Revolving Commitments
and Revolving Outstandings of any Defaulting Lender shall not be included in the
calculation of “Required Revolving Lenders.”

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, executive order or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, any director, the chief operating officer or any
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement, and, as to any document delivered on the Closing Date
(but subject to the express requirements set forth in Section 4.01), shall
include any secretary or assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Lender” means a Lender that is incorporated, established or resident
in Germany (Inländer within the meaning of section 2 paragraph 15 of the German
Foreign Trade Law (Außenwirtschaftsgesetz, AWG)) or that notifies the Agent to
this effect.

“Restricted Payments” has the meaning assigned to such term in Section 6.04.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the U.S. Borrower (including any Foreign Subsidiary) that is not then an
Unrestricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

“Revolving Available Credit” means, at any time under any Revolving Facility,
(a) the then effective aggregate Revolving Commitments under such Revolving
Facility minus (b) the aggregate Revolving Outstandings at such time under such
Revolving Facility.

 

-63-



--------------------------------------------------------------------------------

“Revolving Commitments” means the Initial Revolving Commitments and any New
Revolving Commitments.

“Revolving Credit Borrowing” means any Borrowing under any Revolving Facility.

“Revolving Credit Note” means a promissory note of the Borrowers under a
Revolving Facility substantially in the form of Exhibit F-1.

“Revolving Credit Termination Date” means, with respect to any Revolving
Facility, the earliest of (a) the Scheduled Termination Date for such Revolving
Facility, (b) the date of termination of all of the Revolving Commitments under
such Revolving Facility pursuant to Section 2.05 the date on which the Loans
under such Revolving Facility become due and payable pursuant to Section 7.02(a)
or the Revolving Commitments under such Revolving Facility are terminated.

“Revolving Facilities” means collectively the Initial Revolving Facility and
each New Revolving Facility and “Revolving Facility” means any such facility
individually.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Outstandings, in its capacity as such.

“Revolving Loan” means an Initial Revolving Loan or a New Revolving Loan.

“Revolving Outstandings” means, at any particular time under any Revolving
Facility, the sum of (a) the Dollar Equivalent of the principal amount of the
Revolving Loans outstanding at such time under such Revolving Facility and
(b) the LC Exposure at such time under such Revolving Facility. When used with
respect to (i) any Borrower, the Revolving Outstandings shall constitute the
portion of the Revolving Outstandings made to or on behalf of such Borrower and
(ii) with respect to any Revolving Lender, the Revolving Outstandings of such
Lender under any Revolving Facility shall be the Dollar Equivalent of its
Revolving Loans and LC Exposure under such Revolving Facility.

“Revolving Sublimit” means (i) with respect to the Canadian Borrower,
$150,000,000, (ii) with respect to the U.K. Borrower, $150,000,000, (iii) with
respect to each Irish Borrower, $150,000,000, (iv) with respect to the German
Borrower, $150,000,000, (v) with respect to the Lux Borrower, $150,000,000 and
(vi) with respect to any Additional Foreign Borrower that is a Borrower under
any Revolving Facility, the amount agreed by the Agent and the U.S. Borrower at
the time such Additional Foreign Borrower becomes a Borrower under such
Revolving Facility.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the U.S. Borrower or any Restricted Subsidiary of
any real or tangible personal property, which property has been or is to be sold
or transferred by the U.S. Borrower or such Restricted Subsidiary to such Person
in contemplation of such leasing.

“S&P” means Standard & Poor’s Financial Services LLC, a division of the
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

 

-64-



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
or whose government is the subject or target of country-wide Sanctions (as of
the Closing Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, Her Majesty’s Treasury, the
Office of the Superintendent of Financial Institutions or the European Union,
(b) any Person located, operating, organized or resident in a Sanctioned Country
or (c) any Person that is 50% or more owned by a Person or Persons described in
(a) or (b) of this definition.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, Her Majesty’s Treasury, the Office of the
Superintendent of Financial Institutions or the European Union.

“Scheduled Termination Date” means (i) with respect to the Initial Revolving
Facility, March 28, 2022, and (ii) with respect to any New Revolving Facility,
the date specified as such in the applicable supplement pursuant to Section 2.19
establishing such New Revolving Facility.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Cash Management Obligations” means all obligations owing by the U.S.
Borrower or any Restricted Subsidiary to the Agent, a Joint Lead Arranger,
Co-Documentation Agent, any Affiliate of any of the foregoing or a Person that
was a Lender or an Affiliate of a Lender on the Closing Date or at the time the
Cash Management Agreement giving rise to such obligations was entered into.

“Secured Hedging Obligations” means all Hedging Obligations owing by the U.S.
Borrower or any Restricted Subsidiary to the Agent, a Joint Lead Arranger,
Co-Documentation Agent or any Affiliate of any of the foregoing or a Person that
was a Lender or an Affiliate of a Lender on the Closing Date or at the time the
Hedge Agreement giving rise to such Hedging Obligations was entered into.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations and Secured Cash Management Obligations, excluding, with respect to
any Loan Party, Excluded Swap Obligations of such Loan Party.

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

-65-



--------------------------------------------------------------------------------

“Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of the Closing Date, between the Loan Parties and the Agent, for the
benefit of the Agent and the other Secured Parties.

“Series” has the meaning assigned to such term in Section 2.19(a).

“Significant Subsidiary” means any Subsidiary (or group of Subsidiaries as to
which any condition specified in clause (f) or (g) of Section 7.01 applies) of
the U.S. Borrower that would be a “significant subsidiary” as defined in Article
I, Rule 2-02 of Regulation S-X, promulgated pursuant to the Securities Act, as
such regulation is in effect on the date hereof.

“Standard Receivables Facility Undertakings” means representations, warranties,
covenants and indemnities entered into by the U.S. Borrower or any Restricted
Subsidiary of the U.S. Borrower that the U.S. Borrower has determined in good
faith to be customary in financings similar to a Receivables Facility,
including, without limitation, those relating to the servicing of the assets of
a Receivables Facility Subsidiary, it being understood that any Receivables
Facility Repurchase Obligation shall be deemed to be a Standard Receivables
Facility Undertaking.

“Sterling” and the sign “£” each mean the lawful money of the United Kingdom.

“Subordinated Indebtedness” means any Material Indebtedness of the U.S. Borrower
or any Subsidiary Guarantor (other than Indebtedness owing to the U.S. Borrower
or a Restricted Subsidiary) that by its terms is expressly subordinated to the
obligations of the U.S. Borrower or such Subsidiary Guarantor under this
Agreement with respect to the Obligations.

“Subsequent Transaction” has the meaning provided in Section 1.10.

“Subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (i) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general or
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and (ii) such Person or any
subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

“Subsidiary Guarantor” means each Restricted Subsidiary of the U.S. Borrower
that executes this Agreement as a Loan Guarantor on the Closing Date and each
other Restricted Subsidiary of the U.S. Borrower that thereafter becomes a
Subsidiary Guarantor pursuant to a Joinder Agreement except for any Restricted
Subsidiary that has been released as a Subsidiary Guarantor in accordance with
the terms of this Agreement.

“Successor Foreign Borrower” has the meaning assigned to such term in
Section 6.03(d)(i).

 

-66-



--------------------------------------------------------------------------------

“Successor Holdings Guarantor” has the meaning assigned to such term in
Section 6.03(c).

“Successor Person” has the meaning assigned to such term in Section 6.03(b)(i).

“Successor U.S. Borrower” has the meaning assigned to such term in
Section 6.03(a)(i).

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, penalties or
additions to tax applicable thereto.

“TCA” means the Irish Taxes Consolidation Act 1997.

“Term Commitments” means each of the U.S. Term A Commitments, U.S. Term B
Commitments, Canadian Term A Commitments, Additional Canadian Term A
Commitments, Euro Term A Commitments, Yen Term C Commitments and, if applicable,
New Term Commitments with respect to any Series.

“Term Loan” means each of the U.S. Term A Loans, the U.S. Term B Loans, the
Canadian Term A Loans, the Euro Term A Loans, the Yen Term C Loans and, if
applicable, New Term Loans with respect to any Series and any Extended Term
Loans.

“Term Loan Borrowing” means a Borrowing consisting of Term Loans under a
particular Term Loan Facility.

“Term Loan Facility” means, as the context requires, the U.S. Term A Loan
Facility, the U.S. Term B Loan Facility, the Canadian Term A Loan Facility, the
Euro Term A Loan Facility, the Yen Term C Loan Facility, each other Extension
Series of Extended Term Loans and each Series of New Term Loans.

“Term Loan Lender” means each Lender that has a Term Commitment or that holds a
Term Loan.

“Term Loan Note” means a promissory note of the applicable Borrower
substantially in the form of Exhibit F-2.

“Test Period” means, at any date of determination, (i) for purposes of
determining actual compliance with Section 6.10, the most recently completed
four consecutive fiscal

 

-67-



--------------------------------------------------------------------------------

quarters of the U.S. Borrower ending on the date specified therein and (ii) for
all other purposes, the most recently completed four consecutive fiscal quarters
of the U.S. Borrower ending on or prior to such date for which financial
statements have been (or were required to have been) delivered pursuant to
Section 5.01; provided that prior to the first date financial statements have
been delivered pursuant to 5.01, the Test Period in effect shall be the period
of four consecutive fiscal quarters of the U.S. Borrower ended December 31,
2016.

“Total Assets” means the total amount of all assets of the U.S. Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP as shown on the most recent balance sheet of the U.S. Borrower.

“Transformative Acquisition” means any acquisition of an Acquired Entity or
Business by the U.S. Borrower or any Restricted Subsidiary or other similar
Investment that is either (a) not permitted hereunder immediately prior to the
consummation of such transaction or (b) if permitted hereunder immediately prior
to the consummation of such transaction, this Agreement would not provide the
U.S. Borrower and its Restricted Subsidiaries with adequate flexibility for the
continuation or expansion of their combined operations following such
consummation, as reasonably determined by the U.S. Borrower acting in good
faith.

“Treaty” means (a) a double taxation agreement or (b) for purposes of the Irish
Borrowers only, a double taxation agreement into which Ireland has entered which
contains an article dealing with interest or income from debt claims.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty and which is entitled under the terms of the Treaty to claim a full
exemption from Tax imposed by Relevant Borrower’s Tax Jurisdiction on interest
paid in respect of any Loan, subject only to the completion of any procedural
formalities; and

(b) does not carry on a business in the Relevant Borrower’s Tax Jurisdiction
through a permanent establishment with which that Lender’s participation in a
Loan is effectively connected.

“Treaty State” means a jurisdiction having a Treaty with the Relevant Borrower’s
Tax Jurisdiction which makes provision for full exemption from Tax imposed by
the Relevant Borrower’s Tax Jurisdiction on interest.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate, the Base Rate, the Canadian
Base Rate or the BA Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“U.K. Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

-68-



--------------------------------------------------------------------------------

“U.K. Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “U.K. Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its U.S. Lending Office) or
such other office of such Lender as such Lender may from time to time specify to
the U.S. Borrower and the Agent.

“U.K. Qualifying Lender” means:

(i) a Lender (other than a Lender within subparagraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance to the U.K. Borrower and is:

(A) a Lender:

(1) which is a bank (as defined for the purpose of section 879 of the ITA 2007)
making an advance to the U.K. Borrower; or

(2) in respect of an advance made to the U.K. Borrower by a person that was a
bank (as defined for the purpose of section 879 of the ITA 2007) at the time
that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of the advance or, in the case of a bank
making an advance, would be within such charge as respects such payments apart
from section 18A of the CTA 2009; or

(B) a Lender which is:

(1) a company resident in the United Kingdom for United Kingdom tax purposes; or

(2) a partnership each member of which is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 of
the CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of part 17 of the CTA 2009; or

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the CTA 2009) of that company; or

(C) a Treaty Lender; or

(ii) a building society (as defined for the purpose of Section 880 of the ITA
2007).

 

-69-



--------------------------------------------------------------------------------

“U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to the U.K. Borrower is either:

(i) a company resident in the United Kingdom for United Kingdom Tax purposes; or

(ii) a partnership each member of which is:

(A) a company so resident in the United Kingdom; or

(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (for the purposes of section 19 of
the CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of part 17 of the CTA 2009; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the CTA 2009) of that company.

“U.K. Tax Deduction” means a deduction or withholding for, or on account of, Tax
imposed by the United Kingdom from a payment under a Loan Document.

“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower that at
the time of determination is an Unrestricted Subsidiary (as designated by the
U.S. Borrower, as provided below) and (b) any Subsidiary of an Unrestricted
Subsidiary.

So long as no Default has occurred and is continuing, the U.S. Borrower may
designate any Restricted Subsidiary of the U.S. Borrower (other than any Foreign
Borrower) (including any existing Restricted Subsidiary and any newly acquired
or newly formed Subsidiary) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, the U.S. Borrower or any
Subsidiary of the U.S. Borrower (other than any Subsidiary of the Subsidiary to
be so designated); provided that (i) any Unrestricted Subsidiary must be an
entity of which shares of the capital stock or other equity interests (including
partnership interests) entitled to cast at least a majority of the votes that
may be cast by all shares or equity interests having ordinary voting power for
the election of directors or other governing body are owned, directly or
indirectly, by the U.S. Borrower, (ii) such designation complies with
Section 6.07 and (iii) each of (A) the Subsidiary to be so designated and
(B) its subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the U.S. Borrower or any Restricted
Subsidiary.

The U.S. Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation
no Default shall have occurred and be continuing and either (x) the U.S.
Borrower could incur at least $1.00 of additional Indebtedness pursuant to the
Interest Coverage Ratio test described in Section 6.01(a) or (y) the Interest
Coverage Ratio for the U.S. Borrower and its Restricted Subsidiaries would be

 

-70-



--------------------------------------------------------------------------------

greater than such ratio for the U.S. Borrower and its Restricted Subsidiaries
immediately prior to such designation, in each case on a pro forma basis taking
into account such designation.

Any such designation by the U.S. Borrower shall be notified by the U.S. Borrower
to the Agent by promptly delivering to the Agent a copy of any applicable Board
Resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.
Notwithstanding the foregoing, as of the Closing Date, all of the Subsidiaries
of the U.S. Borrower will be Restricted Subsidiaries.

“U.S. Borrower” has the meaning assigned to such term in the preamble to this
Agreement; provided that when used in the context of determining the fair market
value of an asset or liability under this Agreement, “U.S. Borrower” shall,
unless otherwise expressly stated, be deemed to mean the Board of Directors of
the U.S. Borrower when the fair market value of such asset or liability is equal
to or in excess of $100.0 million.

“U.S. Borrower Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01(b).

“U.S. Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “U.S. Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to the U.S. Borrower and the Agent.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(g).

“U.S. Term A Commitment” means, with respect to each U.S. Term A Lender, the
commitment of such Lender to make U.S. Term A Loans to the U.S. Borrower in the
aggregate principal amount set forth opposite such Lender’s name on the
Commitments Schedule under the caption “U.S. Term A Commitments” as adjusted to
reflect each Assignment and Assumption executed by such Lender and as such
amount may be increased or reduced pursuant to this Agreement, and “U.S. Term A
Commitments” shall mean the aggregate U.S. Term A Commitments of all U.S. Term A
Lenders, which amount, initially as of the Closing Date, shall be $650.0
million.

“U.S. Term A Lender” means each Lender that has a U.S. Term A Commitment or that
is a holder of U.S. Term A Loans.

“U.S. Term A Loan” has the meaning assigned to such term in Section 2.01(b)(i).

“U.S. Term A Loan Facility” means the provisions herein related to the U.S. Term
A Commitments and U.S. Term A Loans.

“U.S. Term A Loan Maturity Date” means March 28, 2022.

“U.S. Term B Commitment” means, with respect to each U.S. Term B Lender, the
commitment of such Lender to make U.S. Term B Loans to the U.S. Borrower in the
aggregate principal amount set forth opposite such Lender’s name on the
Commitments Schedule under the caption “U.S. Term B Commitments” as adjusted to
reflect each Assignment and Assumption

 

-71-



--------------------------------------------------------------------------------

executed by such Lender and as such amount may be increased or reduced pursuant
to this Agreement, and “U.S. Term B Commitments” shall mean the aggregate U.S.
Term B Commitments of all U.S. Term B Lenders, which amount, initially as of the
Closing Date, shall be $1,750.0 million.

“U.S. Term B Lender” means each Lender that has a U.S. Term B Commitment or that
is a holder of U.S. Term B Loans.

“U.S. Term B Loan” has the meaning assigned to such term in Section 2.01(b)(ii).

“U.S. Term B Loan Facility” means the provisions herein related to the U.S. Term
B Commitments and U.S. Term B Loans.

“U.S. Term B Loan Maturity Date” means March 28, 2024.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“VAT” means:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Restricted Subsidiary of such
Person, 100% of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) shall at the time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from

 

-72-



--------------------------------------------------------------------------------

time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” or “¥” means lawful currency of Japan.

“Yen Term C Commitment” means, with respect to each Yen Term C Lender, the
commitment of such Lender to make Yen Term C Loans to the U.S. Borrower in the
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Commitments Schedule under the caption “Yen Term C
Commitments,” as adjusted to reflect each Assignment and Assumption executed by
such Lender and as such amount may be increased or reduced pursuant to this
Agreement, and “Yen Term C Commitments” shall mean the aggregate Yen Term C
Commitments of all Yen Term C Lenders, which amount, initially as of the Closing
Date, shall be ¥11,107 million.

“Yen Term C Lender” means each Lender that has a Yen Term C Commitment or that
is a holder of Yen Term C Loans.

“Yen Term C Loan” has the meaning provided in Section 2.01(b)(iv).

“Yen Term C Loan Facility” means the provisions herein related to the Yen Term C
Commitments and the Yen Term C Loans.

“Yen Term C Loan Maturity Date” means March 28, 2022.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Revolving Loan”) or by Type (e.g., a “Eurocurrency Rate Loan”) or by Class and
Type (e.g., a “Eurocurrency Rate Initial Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., an “Initial Revolving Borrowing”)
or by Type (e.g., a “Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Rate Initial Revolving Borrowing”).

SECTION 1.03 Conversion of Currencies.

(a) Dollar Equivalents. The Agent shall determine the Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Agent shall be
presumed correct absent manifest error. The Agent may, but shall not be
obligated to, rely on any determination made by any Loan Party in any document
delivered to the Agent. The Agent shall determine or redetermine the Dollar
Equivalent of each Loan and each Letter of Credit on each Determination Date
and, unless otherwise specified herein, the Agent may determine or redetermine
the Dollar Equivalent of any amount hereunder on any other date in its
reasonable discretion. For purposes of any calculation of whether the requisite
percentage of Lenders have consented to any amendment, waiver or modification of
any Loan Document, the Agent may, in consultation with the U.S. Borrower, set a
record date for determining the Dollar Equivalent amount of any Loan or
Commitment so long as such record date is within 30 days of the effective date
of such amendment, waiver or modification.

(b) Rounding-Off. The Agent may set up appropriate rounding off mechanisms or
otherwise round off amounts hereunder to the nearest higher or lower amount in
whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be

 

-73-



--------------------------------------------------------------------------------

calculated or converted hereunder are expressed in whole Dollars or in whole
cents, as may be necessary or appropriate.

(c) Negative Covenants, Etc. The Borrowers shall not be deemed to have violated
any of the covenants set forth in Article VI (other than Section 6.10) solely as
a result of currency fluctuations following the date any action is taken if such
action was permitted on the date on which it was taken.

SECTION 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall, except as otherwise indicated, be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.05 Certain Calculations and Tests. For purposes of determining the
permissibility of any action, change, transaction or event that requires a
calculation of any financial ratio or test hereunder (including any Consolidated
Leverage Ratio test, any Consolidated Secured Debt Ratio test, and/or Interest
Coverage Ratio test, the amount of EBITDA and/or Total Assets), such financial
ratio or test shall be calculated (subject to Section 1.10) at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

SECTION 1.06 Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Agent may from time to
time specify with the U.S. Borrower’s consent to appropriately reflect a change
in currency of any country and any relevant market conventions or practices
relating to such change in currency.

SECTION 1.07 Funding Through Applicable Lending Offices. Any Lender may, by
notice to the Agent and the U.S. Borrower, designate an Affiliate of such Lender
as its Applicable Lending Office with respect to any Loans to be made by such
Lender to any Borrower (and, for the avoidance of doubt, a Lender may designate
different Applicable Lending Offices to make Loans to the U.S. Borrower, on the
one hand, and any Foreign Borrower, on the other

 

-74-



--------------------------------------------------------------------------------

hand, under the same Revolving Facility) or make any Loan available to any
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loans. In the event that a Lender designates an Affiliate of such
Lender as its Applicable Lending Office for Loans to any Borrower under any
Facility or makes any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans, then all Loans
and reimbursement obligations to be funded by such Lender under such Facility to
such Borrower shall be funded by such Applicable Lending Office or foreign or
domestic branch or Affiliate, as applicable, and all payments of interest, fees,
principal and other amounts payable to such Lender under such Facility shall be
payable to such Applicable Lending Office or foreign or domestic branch or
Affiliate, as applicable. Except as provided in the immediately preceding
sentence, no designation by any Lender of an Affiliate as its Applicable Lending
Office or making any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loans shall alter the
obligation of the applicable Borrower to pay any principal, interest, fees or
other amounts hereunder.

SECTION 1.08 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the U.S.
Borrower notifies the Agent that the U.S. Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the U.S. Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein
(i) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the U.S. Borrower or any Subsidiary at “fair value,” as
defined therein and (ii) the accounting for any lease (and whether the
obligations thereunder shall constitute “Capitalized Lease Obligations”) shall
be based on GAAP as in effect on the Closing Date and without giving effect to
any subsequent changes in GAAP (or the required implementation of any previously
promulgated changes in GAAP) relating to the treatment of a lease as an
operating lease or capitalized lease.

SECTION 1.09 Additional Available Currencies.

(a) The U.S. Borrower may from time to time request that Eurocurrency Rate
Revolving Loans be made and/or Letters of Credit be issued under any Revolving
Facility in a currency other than those specifically listed in the definition of
“Available Currency”; provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Revolving Loans, such request shall be subject to
the reasonable approval of the Agent and the Revolving Lenders under the
applicable Revolving Facility; and in the case of any such request with respect
to the issuance of Letters of Credit, such request

 

-75-



--------------------------------------------------------------------------------

shall be subject to the reasonable approval of the Agent and each Issuing Bank
that is requested to issue Letters of Credit in such currency.

(b) Any such request shall be made to the Agent not later than 11:00 a.m.,
fifteen (15) Business Days prior to the date of the desired Revolving Loan or
issuance of any Letter of Credit in the applicable currency (or such other time
or date as may be agreed by the Agent and, in the case of any such request
pertaining to Letters of Credit, each applicable Issuing Bank, in its or their
sole discretion). In the case of any such request pertaining to Eurocurrency
Rate Loans under any Revolving Facility, the Agent shall promptly notify each
Revolving Lender under such Revolving Facility thereof; and in the case of any
such request pertaining to Letters of Credit, the Agent shall promptly notify
each Issuing Bank that is requested to issue Letters of Credit in such currency
thereof. Each Revolving Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) under the applicable Revolving Facility or each
applicable Issuing Bank (in the case of a request pertaining to Letters of
Credit to be issued by such Issuing Bank) shall notify the Agent, not later than
11:00 a.m., five (5) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Lender or an Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such Issuing Bank, as the case may
be, to permit Eurocurrency Rate Loans to be made or Letters of Credit to be
issued in such requested currency. If the Agent and all the Revolving Lenders
under the applicable Revolving Facility consent to making Eurocurrency Rate
Loans in such requested currency, the Agent shall so notify the U.S. Borrower
and such currency shall thereupon be deemed for all purposes to be an Available
Currency hereunder under such Revolving Facility for purposes of any
Eurocurrency Rate Revolving Loans; and if the Agent and an Issuing Bank consent
to the issuance of Letters of Credit in such requested currency, the Agent shall
so notify the U.S. Borrower and such currency shall thereupon be deemed for all
purposes to be an Available Currency hereunder for purposes of any Letter of
Credit issuances by such Issuing Bank. If the Agent shall fail to obtain consent
to any request for an additional currency under this Section 1.09, the Agent
shall promptly so notify the U.S. Borrower.

SECTION 1.10 Limited Condition Acquisitions. As it relates to any action being
taken solely in connection with a Limited Condition Acquisition, for purposes
of:

(i) determining compliance with any provision of this Agreement (other than
determining whether an Event of Default has occurred under Section 6.10) which
requires the calculation of any financial ratio or financial test,

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to EBITDA or Total Assets) or

(iii) testing whether a Default or Event of Default has occurred and, with
respect to any New Term Loan to finance such Limited Condition Acquisition,
testing whether any representation or warranty in any Loan Document is correct
as of such date,

in each case, at the option of the U.S. Borrower (the U.S. Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of

 

-76-



--------------------------------------------------------------------------------

determination of whether any such action is permitted hereunder, any such
Default or Event of Default exists and any such representation or warranty is
correct shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCT Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition (and the
other transactions to be entered into in connection therewith, including any
incurrence of Indebtedness and the use of proceeds thereof, as if they had
occurred on the first day of the most recently ended Test Period prior to the
LCT Test Date), the U.S. Borrower or the applicable Restricted Subsidiary would
have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with or if no such Default or Event of Default
shall exist on such LCT Test Date or such representation or warranty is correct
as of such LCT Test Date then such condition shall be deemed satisfied on the
date of consummation of such LCT Test Date for purposes of clause (iii) above;
provided that if financial statements for one or more subsequent fiscal periods
shall have become available, the U.S. Borrower may elect, in its sole
discretion, to redetermine all such ratios, tests or baskets on the basis of
such financial statements, in which case, such date of redetermination shall
thereafter be deemed to be the applicable LCT Test Date. For the avoidance of
doubt, if the U.S. Borrower has made an LCT Election and any of the ratios,
tests or baskets for which compliance was determined or tested as of the LCT
Test Date would have failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
EBITDA or Total Assets of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or any Default or Event of Default has occurred and is continuing or
any such representation or warranty in any Loan Document is not correct on the
date of such Limited Condition Acquisition, such baskets, tests or ratios or
requirement will not be deemed to have failed to have been complied with as a
result of such circumstance; however, if any ratios improve or baskets increase
as a result of such fluctuations, such improved ratios or baskets may be
utilized. If the U.S. Borrower has made an LCT Election for any Limited
Condition Acquisition, then in connection with any calculation of any ratio,
test or basket availability with respect to any transaction permitted hereunder
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

SECTION 1.11 Luxembourg Terms. In this Agreement, where it relates to a company
incorporated under the laws of Luxembourg, a reference to:

(i) a “winding-up”, “administration” or “dissolution” includes, without
limitation, bankruptcy (faillite), insolvency, voluntary or judicial liquidation
(liquidation volontaire ou judiciaire), composition with creditors (concordat
préventif de la faillite), reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), general settlement with creditors,
reorganisation or similar laws affecting the rights of creditors generally;

 

-77-



--------------------------------------------------------------------------------

(ii) a “receiver”, “administrative receiver”, “administrator” or the like
includes, without limitation, a juge délégué, commissaire, juge-commissaire,
liquidateur or curateur; and

(iii) a person being “unable to pay its debts” includes that person being in a
state of cessation of payments (cessation de paiements).

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Initial Revolving Commitments. On the terms and subject to the conditions
contained in this Agreement, each Revolving Lender severally agrees to make
loans in any Available Currency to any Borrower (each an “Initial Revolving
Loan”) from time to time on any Business Day during the period from the Closing
Date until the Revolving Credit Termination Date with respect to the Initial
Revolving Commitments in an aggregate Dollar Equivalent amount at any time
outstanding for all such Loans by such Revolving Lender that, when aggregated
with such Lender’s LC Exposure under the Initial Revolving Facility, shall not
exceed such Revolving Lender’s Revolving Commitment; provided, however, that at
no time shall any Revolving Lender be obligated to make an Initial Revolving
Loan in excess of such Revolving Lender’s Ratable Portion of the Initial
Revolving Commitments; provided, further, that at no time shall any Revolving
Lender be obligated to make an Initial Revolving Loan to any Foreign Borrower if
the making of such an Initial Revolving Loan would result in the Revolving
Outstandings in respect of such Foreign Borrower exceeding such Foreign
Borrower’s Revolving Sublimit. Within the limits of the Initial Revolving
Commitment of each Revolving Lender, amounts of Initial Revolving Loans repaid
may be reborrowed by the Borrowers under this Section 2.01(a).

(b) Term Commitments.

(i) U.S. Term A Commitments. On the terms and subject to the conditions
contained in this Agreement, each U.S. Term A Lender severally agrees to make a
loan (each a “U.S. Term A Loan”) in Dollars to the U.S. Borrower on the Closing
Date, in an amount equal to such Lender’s U.S. Term A Commitment. Amounts of
U.S. Term A Loans repaid or prepaid may not be reborrowed.

(ii) U.S. Term B Commitments. On the terms and subject to the conditions
contained in this Agreement, each U.S. Term B Lender severally agrees to make a
loan (each a “U.S. Term B Loan”) in Dollars to the U.S. Borrower on the Closing
Date, in an amount equal to such Lender’s U.S. Term B Commitment. Amounts of
U.S. Term B Loans repaid or prepaid may not be reborrowed.

(iii) Canadian Term A Commitments and Additional Canadian Term A Commitments. On
the terms and subject to the conditions contained in this Agreement, each
Canadian Term A Lender severally agrees to make a loan (each a “Canadian Term A
Loan”) in Canadian Dollars to the Canadian Borrower on (x) the Closing Date, in
an amount equal to such Canadian

 

-78-



--------------------------------------------------------------------------------

Term A Lender’s Canadian Term A Commitment and (y) the Incremental Amendment
No. 1 Effective Date, in an amount equal to such Canadian Term A Lender’s
Additional Canadian Term A Commitment. Amounts of Canadian Term A Loans repaid
or prepaid may not be reborrowed.

(iv) Yen Term C Commitments. On the terms and subject to the conditions
contained in this Agreement, each Yen Term C Lender severally agrees to make a
loan (each a “Yen Term C Loan”) in Yen to the U.S. Borrower on the Closing Date
in an amount equal to such Yen Term C Lender’s Yen Term C Commitment. Amounts of
Yen Term C Loans repaid or prepaid may not be reborrowed.

(v) Euro Term A Commitments. On the terms and subject to the conditions
contained in this Agreement, each Euro Term A Lender severally agrees to make a
loan (each a “Euro Term A Loan”) in Euro to the U.K. Borrower on a single
occasion on the Incremental Amendment No. 1 Effective Date in an amount equal to
such Euro Term A Lender’s Euro Term A Commitment. Amounts of Euro Term A Loans
repaid or prepaid may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Revolving Credit Borrowings. Each Borrowing under any Revolving Facility
shall be made on notice, in the form of a Borrowing Request, given by the
applicable Borrower to the Agent not later than (i) 1:00 p.m. (New York City
time) on the same Business Day as the date of the proposed Borrowing, in the
case of a Borrowing of Base Rate Loans, (ii) 11:00 a.m. (New York City time) on
the same Business Day as the date of the proposed Borrowing, in the case of a
Borrowing of Canadian Base Rate Loans and (iii) 1:00 p.m. (New York City time)
three Business Days prior to the date of the proposed Borrowing, in the case of
a Borrowing of Eurocurrency Rate Loans or BA Rate Loans. Each such notice shall
be in substantially the form of Exhibit E and shall specify (A) the date of such
proposed Borrowing, (B) the aggregate amount of such proposed Borrowing, (C) the
Revolving Facility pursuant to which such Loan is to be made, (D) the Borrower
to which such Revolving Loan is being made, (E) the currency in which such Loan
is to be denominated, (F) in the case of any Borrowing in Dollars, whether any
portion of the proposed Borrowing will be of Eurocurrency Rate Loans, (G) in the
case of Loans denominated in Canadian Dollars, whether any portion of the
proposed Borrowing will be BA Rate Loans, (H) in the case of any Eurocurrency
Rate Loan, the initial Eurocurrency Interest Period or Eurocurrency Interest
Periods thereof and in the case of any BA Rate Loan, the initial BA Interest
Period or BA Interest Periods thereof and (I) the account or accounts into which
the proceeds of such Borrowing are to be deposited. Loans denominated in Dollars
shall be made as Base Rate Loans unless, subject to Section 2.14, the Borrowing
Request specifies that all or a portion thereof shall be Eurocurrency Rate
Loans. Loans denominated in Canadian Dollars shall be made as Canadian Base Rate
Loans unless the Borrowing Request specifies that all or a portion thereof shall
be BA Rate Loans. If no Eurocurrency Interest Period is specified with respect
to any requested Eurocurrency Rate Loan, then the applicable Borrower shall be
deemed to have selected a Eurocurrency Interest Period of one month’s duration.
If no BA Interest Period is specified with respect to any requested BA Rate
Loan, then the applicable Borrower shall be deemed to have selected a BA
Interest Period of 30 days’ duration. Each Borrowing shall be in an aggregate
amount of not less than the Minimum Currency Threshold.

 

-79-



--------------------------------------------------------------------------------

(b) Term Loan Borrowings. All Term Loan Borrowings shall be made upon receipt of
a Borrowing Request given by the U.S. Borrower (which each Foreign Borrower
hereby authorizes the U.S. Borrower to provide) to the Agent not later than
12:00 noon (New York City time) (i) one Business Day prior to the requested date
of Borrowing, in the case of Base Rate Loans and (ii) three Business Days prior
to the requested date of Borrowing, in the case of Eurocurrency Rate Loans or BA
Rate Loans (or, in the case of any Borrowing on the Closing Date, at such later
time as may be agreed by the Agent). The Borrowing Request shall specify (A) the
requested date of Borrowing, (B) the aggregate amount of each proposed Borrowing
and the Term Loan Facility under which such Borrowing is to be made, (C) in the
case of Loans denominated in Dollars, whether any portion of the proposed
Borrowing will be Eurocurrency Rate Loans, (D) in the case of Loans denominated
in Canadian Dollars, whether any portion of the proposed Borrowing will be BA
Rate Loans, (E) in the case of any Eurocurrency Rate Loans, the initial
Eurocurrency Interest Period or Eurocurrency Interest Periods for any
Eurocurrency Rate Loans and in the case of any BA Rate Loan, the initial BA
Interest Period or BA Interest Periods thereof and (F) the account or accounts
into which the proceeds of such Term Loans are to be deposited. If no
Eurocurrency Interest Period is specified with respect to any requested
Eurocurrency Rate Loan, then the applicable Borrower shall be deemed to have
selected a Eurocurrency Interest Period of one month’s duration. If no BA
Interest Period is specified with respect to a BA Rate Loan then the Canadian
Borrower shall be deemed to have selected a BA Interest Period of one month.
Each such Term Loan Borrowing shall be in an aggregate amount of not less than
the Minimum Currency Threshold. Notwithstanding the foregoing, all Canadian Term
A Loans borrowed on the Incremental Amendment No. 1 Effective Date shall
initially take the form of a pro rata increase in each then outstanding
Borrowing of Canadian Term A Loans.

(c) The Agent shall give to each applicable Lender prompt notice of the Agent’s
receipt of a Borrowing Request and, if Eurocurrency Rate Loans or BA Rate Loans
are properly requested in such Borrowing Request, the applicable interest rate
determined pursuant to Section 2.11(a). Each applicable Lender shall, before
3:00 p.m. (New York City time) on the date of the proposed Borrowing, make
available to the Agent at the Agent’s Office, in immediately available funds,
such Lender’s Ratable Portion of such proposed Borrowing. If a Lender funds such
Borrowing to the Agent, upon fulfillment (or due waiver in accordance with
Section 9.02) on the requested date of Borrowing of the conditions set forth in
Section 4.01 or Section 4.02, as applicable, and after the Agent’s receipt of
such funds, the Agent shall make such funds available to the applicable
Borrower.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any proposed Borrowing that such Lender will not make available to the Agent
such Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Agent may assume that such Lender has made such Ratable Portion available to the
Agent on the date of such Borrowing in accordance with this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the applicable
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such Ratable Portion available to the Agent, such
Lender and the applicable Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon for
each day from the date such amount is made available to the applicable Borrower
until the date such amount is repaid to the Agent at (i) in the case of a
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Interbank Rate for the first
Business Day and thereafter at the interest rate applicable at the time to the
Loans comprising such Borrowing. If

 

-80-



--------------------------------------------------------------------------------

such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If the applicable Borrower shall repay to the Agent
such corresponding amount, such payment shall not relieve such Lender of any
obligation it may have hereunder to such Borrower.

(e) The failure of any Lender to make on the date specified any Loan or any
payment required by it (such Lender, during the period of such failure, being a
“Non-Funding Lender”), including any payment in respect of its participation in
Letters of Credit, shall not relieve any other Lender of its obligations to make
such Loan or payment on such date but no such other Lender shall be responsible
for the failure of any Non-Funding Lender to make a Loan or payment required
under this Agreement.

SECTION 2.03 [Reserved].

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, any Borrower
may request (and the applicable Issuing Bank shall issue) the issuance of
standby Letters of Credit under any Revolving Facility with respect to which it
is a Borrower at any time and from time to time from and after the Closing Date
to but excluding the Revolving Credit Termination Date for the latest maturing
Revolving Commitments under such Revolving Facility for the account of such
Borrower or any Restricted Subsidiary, in a form reasonably acceptable to the
Agent and the relevant Issuing Bank, as the case may be. Any Letter of Credit
issued under any Revolving Facility may be denominated in any Available Currency
selected by the applicable Borrower. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by such
Borrower to, or entered into by such Borrower with, an Issuing Bank, relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, renew, amend or extend any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. Notwithstanding anything to the contrary provided in this
Agreement, each Existing Letter of Credit shall be deemed issued under this
Agreement from and after the Closing Date.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the requesting Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying (A) the date of issuance,
amendment, renewal or extension (which shall be a Business Day), (B) the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.04(c), (C) the amount of such Letter of Credit, (D) the currency in
which such Letter of Credit is to be denominated (which shall comply with
Section 2.04(a)), (E) the Revolving Facility under which such Letter of Credit
is to be issued, (F) the name and address of the beneficiary

 

-81-



--------------------------------------------------------------------------------

thereof and (G) such other information as shall be necessary to issue, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the requesting Borrower shall also submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall not be issued, amended, renewed or extended
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the requesting Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (I) unless
otherwise agreed by the applicable Issuing Bank in its sole discretion, (x) the
aggregate undrawn Dollar Equivalent amount of all outstanding Letters of Credit
issued by such Issuing Bank at such time plus (y) the aggregate amount of all LC
Disbursements made by such Issuing Bank that have not yet been reimbursed by or
on behalf of the Borrower at such time would exceed its Letter of Credit
Commitment, (II) the Revolving Outstandings under the applicable Revolving
Facility would exceed the Revolving Commitments under such Revolving Facility,
(III) the Revolving Available Credit under the applicable Revolving Facility
would be less than zero or (IV) the Revolving LC Exposure under all Revolving
Facilities would exceed $250.0 million; it being understood that, for purposes
of determining compliance with the foregoing clauses (I) through (IV), the Agent
shall calculate the Dollar Equivalent with respect to any Letter of Credit
requested to be denominated in any Alternative Currency on the date on which the
requesting Borrower delivers a notice requesting such Letter of Credit and on
each Determination Date, in each case in accordance with Section 1.03. Upon the
issuance of any Letter of Credit or increase in the amount of a Letter of
Credit, the U.S. Borrower shall promptly notify the Agent thereof. Additionally,
no Issuing Bank shall be required to issue, amend, extend or renew any Letter of
Credit (x) issued pursuant to any Revolving Facility if any Revolving Lender
under such Revolving Facility is then a Defaulting Lender, unless such Issuing
Bank shall be satisfied that the related exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral shall
be provided by the Borrower in accordance with Section 2.20 and participating
interests in any such newly issued Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20 (and Defaulting
Lenders shall not participate therein), or (y) if the expiration date of such
Letter of Credit is after the Scheduled Termination Date for such Revolving
Facility unless the U.S. Borrower has entered into arrangements satisfactory to
the Agent and the applicable Issuing Bank to eliminate the potential for such
Issuing Bank to have uncovered exposure with respect to such Letter of Credit
following such Scheduled Termination Date. Each Issuing Bank will also furnish
to the Agent an activity report with respect to the Letters of Credit issued by
it no later than five Business Days following the end of each calendar quarter
and on any other date reasonably requested by the Agent.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or, in the case of any renewal or extension
thereof, one year after such renewal or extension; provided that, if the
requesting Borrower and the applicable Issuing Bank so agree, any Letter of
Credit may provide for the automatic renewal of such Letter of Credit for
successive one year terms (subject to clause (ii)) and (ii) the date that is
five Business Days prior to the Scheduled Termination Date for the Revolving
Facility under which such Letter of Credit is issued.

 

-82-



--------------------------------------------------------------------------------

(d) Participations.

(i) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) pursuant to any Revolving Facility and without
any further action on the part of the applicable Issuing Bank issuing such
Letter of Credit or the Revolving Lenders under such Revolving Facility, each
Issuing Bank hereby grants to each Revolving Lender under such Revolving
Facility, and each such Revolving Lender hereby acquires from each Issuing Bank,
a participation in each such Letter of Credit equal to such Lender’s Ratable
Portion of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the applicable Issuing Bank, such Revolving Lender’s Ratable Portion
of each Revolving LC Disbursement made by such Issuing Bank with respect to any
Letter of Credit issued pursuant to any Revolving Facility under which such
Lender holds a Revolving Commitment and not reimbursed by a Borrower on the date
due as provided in Section 2.04(e) or of any reimbursement payment required to
be refunded to such Borrower. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this Section 2.04(d) in
respect of Letters of Credit issued pursuant to the Revolving Facility under
which such Lender holds Revolving Commitments is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement.

(i) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit issued by it, the applicable Borrower shall reimburse such LC
Disbursement by paying to the applicable Issuing Bank an amount equal to such LC
Disbursement in Dollars based on the Dollar Equivalent amount thereof not later
than the Business Day immediately following the day that such Borrower receives
notice that an LC Disbursement has been made; provided that, so long as no
Default is continuing of which the Agent has been notified and subject to the
availability of unused Revolving Commitments under the Revolving Facility, the
Borrowers, each Issuing Bank, the Agent and the Lenders hereby agree that in the
event an Issuing Bank makes any LC Disbursement under a Letter of Credit issued
pursuant to a Revolving Facility and the applicable Borrower shall not have
reimbursed such amount when due pursuant to this Section 2.04(e)(i), such
unreimbursed LC Disbursement and all obligations of such Borrower relating
thereto shall be satisfied when due and payable by the borrowing of one or more
Revolving Loans denominated in Dollars that are Base Rate Loans in an amount
equal to the Dollar Equivalent of such unreimbursed LC Disbursement which the
Borrowers hereby acknowledge are requested and the Revolving Lenders hereby
agree to fund; provided, further, that prior to any such Revolving Loans being
made, the Agent may, but shall not be required to, confirm with the U.S.
Borrower that the conditions set forth in Section 4.02 are met, and if the U.S.
Borrower does not confirm that such condition shall be met then the Agent shall
be under no obligation to cause such Revolving Loans to be made.

(ii) If a Borrower fails to make any payment due under Section 2.04(e)(i) with
respect to a Letter of Credit when due, the Agent shall notify each Revolving
Lender under the applicable Revolving Facility of the applicable Revolving LC
Disbursement, the payment then

 

-83-



--------------------------------------------------------------------------------

due from such Borrower in respect thereof and such Lender’s Ratable Portion
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Agent its Ratable Portion of the payment then due from such Borrower
in Dollars, in the same manner as provided in Section 2.02 with respect to Loans
made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Agent shall promptly pay
to the Issuing Bank that has made the Revolving LC Disbursement the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Agent of any payment from a Borrower pursuant to this paragraph, the Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Revolving Lenders and the applicable Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of Base Rate Revolving Loans as contemplated above)
shall not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse LC
Disbursements as provided in Section 2.04(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit (except as otherwise provided below), or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.04, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; provided that the foregoing shall not be
construed to excuse an Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by any Borrower that are
caused by such Issuing Bank’s gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction). Neither the Agent, the
Lenders, the Issuing Banks, nor any of their Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse an Issuing
Bank from liability to any Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. In the absence
of gross negligence or willful misconduct on the part of an Issuing Bank such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents

 

-84-



--------------------------------------------------------------------------------

presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, subject to the terms of the applicable Letter of Credit,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. An Issuing Bank shall promptly notify the Agent and the Agent
shall notify the U.S. Borrower by telephone of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve any Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date Borrower (or any other account party) reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans under the applicable Revolving Facility; provided that, if a Borrower
fails to reimburse (or cause another account party to reimburse) such LC
Disbursement when due pursuant to Section 2.04(e), then Section 2.11(c) shall
apply from such due date until such reimbursement is made. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank making
such LC Disbursement except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to Section 2.04(e)(ii) to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i) Replacement of Issuing Banks; Limitation on Obligations of Issuing Banks to
Act in Such Capacities.

(i) An Issuing Bank may be replaced at any time by written agreement among the
U.S. Borrower, the Agent, the replaced Issuing Bank and the successor Issuing
Bank. The Agent shall notify the Revolving Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, each
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.10. From and after the effective date of any
such replacement, (1) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (2) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or to amend or extend any
previously issued Letters of Credit.

(ii) Notwithstanding anything in this Agreement to the contrary, each Issuing
Bank shall have the right, by notice to the Borrower, to decline to act as an
Issuing Bank for any

 

-85-



--------------------------------------------------------------------------------

New Revolving Facility established following the Closing Date with a Scheduled
Termination Date after the Scheduled Termination Date for the Revolving
Facilities in effect on the Closing Date. In the event any Issuing Bank declines
to act in such capacity, the Borrower may, with the consent of the replacement
Issuing Bank, as applicable, appoint a financial institution reasonably
satisfactory to the Agent to act in such capacity for such New Revolving
Facility.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the U.S. Borrower receives notice from the
Agent or the Required Revolving Lenders demanding the deposit of cash collateral
pursuant to this paragraph or if a Borrower is required to cash collateralize
Letters of Credit pursuant to Section 2.09(d), each Borrower shall deposit in
one or more accounts which shall by established at such time by the Agent, in
the name of the Agent and for the benefit of the Revolving Lenders, the Issuing
Banks, an amount in cash in the currency in which the applicable Revolving LC
Exposure is denominated equal to the Revolving LC Exposure as of such date plus
any accrued and unpaid fees thereon; provided that the obligation to deposit
such cash collateral shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in Section 7.01(f) or (g) with respect to the U.S. Borrower. Each such deposit
shall be held by the Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement with respect to such LC
Exposure and shall be invested in short term cash equivalents selected by the
Agent in its sole discretion (it being understood that the Agent shall in no
event be liable for the selection of such cash equivalents or for investment
losses with respect thereto, including losses incurred as a result of the
liquidation of such cash equivalents prior to stated maturity). The Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made with the Agent’s consent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of Borrowers for the LC Exposure, as applicable, at
such time. If any Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower promptly
and in any event within three Business Days after all Events of Default have
been cured or waived. If any Borrower is required to provide an amount of cash
collateral hereunder, such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower as and to the extent that, after giving effect to
such return, no Default shall have occurred and be continuing.

(k) Assignment. The parties acknowledge and agree that (a) the entity acting as
Issuing Bank, in its capacity as such, may, without the consent of any party
hereto, assign to an Affiliate all right, title and interest of (the “Affiliate
Assigned Rights”) in, to and under any and all obligations of the Borrowers
under Section 2.04(e) to reimburse the Issuing Bank for Revolving LC
Disbursements (the “Reimbursement Obligations”), (b) in respect of all such
Reimbursement Obligations constituting Affiliate Assigned Rights, for all
purposes of this Agreement such Affiliate shall be deemed the “Issuing Bank,”
(c) the obligations of the Revolving Lenders and Borrowers to the Issuing Bank
shall, in the case of the Affiliate Assigned Rights, inure to the benefit of the
Affiliate acquiring or having acquired such Affiliate Assigned Rights and be
enforceable by such Affiliate and/or by the Issuing Bank on behalf of such
Affiliate and (d) all

 

-86-



--------------------------------------------------------------------------------

payments made by Borrowers and/or any Revolving Lender to such Affiliate
acquiring or having acquired such Affiliate Assigned Rights shall discharge all
such obligations otherwise owing to the Issuing Bank that has assigned such
Affiliate Assigned Rights, to the extent so paid. The foregoing shall not
otherwise affect the rights and obligations of the entities acting as Issuing
Banks hereunder.

(l) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit.

SECTION 2.05 Termination and Reduction of Commitments. The U.S. Borrower may,
upon at least three Business Days’ prior notice to the Agent, terminate in whole
or reduce in part the unused portions of the Revolving Commitments under any
Revolving Facility; provided, however, that (i) each partial reduction shall be
in an aggregate amount of not less than the Minimum Currency Threshold and
(ii) any such reduction shall apply to proportionately and permanently reduce
the Revolving Commitment of each of the Lenders under such Revolving Facility
except that, notwithstanding the foregoing, in connection with the establishment
on any date of any Replacement Revolving Commitments pursuant to Section 2.19,
the Revolving Commitments of any one or more Lenders providing any such
Replacement Revolving Commitments on such date may be reduced in whole or in
part on such date on a non-pro rata basis with the other Lenders under the
applicable Revolving Facility; provided, further, that after giving effect to
any such reduction and to the repayment of any Revolving Loans actually made on
such date, the Revolving Outstandings of any Revolving Lender under such
Revolving Facility does not exceed the Revolving Commitment thereof). To the
extent not previously utilized, all Term Commitments in effect on the Closing
Date shall terminate at 5:00 p.m. (New York City time) on the Closing Date.

SECTION 2.06 Repayment of Loans.

(a) Each Borrower promises to repay on the Scheduled Termination Date for any
Revolving Facility, the entire unpaid principal amount of the Revolving Loans
thereunder made to such Borrower under such Revolving Facility in the currency
in which such Loans are denominated.

(b) The U.S. Borrower promises to repay in Dollars the U.S. Term A Loans on each
date set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the U.S. Term A Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Sections 2.08(b), 2.08(d) and
2.09(c)):

 

Date

   Amount  

06/30/2017

   $ 8,125,000  

09/30/2017

   $ 8,125,000  

12/31/2017

   $ 8,125,000  

03/31/2018

   $ 8,125,000  

06/30/2018

   $ 8,125,000  

09/30/2018

   $ 8,125,000  

12/31/2018

   $ 8,125,000  

03/31/2019 

   $ 8,125,000  

 

-87-



--------------------------------------------------------------------------------

Date

   Amount  

06/30/2019

   $ 12,187,500  

09/30/2019

   $ 12,187,500  

12/31/2019

   $ 12,187,500  

03/31/2020

   $ 12,187,500  

06/30/2020

   $ 16,250,000  

09/30/2020

   $ 16,250,000  

12/31/2020

   $ 16,250,000  

03/31/2021

   $ 16,250,000  

06/30/2021

   $ 24,375,000  

09/30/2021

   $ 24,375,000  

12/31/2021

   $ 24,375,000  

U.S. Term A Loan Maturity Date

   $ 398,125,000  

; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the U.S. Term A Loans on the U.S. Term A Loan Maturity Date.

(c) The U.S. Borrower promises to repay in Dollars the U.S. Term B Loans on each
date set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the U.S. Term B Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Sections 2.08(b), 2.08(d) and
2.09(c)):

 

Date

   Amount  

06/30/17

   $ 4,375,000  

09/30/17

   $ 4,375,000  

12/31/17

   $ 4,375,000  

03/31/18

   $ 4,375,000  

06/30/18

   $ 4,375,000  

09/30/18

   $ 4,375,000  

12/31/18

   $ 4,375,000  

03/31/19

   $ 4,375,000  

06/30/19

   $ 4,375,000  

09/30/19

   $ 4,375,000  

12/31/19

   $ 4,375,000  

03/31/20

   $ 4,375,000  

06/30/20

   $ 4,375,000  

09/30/20

   $ 4,375,000  

12/31/20

   $ 4,375,000  

03/31/21

   $ 4,375,000  

06/30/21

   $ 4,375,000  

09/30/21

   $ 4,375,000  

12/31/21

   $ 4,375,000  

03/31/22

   $ 4,375,000  

06/30/22

   $ 4,375,000  

09/30/22

   $ 4,375,000  

12/31/22 

   $ 4,375,000  

 

-88-



--------------------------------------------------------------------------------

Date

   Amount  

03/31/23

   $ 4,375,000  

06/30/23

   $ 4,375,000  

09/30/23

   $ 4,375,000  

12/31/23

   $ 4,375,000  

U.S. Term B Loan Maturity Date

   $ 1,631,875,000  

; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the U.S. Term B Loans on the U.S. Term B Loan Maturity Date.

(d) The Canadian Borrower promises to repay in Canadian Dollars the Canadian
Term A Loans on each date set forth below in an amount equal to the product of
(x) the Remaining Term Percentage of the Canadian Term A Loans as of such date
multiplied by (y) the amount set forth below opposite such date (subject to
Sections 2.08(b), 2.08(d) and 2.09(c)):

 

Date

   Amount  

06/30/17

   C$ 1,667,500  

09/30/17

   C$ 1,667,500  

12/31/17

   C$ 1,667,500  

03/31/18

   C$ 1,667,500  

06/30/18

   C$ 1,667,500  

09/30/18

   C$ 1,667,500  

12/31/18

   C$ 1,667,500  

03/31/19

   C$ 1,667,500  

06/30/19

   C$ 2,501,250  

09/30/19

   C$ 2,501,250  

12/31/19

   C$ 2,501,250  

03/31/20

   C$ 2,501,250  

06/30/20

   C$ 3,335,000  

09/30/20

   C$ 3,335,000  

12/31/20

   C$ 3,335,000  

03/31/21

   C$ 3,335,000  

06/30/21

   C$ 5,002,500  

09/30/21

   C$ 5,002,500  

12/31/21

   C$ 5,002,500  

Canadian Term A Loan Maturity Date

   C$ 81,707,500  

; provided, however, that the Canadian Borrower shall repay the entire unpaid
principal amount of the Canadian Term A Loans on the Canadian Term A Loan
Maturity Date.

(e) The U.S. Borrower promises to repay in Yen the Yen Term C Loans on each date
set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the Yen Term C Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Sections 2.08(b), 2.08(d) and
2.09(c)):

 

-89-



--------------------------------------------------------------------------------

Date

   Amount  

06/30/17

   ¥ 27,767,500  

09/30/17

   ¥ 27,767,500  

12/31/17

   ¥ 27,767,500  

03/31/18

   ¥ 27,767,500  

06/30/18

   ¥ 27,767,500  

09/30/18

   ¥ 27,767,500  

12/31/18

   ¥ 27,767,500  

03/31/19

   ¥ 27,767,500  

06/30/19

   ¥ 27,767,500  

09/30/19

   ¥ 27,767,500  

12/31/19

   ¥ 27,767,500  

03/31/20

   ¥ 27,767,500  

06/30/20

   ¥ 27,767,500  

09/30/20

   ¥ 27,767,500  

12/31/20

   ¥ 27,767,500  

03/31/21

   ¥ 27,767,500  

06/30/21

   ¥ 27,767,500  

09/30/21

   ¥ 27,767,500  

12/31/21

   ¥ 27,767,500  

Yen Term C Loan Maturity Date

   ¥ 10,579,417,500  

; provided, however, that the U.S. Borrower shall repay the entire unpaid
principal amount of the Yen Term C Loans on the Yen Term C Loan Maturity Date.

(f) The U.K. Borrower promises to repay in Euro the Euro Term A Loans on each
date set forth below in an amount equal to the product of (x) the Remaining Term
Percentage of the Euro Term A Loans as of such date multiplied by (y) the amount
set forth below opposite such date (subject to Sections 2.08(b), 2.08(d) and
2.09(c)):

 

Date

   Amount  

12/31/17

   € 2,125,000  

03/31/18

   € 2,125,000  

06/30/18

   € 2,125,000  

09/30/18

   € 2,125,000  

12/31/18

   € 2,125,000  

03/31/19

   € 2,125,000  

06/30/19

   € 3,187,500  

09/30/19

   € 3,187,500  

12/31/19

   € 3,187,500  

03/31/20

   € 3,187,500  

06/30/20

   € 4,250,000  

09/30/20

   € 4,250,000  

12/31/20 

   € 4,250,000  

 

-90-



--------------------------------------------------------------------------------

Date

   Amount  

03/31/21

   € 4,250,000  

06/30/21

   € 6,375,000  

09/30/21

   € 6,375,000  

12/31/21

   € 6,375,000  

Euro Term A Loan Maturity Date

   € 106,250,000  

; provided, however, that the U.K. Borrower shall repay the entire unpaid
principal amount of the Euro Term A Loans on the Euro Term A Loan Maturity Date.

SECTION 2.07 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type thereof and the Interest Period (if any)
applicable to each Loan hereunder, (ii) the amount of any principal, interest
and fees due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section 2.07 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay its Obligations in
accordance with the terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall reasonably promptly prepare,
execute and deliver to such Lender a Revolving Credit Note or Term Loan Note
payable to such Lender and its registered assigns and in substantially the form
of Exhibit F-1 or Exhibit F-2 hereto, as applicable, with appropriate insertions
and deletions.

SECTION 2.08 Optional Prepayment of Loans.

(a) Revolving Loans. Each Borrower may upon prior notice to the Agent not later
than (x) 1:00 p.m. (London time) in the case of Loans denominated in Euro,
Sterling or Yen or (y) 11:00 a.m. (New York City time) in the case of Loans
denominated in any other currency, in each case (i) at least three Business Days
prior to the date of prepayment, in the case of any prepayment of Eurocurrency
Rate Loans or BA Rate Loans and (ii) on the date of prepayment in the case of
Base Rate Loans and Canadian Base Rate Loans, prepay without premium or penalty
the outstanding principal amount of any or all of its Revolving Loans under any
Revolving Facility, in whole or in part at any time in the currencies in which
such Loans are denominated; provided, however, that if any prepayment of any
Eurocurrency Rate Loan or BA Rate Loan is made by a Borrower other than on the
last day of an Interest Period for such Loan, such Borrower shall

 

-91-



--------------------------------------------------------------------------------

also pay all interest and fees accrued to the date of such prepayment on the
principal amount prepaid and any amount owing pursuant to Section 2.14(e);
provided, further, that each partial prepayment shall be in an aggregate
principal amount not less than the applicable Minimum Currency Threshold. Upon
the giving of any notice of prepayment, the principal amount of Revolving Loans
specified therein to be prepaid shall become due and payable on the date
specified therein for such prepayment (except that any notice of prepayment in
connection with the refinancing of all or any portion of the Facilities may be
contingent upon the consummation of such refinancing).

(b) Term Loans. Any Borrower may, upon prior notice to the Agent not later than
(x) 1:00 p.m. (London time) in the case of Loans denominated in Euro, Sterling
or Yen or (y) 11:00 a.m. (New York City time) in the case of Loans denominated
in any other currency, in each case (i) at least three Business Days prior to
the date of prepayment, in the case of any prepayment of Eurocurrency Rate Loans
or BA Rate Loans and (ii) on the date of prepayment, in the case of any
prepayment of Base Rate Loans, prepay without premium or penalty (except as set
forth in clause (c) below) its Term Loans under any Term Loan Facility in the
currency in which such Term Loans are denominated, in whole or in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that if any prepayment of any Eurocurrency Rate Loan
or BA Rate Loan is made by a Borrower other than on the last day of an Interest
Period for such Loan, such Borrower shall also pay any amounts owing pursuant to
Section 2.14(e); provided, further, that each partial prepayment shall be in an
aggregate amount not less than the Minimum Currency Threshold and that any such
partial prepayment shall be applied to reduce the remaining installments of the
outstanding principal amount of the Term Loans under the applicable Term Loan
Facility as directed by the U.S. Borrower. Upon the giving of any notice of
prepayment, the principal amount of the Term Loans specified therein to be
prepaid shall become due and payable on the date specified therein for such
prepayment (except that any notice of prepayment in connection with the
refinancing of all or any portion of the Facilities may be contingent upon the
consummation of such refinancing).

(c) Prepayment Premiums. In the event that, within 6 months of the Closing Date,
(x) the U.S. Borrower makes any prepayment of U.S. Term B Loans in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the U.S. Borrower shall pay to the Agent,
for the account of each U.S. Term B Lender (including any Lender that is
required to assign its Loans pursuant to Section 9.02(e) in connection therewith
but not its assignee), (I) in the case of clause (x), a prepayment premium of 1%
of the amount of such Lender’s U.S. Term B Loans being repaid in connection with
such Repricing Transaction and (II) in the case of clause (y), a payment equal
to 1% of the aggregate amount of such Lender’s U.S. Term B Loans that are
subject to such Repricing Transaction and outstanding immediately prior to such
amendment.

(d) In addition to any prepayment of Term Loans pursuant to Section 2.08(b), any
Borrower may at any time prepay Term Loans of any Class of any Lender at such
price or prices as may be mutually agreed by the Borrower and such Lender
(which, for avoidance of doubt, may be a prepayment at a discount to par),
pursuant to individually negotiated transactions with any Lender or offers to
prepay that are open to all Lenders of Term Loans of any Class selected by such
Borrower so long as (i) at the time of, and after giving effect to, any such
prepayment pursuant to this Section 2.08(d), no Event of Default has occurred
and is continuing, (ii) no proceeds of Revolving Loans are utilized to fund any
such prepayment and (iii) such

 

-92-



--------------------------------------------------------------------------------

Borrower and each Lender whose Term Loans are to be prepaid pursuant to this
Section 2.08(d) execute and deliver to the Agent an instrument identifying the
amount of Term Loans of each Class of each such Lender to be so prepaid, the
date of such prepayment and the prepayment price therefor. The principal amount
of any Term Loans of any Class prepaid pursuant to this paragraph (d) shall
reduce remaining scheduled amortization for such Class of Term Loans on a pro
rata basis.

(e) Notwithstanding anything in this Agreement to the contrary, in the event
that on any date, an outstanding Term Loan of a Lender would otherwise be
prepaid pursuant to Section 2.08(b), 2.08(d) or 2.09 from the proceeds of any
new Term Loans to be established on such date, then, if agreed to by the
Borrower and such Lender in writing delivered to the Agent, such outstanding
Term Loan of such Lender may be converted on a “cashless roll” basis into a new
Term Loan being established on such date.

SECTION 2.09 Mandatory Prepayment of Loans.

(a) Subject to clause (d) below, no later than three Business Days after the
earlier of (i) ninety (90) days after the end of each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending on or around September 30,
2017, and (ii) the date on which the financial statements with respect to such
fiscal year are delivered pursuant to Section 5.01(a) (the “Excess Cash Flow
Application Date”), the U.S. Borrower shall prepay (or cause the other Borrowers
to prepay) outstanding Term Loans in an aggregate principal amount equal to the
ECF Percentage for the Excess Cash Flow Period then ended; provided that no such
prepayment shall be required for any Excess Cash Flow Period to the extent
Excess Cash Flow for such Excess Cash Flow Period was less than $10,000,000;
provided, further, that the amount of such prepayment shall be further reduced
(without duplication of any amount that has reduced the amount of Loans required
to be prepaid pursuant to this clause (a) in any other year) by an amount equal
to the amount of Loans prepaid pursuant to Section 2.08 during the time period
commencing at the beginning of the Excess Cash Flow Period with respect to which
such prepayment is required and ending on the day preceding the Excess Cash Flow
Application Date (other than a prepayment of Revolving Loans except to the
extent accompanied by a corresponding reduction in the amount of the Revolving
Commitments and, in the case of a prepayment of Term Loans pursuant to
Section 2.08(d), limited to the amount of cash expended), other than prepayments
funded with the proceeds of the incurrence of long-term Indebtedness (other than
under any revolving credit facility).

(b) Subject to clause (d) below, on each occasion that a Prepayment Event
occurs, the U.S. Borrower shall (or shall cause the other Borrowers to) within
five Business Days after the occurrence of such Prepayment Event (or, in the
case of Deferred Net Cash Proceeds, within five Business Days after the last day
of the Reinvestment Period relating to such Prepayment Event), prepay, in
accordance with clause (c) below, a principal amount of Term Loans (or, at the
election of the U.S. Borrower in connection with a Debt Incurrence Prepayment
Event, reduce an amount of Revolving Commitments) equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided that no prepayment shall be
required as a result of any Asset Sale Prepayment Event until the aggregate
amount of Net Cash Proceeds from all Asset Sale Prepayment Events following the
Closing Date that have not previously been applied to prepay Loans in accordance
with this Section 2.09 exceeds $100.0 million and then only the excess over
$100.0 million shall be required to be applied to prepay Loans; provided further
that with respect to the Net Cash Proceeds of an Asset Sale Prepayment Event or
Casualty Event, the U.S.

 

-93-



--------------------------------------------------------------------------------

Borrower may use a portion of such Net Cash Proceeds to prepay or repurchase
other Indebtedness (other than Loans) secured on a pari passu basis with the
Obligations (and, in the case of any revolving Indebtedness, to correspondingly
reduce commitments) to the extent the U.S. Borrower is required to prepay such
other Indebtedness as a result of such Prepayment Event, in each case in an
amount not to exceed the product of (x) the amount of such Net Cash Proceeds
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness and the denominator of which is the
sum of the outstanding principal amount of such other Indebtedness and the
outstanding principal amount of Term Loans.

(c) The U.S. Borrower shall deliver to the Agent, at the time of each prepayment
required under Section 2.09(a) or (b), (i) a certificate signed by a Financial
Officer of the U.S. Borrower setting forth in reasonable detail the calculation
of the amount of such prepayment and (ii) to the extent practicable, at least
three (3) Business Days prior written notice of such prepayment. Amounts
required to be applied to the prepayment of Term Loans in accordance with
clauses (a) and (b) above shall be applied pro rata to prepay Term Loans under
the Term Loan Facilities (based on the Dollar Equivalent amount of Term Loans
outstanding under each Term Facility on the date of prepayment) and shall be
applied to scheduled amortization of such Term Loans as directed by the U.S.
Borrower; provided that notwithstanding the foregoing, the U.S. Borrower may
elect in its sole discretion to apply the Net Cash Proceeds from any Debt
Incurrence Prepayment Event to prepay any Class of Term Loans (or to reduce any
Class of Revolving Commitments) selected by the U.S. Borrower. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. Prepayments shall be accompanied by accrued interest as required by
Section 2.11. All prepayments of Borrowings under this Section 2.09 shall be
subject to Section 2.14 (and, in the case of a Repricing Transaction,
Section 2.08(c)), but shall otherwise be without premium or penalty.

(d) If at any time the Agent notifies the U.S. Borrower that the aggregate
Dollar Equivalent of Revolving Outstandings under any Revolving Facility exceeds
the aggregate Revolving Commitments under such Revolving Facility at such time,
each Borrower under such Revolving Facility shall forthwith prepay on a pro rata
basis with any other Borrower under such Revolving Facility an amount of
Revolving Loans made to such Borrower under such Revolving Facility then
outstanding in an aggregate amount with respect to the Borrower(s) under such
Revolving Facility equal to such excess; provided, however, that, to the extent
such excess results solely by reason of a change in exchange rates, no Borrower
shall be required to make such prepayment unless the amount of such excess
causes the Revolving Outstandings under such Revolving Facility to exceed 105%
of the Revolving Commitments under such Revolving Facility. If any such excess
remains after prepayment in full of the aggregate outstanding Revolving Loans
under the applicable Revolving Facility, each applicable Borrower shall provide
cash collateral on a pro rata basis with any other Borrower under such Revolving
Facility for the Letters of Credit issued for the account of such Borrower under
such Revolving Facility in the manner set forth in Section 2.04(j) in an
aggregate amount with respect to the Borrower(s) under such Revolving Facility
equal to such excess.

(e) Notwithstanding any other provisions of this Section 2.09, (A) to the extent
that any of or all the Net Cash Proceeds of any Asset Sale Prepayment Event by a
Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b) (a
“Foreign Prepayment Event”) or Excess Cash Flow are prohibited or delayed by any
Requirement of Law from being

 

-94-



--------------------------------------------------------------------------------

repatriated to a Borrower with respect to Term Loans in an aggregate principal
amount equal to the ECF Percentage for the Excess Cash Flow Period then ended,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.09, as the case may be, and such amounts may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable
Requirement of Law will not permit repatriation to a Borrower (the Borrowers
hereby agreeing to cause the applicable Foreign Subsidiary to promptly take all
actions reasonably required by the applicable Requirement of Law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds or Excess Cash Flow is permitted under the applicable Requirement of
Law, such repatriation will be promptly effected and such repatriated Net Cash
Proceeds or Excess Cash Flow will be promptly (and in any event not later than
three Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to Section 2.09 and (B) to the extent that and for so long as a
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Prepayment Event or Excess Cash Flow would have a
material adverse tax consequence to the U.S. Borrower and its Subsidiaries
(taking into account any foreign tax credit or benefit actually realized in
connection with such repatriation) with respect to such Net Cash Proceeds or
Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.09, and such amounts may be retained by the applicable Foreign
Subsidiary; provided that when such Borrower determines in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Prepayment
Event or Excess Cash Flow would no longer have a material adverse tax
consequence to the U.S. Borrower and its Subsidiaries (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, such
Net Cash Proceeds or Excess Cash Flow shall be promptly (and in any event not
later than three Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.09.

SECTION 2.10 Fees.

(a) Commitment Fees. The U.S. Borrower, agrees to pay, in Dollars in immediately
available funds, (i) to each Revolving Lender a commitment fee (a “Revolving
Commitment Fee”) on the Dollar Equivalent of the actual daily amount by which
the Revolving Commitment of such Revolving Lender under the applicable Revolving
Facility exceeds such Revolving Lender’s (A) outstanding principal amount of
Revolving Loans under such Revolving Facility and (B) LC Exposure under such
Revolving Facility, in each case, from the date hereof through the Revolving
Credit Termination Date for such Revolving Facility at the Applicable Rate,
payable in arrears (x) for the preceding calendar quarter, no later than the
tenth Business Day of each calendar quarter, commencing on the first such
Business Day following the Closing Date and (y) on the Revolving Credit
Termination Date for such Revolving Facility.

(b) Letter of Credit Fees. Each Borrower agrees to pay, in immediately available
funds, the following amounts denominated in Dollars with respect to Letters of
Credit issued by any Issuing Bank at the request of such Borrower:

(i) to each Issuing Bank with respect to each Letter of Credit issued by such
Issuing Bank, an issuance fee equal to 0.125% per annum of the Dollar Equivalent
of the

 

-95-



--------------------------------------------------------------------------------

maximum undrawn amount of such Letter of Credit, payable in arrears (A) for the
preceding calendar quarter, no later than the tenth Business Day of each
calendar quarter, commencing on the first such Business Day following the
issuance of such Letter of Credit and (B) on the Revolving Credit Termination
Date for the Revolving Facility under which such Letter of Credit was issued;

(ii) to the Agent for the ratable benefit of the Revolving Lenders under any
Revolving Facility under which a Letter of Credit was issued, a fee (a
“Revolving LC Fee”) accruing at a rate per annum equal to the Applicable Rate
for each Letter of Credit calculated on the Dollar Equivalent of the maximum
undrawn face amount of such Letter of Credit, payable in arrears (A) no later
than the tenth Business Day of each calendar quarter, commencing on the first
such Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date for the Revolving Facility under which such
Letter of Credit was issued; and

(iii) to each Issuing Bank with respect to any Letter of Credit issued by it,
with respect to the issuance, amendment or transfer of each Letter of Credit and
each drawing made thereunder, documentary and processing charges in accordance
with such Issuing Bank’s standard schedule for such charges in effect at the
time of issuance, amendment, transfer or drawing, as the case may be.

(c) Additional Fees. The U.S. Borrower shall pay to the Agent additional fees as
have been separately agreed between the U.S. Borrower and the Agent.

SECTION 2.11 Interest.

(a) Rate of Interest.

(i) Subject to the terms and conditions set forth in this Agreement at the
option of the applicable Borrower, (A) all Loans denominated in Dollars shall be
made as Base Rate Loans or Eurocurrency Rate Loans, (B) all Loans denominated in
Canadian Dollars shall be made as Canadian Base Rate Loans or BA Rate Loans and
(C) all Loans denominated in any currency other than Dollars or Canadian Dollars
shall be made as Eurocurrency Rate Loans.

(ii) All Loans shall bear interest on the unpaid principal amount thereof which
shall accrue and be payable in the currency in which such Loan is denominated
from the date such Loans are made as follows:

(A) if a Base Rate Loan, at a rate per annum equal to the sum of (1) the Base
Rate as in effect from time to time and (2) the Applicable Rate in effect from
time to time;

(B) if a Canadian Base Rate Loan, at a rate per annum equal to the sum of
(1) the Canadian Base Rate in effect from time to time and (2) the Applicable
Rate in effect from time to time;

(C) if a Eurocurrency Rate Loan, at a rate per annum equal to the sum of (A) the
Eurocurrency Rate determined for the applicable Eurocurrency Interest Period and

 

-96-



--------------------------------------------------------------------------------

(B) the Applicable Rate in effect from time to time during such Eurocurrency
Interest Period;

(D) if a BA Rate Loan, at a rate per annum equal to the sum of (A) the BA Rate
determined for the applicable BA Interest Period and (B) the Applicable Rate in
effect from time to time during such BA Interest Period.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan or Canadian
Base Rate Loan shall be payable in arrears (A) for the preceding calendar
quarter, no later than the fourth Business Day of each calendar quarter,
commencing on the first such day following the making of such Base Rate Loan or
Canadian Base Rate Loan, (B) in the case of Base Rate Loans that are Term Loans,
upon the payment or prepayment thereof in full or in part and (C) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Base Rate Loan or Canadian Base Rate Loan, (ii) interest accrued on each
Eurocurrency Rate Loan and each BA Rate Loan shall be payable in arrears (A) on
the last day of each Interest Period applicable to such Loan and, if such
Interest Period has a duration of more than three months, on each date during
such Interest Period occurring every three months from the first day of such
Interest Period, (B) upon the payment or prepayment thereof in full or in part
and (C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurocurrency Rate Loan or BA Rate Loan, as the case may be
and (iii) interest accrued on the amount of all other Obligations shall be
payable on demand from and after the time such Obligation becomes due and
payable (whether by acceleration or otherwise).

(c) Default Interest. If all or a portion of (i) the principal amount of any
Loan or any LC Disbursement or (ii) any interest payable thereon, Commitment
Fees or LC Fees shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum that is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto plus 2%, (y) in the case of any LC Disbursement,
at the rate applicable under Section 2.04(h) plus 2% and (z) in the case of any
overdue interest, Commitment Fees or LC Fees, to the extent permitted by
applicable law, the rate described in Section 2.10 or Section 2.11(a), as
applicable, plus 2% from and including the date of such non-payment to but
excluding the date on which such amount is paid in full (after as well as before
judgment).

(d) Criminal Interest Rate/Interest Act (Canada).

(i) For purposes of the Interest Act (Canada), whenever any interest is
calculated on the basis of a period of time other than a year of 365 or 366
days, as applicable, the annual rate of interest to which each rate of interest
utilized pursuant to such calculation is equivalent to such rate so utilized
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days used in such calculation.
The principle of deemed reinvestment of interest will not apply to any interest
calculation under the Loan Documents, and the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

(ii) If any provision of this Agreement or any of the other Loan Documents would
obligate the Canadian Borrower to make any payment of interest or other amount
payable to any Lender under any Loan Documents in an amount or calculated at a
rate which would be

 

-97-



--------------------------------------------------------------------------------

prohibited by law or would result in a receipt by that Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
that Lender of interest at a criminal rate, the adjustment to be effected, to
the extent necessary, (A) first, by reducing the amount or rate of interest
required to be paid to the affected Lender under this Section 2.11 and
(B) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the affected Lender which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

(iii) Notwithstanding clause (d)(ii), and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received an amount in excess of
the maximum permitted by the Criminal Code (Canada), then the Canadian Borrower
shall be entitled, by notice in writing to the affected Lender, to obtain
reimbursement from that Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by that Lender to the Canadian Borrower.

(iv) Any amount or rate of interest referred to in this Section 2.11(d) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of the
Agreement on the assumption that any charges, fees or expenses that fall within
the meaning of interest (as defined in the Criminal Code (Canada)) shall be
prorated over that period of time and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the Agent shall
be conclusive for the purposes of that determination.

SECTION 2.12 Conversion/Continuation Options.

(a) (i) Each Borrower may elect (x) at any time on any Business Day to convert
Base Rate Loans or any portion thereof to Eurocurrency Rate Loans or (y) at the
end of any Eurocurrency Interest Period applicable to any Loan that is
denominated in Dollars, to convert such Loan into a Base Rate Loan, (ii) the
U.S. Borrower or the Canadian Borrower may elect (x) at any time on any Business
Day to convert Canadian Base Rate Loans to BA Rate Loans or (y) at the end of
any BA Interest Period, to convert BA Rate Loans to Canadian Base Rate Loans,
(iii) each applicable Borrower may elect at the end of any applicable Interest
Period, to continue Eurocurrency Rate Loans or BA Rate Loans or any portion
thereof for an additional Interest Period; provided, however, that in the case
of clauses (i) and (ii) above the aggregate amount of the Eurocurrency Rate
Loans or BA Rate Loans, as the case may be, for each Interest Period shall not
be less than the Minimum Currency Threshold. Each conversion or continuation
shall be allocated among the Loans of each Lender in accordance with such
Lender’s Ratable Portion. Each such election shall be in substantially the form
of Exhibit G and shall be made by giving the Agent prior written notice by 12:00
noon (New York City time) at least three Business Days in advance specifying
(A) the amount and type of Loan being converted or continued, (B) in the case of
a conversion to or a continuation of Eurocurrency Rate Loans or BA Rate Loans,
the applicable Interest Period and (C) in the case of a conversion, the date of
such conversion.

(b) The Agent shall promptly notify each applicable Lender of its receipt of an
Interest Election Request and of the options selected therein. Notwithstanding
the foregoing, (i) Loans denominated in any currency other than Dollars may not
be converted to Base Rate Loans,

 

-98-



--------------------------------------------------------------------------------

(ii) Loans denominated in any currency other than Canadian Dollars may not be
converted to Canadian Base Rate Loans or BA Rate Loans, (iii) Loans denominated
in Canadian Dollars may not be converted into Eurocurrency Rate Loans, (iv) no
(A) conversion in whole or in part of Base Rate Loans to Eurocurrency Rate Loans
or Canadian Base Rate Loans to BA Rate Loans, (B) continuation in whole or in
part of Eurocurrency Rate Loans denominated in Dollars or BA Rate Loans upon the
expiration of any applicable Interest Period or (C) continuation of any
Eurocurrency Rate Loan denominated in any currency other than Dollars for a
Eurocurrency Interest Period of other than one month’s duration, in each case,
shall be permitted at any time at which (I) an Event of Default shall have
occurred and be continuing and the Agent or the Required Lenders shall have
determined not to permit such continuation or conversion or (II) the
continuation of, or conversion into, a Eurocurrency Rate Loan or BA Rate Loans
would violate any provision of Section 2.14(b). If, within the time period
required under the terms of this Section 2.12, the Agent does not receive an
Interest Election Request from the applicable Borrower containing a permitted
election to continue any Eurocurrency Rate Loans or BA Rate Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, Loans denominated in Dollars shall
be automatically converted into Base Rate Loans, Loans denominated in Canadian
Dollars shall be automatically converted into Canadian Base Rate Loans and Loans
denominated in any currency other than Dollars or Canadian Dollars shall be
automatically continued as Eurocurrency Rate Loans with a Eurocurrency Interest
Period of one month. Each Interest Election Request shall be irrevocable.

SECTION 2.13 Payments and Computations.

(a) Each Borrower shall make each payment hereunder (including fees and
expenses) not later than (x) 1:00 p.m. (London time) in the case of Loans
denominated in Euro, Sterling or Yen or (y) 1:00 p.m. (New York City time) in
the case of Loans denominated in any other currency, in each case on the day
when due, in the currency specified herein (or, if no such currency is
specified, in Dollars), except as specified in the following sentence, to the
Agent at the Agent’s Office for payments in such currency in immediately
available funds without setoff or counterclaim. The Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Applicable Lending Offices of the
applicable Lenders for such payments ratably in accordance with the amount of
such principal, interest or fees due and owing to such Lenders on such date;
provided, however, that (x) amounts payable pursuant to Section 2.14 or
Section 2.15 shall be paid only to the affected Issuing Bank, Lender or Lenders
and (y) amounts payable to the Issuing Banks in accordance with Section 2.10
shall be paid directly to such Issuing Banks. Payments received by the Agent
after (x) 1:00 p.m. (London time) in the case of Loans denominated in Euro,
Sterling or Yen or (y) 1:00 p.m. (New York City time) in the case of Loans
denominated in any other currency, shall, at the option of the Agent, be deemed
to be received on the next Business Day.

(b) All computations of interest and of fees shall be made by the Agent on the
basis of a year of 360 days (other than computations of interest (i) for Base
Rate Loans calculated by reference to the Prime Rate, Canadian Base Rate Loans
and Loans denominated in Sterling which shall be made by the Agent on the basis
of a year of 365 or 366 days, as the case may be, and (ii) for BA Rate Loans
which shall be made by the Agent on the basis of a year of 365 days), in each
case, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest and fees are payable.
Each determination by the

 

-99-



--------------------------------------------------------------------------------

Agent of a rate of interest hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Except as otherwise provided herein, each payment by a Borrower with respect
to any Loan or Letter of Credit and each reimbursement of reimbursable expenses
or indemnified liabilities shall be made in the currency in which such Loan was
made, such Letter of Credit issued or such expense or liability was incurred.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of any Eurocurrency Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Revolving Loans or Term Loans that are denominated in Dollars
or Canadian Dollars shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans or Canadian Base Rate Loans, as applicable, and
second, to repay such Loans outstanding as Eurocurrency Rate Loans or BA Rate
Loans, with those Eurocurrency Rate Loans or BA Rate Loans having earlier
expiring Interest Periods being repaid prior to those having later expiring
Interest Periods.

(e) Unless the Agent shall have received notice from any Borrower to the Lenders
prior to the date on which any payment is due hereunder that such Borrower will
not make such payment in full, the Agent may assume that such Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each applicable Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have made such payment in full to the Agent,
each applicable Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon (at the Interbank Rate
for the first Business Day, and, thereafter, at the rate applicable to Base Rate
Loans) for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Agent.

SECTION 2.14 Increased Costs; Change of Law, Etc.

(a) Determination of Interest Rate. Each of the (i) Eurocurrency Rate for each
Eurocurrency Interest Period for Eurocurrency Rate Loans and (ii) the BA Rate
for each BA Interest Period for BA Rate Loans shall be determined by the Agent
pursuant to the procedures set forth in the definition of “Eurocurrency Rate” or
“BA Rate,” as applicable.

(b) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the
Eurocurrency Rate or the BA Rate then being determined is to be fixed or
(ii) the Required Class Lenders of the affected Facility notify the Agent that
the Eurocurrency Rate or the BA Rate for any Interest Period will not adequately
reflect the cost to the Lenders of making or maintaining such Loans in the
applicable currency for such Interest Period, the Agent shall forthwith so
notify the U.S. Borrower and the Lenders, whereupon (x) each affected
Eurocurrency Rate Loan denominated in Dollars shall automatically, on the last

 

-100-



--------------------------------------------------------------------------------

day of the current Interest Period for such Loan, convert into a Base Rate Loan
and the obligations of the Lenders to make Eurocurrency Rate Loans denominated
in Dollars or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended until the Agent shall notify the U.S. Borrower that the Required Class
Lenders under the affected Facility have determined that the circumstances
causing such suspension no longer exist, (y) each BA Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Canadian Base Rate Loan and the obligations of the Revolving
Lenders to make BA Rate Loans or to convert Canadian Base Rate Loans into BA
Rate Loans shall be suspended until the Agent shall notify the U.S. Borrower
that the Required Class Lenders under the affected Facility have determined that
the circumstances causing such suspension no longer exist and (z) each
Eurocurrency Rate Loan that is denominated in a currency other than Dollars, the
affected Eurocurrency Rate Loans shall be made or continued, as the case may be,
as Eurocurrency Rate Loans with an Interest Period of one month and the amount
of interest payable in respect of any such Eurocurrency Rate Loan shall be
determined in accordance with the following provisions:

(i) if the Agent so requires, within five days of such notification the Agent
and the applicable Borrower, as applicable, shall enter into negotiations with a
view to agreeing on a substitute basis for determining the rate of interest (a
“Substitute Interest Rate”) which may be applicable to affected Eurocurrency
Rate Loans of such Borrower in the future and any such Substitute Interest Rate
that is agreed shall take effect in accordance with its terms and be binding on
each party hereto; provided that the Agent may not agree on any such Substitute
Interest Rate without the prior consent of the Required Class Lenders under the
affected Facility;

(ii) if no Substitute Interest Rate is agreed pursuant to clause (i) above, any
affected Eurocurrency Rate Loan shall bear interest during the subsequent
Interest Period at the rate per annum otherwise applicable to Eurocurrency Rate
Loans under such Facility, except that in the place of the Eurocurrency Rate, in
respect of Eurocurrency Rate Loans denominated in any currency other than
Dollars, the Agent shall use the cost to the applicable Lender (as conclusively
certified by such Lender in a certificate to the Agent and the applicable
Borrower and expressed as a rate per annum) and containing a general description
of the source selected of funding such Loan from whatever source it shall
reasonably select; and

(iii) if the Agent has required a Borrower to enter into negotiations pursuant
to clause (i) above, the Agent may (acting on the instructions of the Required
Class Lenders under the affected Facility) declare that no further Eurocurrency
Rate Loans in the applicable currency shall be converted, continued or made
unless a Substitute Interest Rate has been agreed by the applicable Borrower and
the Agent within 30 days of the Agent having so required negotiations.

(c) Increased Costs.

(i) If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by,

 

-101-



--------------------------------------------------------------------------------

any Lender or Issuing Bank (except any such reserve requirement reflected in the
Eurocurrency Rate);

(B) impose on any Lender (including any Issuing Bank) or the London interbank
market any other condition affecting this Agreement or Eurocurrency Rate Loans
or BA Rate Loans made by such Lender; or

(C) subject any Lender (including any Issuing Bank) to any Taxes (other than
Indemnified Taxes indemnifiable under Section 2.15 or Excluded Taxes) on its
Loans, Letters of Credit, Commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or the cost to an Issuing Bank of
issuing or maintaining Letters of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then, following delivery of the certificate
contemplated by paragraph (iii) of this clause (c), the applicable Borrower will
pay to such Lender or Issuing Bank in accordance with clause (iii) below such
additional amount or amounts as will compensate such Lender or Issuing Bank for
such additional costs incurred or reduction suffered, as reasonably determined
by such Lender or Issuing Bank (which determination shall be made in good faith
(and not on an arbitrary or capricious basis)) and in a manner consistent with
similarly situated borrowers of such Lender or Issuing Bank as applicable, under
agreements having provisions similar to this Section 2.14.

(ii) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender or Letters of Credit issued by such Issuing Bank to a level below
that which such Person or such Person’s holding company could have achieved but
for such Change in Law (taking into consideration such Person’s policies and the
policies of such Person’s holding company with respect to capital adequacy and
liquidity), then from time to time following delivery of the certificate
contemplated by paragraph (iii) of this clause (c) of this Section 2.14 the
applicable Borrower will pay to such Lender or Issuing Bank in accordance with
clause (iii) below such additional amount or amounts as will compensate such
Person or such Person’s holding company for any such reduction suffered, as
reasonably determined by such Lender or Issuing Bank (which determination shall
be made in good faith (and not on an arbitrary or capricious basis)) and in a
manner consistent with similarly situated borrowers of such Lender or Issuing
Bank, as applicable, under agreements having provisions similar to this
Section 2.14.

(iii) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company as specified in paragraph (i) or (ii) of this clause (c) and setting
forth in reasonable detail the manner in which such amount or amounts were
determined shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or Issuing
Bank the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

 

-102-



--------------------------------------------------------------------------------

(iv) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this clause (c) shall not constitute a waiver of such
Person’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender or Issuing Bank pursuant to this clause (c) for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank notifies such Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Person’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(d) Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for such Lender
or its Applicable Lending Office to make Eurocurrency Rate Loans or BA Rate
Loans or to continue to fund or maintain Eurocurrency Rate Loans or BA Rate
Loans, then, on notice thereof and demand therefor by such Lender to the U.S.
Borrower through the Agent, (i) the obligation of such Lender to make or to
continue Eurocurrency Rate Loans or BA Rate Loans and to convert Base Rate Loans
into Eurocurrency Rate Loans or BA Rate Loans shall be suspended, and each such
Lender shall make a Base Rate Loan or Canadian Base Rate Loan, as applicable, as
part of any requested Borrowing of Eurocurrency Rate Loans or BA Rate Loans,
(ii) if any affected Loans are then outstanding that are denominated in Dollars
or Canadian Dollars as Eurocurrency Rate Loans or BA Rate Loans, the applicable
Borrower shall immediately convert each such Loan into Base Rate Loans or
Canadian Base Rate Loans, as applicable and (iii) in the case of any affected
Loans that are not denominated in Dollars or Canadian Dollars, such Loans shall
bear interest at an alternate rate determined by the Agent to adequately reflect
such Lender’s cost of capital. If, at any time after a Lender gives notice under
this clause (d), such Lender determines that it may lawfully make Eurocurrency
Rate Loans or BA Rate Loans, such Lender shall promptly give notice of that
determination to the U.S. Borrower and the Agent, and the Agent shall promptly
transmit the notice to each other Lender. Each Borrower’s right to request, and
such Lender’s obligation, if any, to make Eurocurrency Rate Loans or BA Rate
Loans, as applicable, shall thereupon be restored.

(e) Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.11, each Borrower shall compensate each Lender
that has made a Loan to such Borrower, upon written request in accordance with
this paragraph (e), for all losses, expenses and liabilities (including any loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Lender’s
Eurocurrency Rate Loans or BA Rate Loans to such Borrower but excluding any loss
of the Applicable Rate on the relevant Loans) that such Lender may sustain
(i) if for any reason (other than by reason of such Lender being a Non-Funding
Lender) a proposed Borrowing, conversion into or continuation of Eurocurrency
Rate Loans or BA Rate Loans does not occur on a date specified therefor in a
Borrowing Request or an Interest Election Request given by a Borrower or in a
telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.12, (ii) if for any reason any Eurocurrency Rate Loan or
BA Rate Loan is repaid or prepaid (including pursuant to Section 2.09) on a date
that is not the last day of the applicable Interest Period, (iii) as a
consequence of a required conversion of a Eurocurrency Rate Loan or BA Rate Loan
to a Base

 

-103-



--------------------------------------------------------------------------------

Rate Loan or Canadian Base Rate Loans, as applicable, as a result of any of the
events indicated in clause (d) above or (iv) as a result of any assignment of
any Eurocurrency Rate Loans or BA Rate Loans pursuant to a request by the
applicable Borrower pursuant to Section 2.17. In the case of a Eurocurrency Rate
Loan, such loss, cost or expense to any Lender shall be deemed to be the amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. For the
purpose of calculating amounts payable to a Lender under this subsection, each
Lender shall be deemed to have actually funded its relevant BA Rate Loan through
the purchase of a deposit bearing interest at the BA Rate in an amount equal to
the amount of that BA Rate Loan and having a maturity comparable to the relevant
BA Interest Period; provided that each Lender may fund each of its BA Rate Loans
in any manner it sees fit, and the foregoing assumption shall be utilized only
for the calculation of amounts payable under this subsection. The applicable
Borrower shall pay the applicable Lender the amount shown as due on any
certificate delivered to such Borrower and setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this clause (e) and the
basis therefor within ten (10) days after receipt thereof; provided such
certificate sets forth in reasonable detail the manner in which such amount or
amounts was determined.

SECTION 2.15 Taxes.

(a) Any and all payments by or on account of any obligation of any Borrower or
any other Loan Party under any Loan Document shall be made free and clear of and
without deduction or withholding for or on account of any Taxes unless a
deduction or withholding is required by law; provided that if any applicable
withholding agent shall be required by law to deduct or withhold any Taxes from
any such payment, then (i) to the extent such Tax is an Indemnified Tax, the sum
payable by such Borrower or other Loan Party shall be increased as necessary so
that after all such required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.15) by
the applicable withholding agent, the Lender (or, in the case of a payment
received by the Agent for its account, the Agent) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such required deductions or
withholdings and (iii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable law. If at any time a
Borrower or a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable under any Loan Document, such Borrower or such
Loan Party shall promptly notify the relevant Agent or Lender upon becoming
aware of the same.

(b) This Section 2.15(b) applies solely in respect of a Loan to the U.K.
Borrower.

 

-104-



--------------------------------------------------------------------------------

(i) The U.K. Borrower is not required to make an increased payment to a Lender
in respect of any payment of interest on any Loan to the U.K. Borrower under
Section 2.15(a) (or an indemnity payment under Section 2.15(e)) for any
deduction or withholding for or on account of any Indemnified Taxes where that
Tax is imposed by the United Kingdom if on the date on which the payment falls
due:

(A) the payment could have been made to the relevant Lender without a deduction
or withholding for or on account of Indemnified Taxes if it was a U.K.
Qualifying Lender, but on that date that Lender is not or has ceased to be a
U.K. Qualifying Lender other than as a result of any Change in Law (including
any change in any Treaty or in any published practice or concession of any
relevant taxing authority) after the date it became a Lender under this
Agreement; or

(B) (1) the relevant Lender is a U.K. Qualifying Lender solely under subclause
(i)(B) of the definition of “U.K. Qualifying Lender”; and (2) an officer of HMRC
has given (and not revoked) a Direction under section 931 of the ITA 2007 (as
that provision has effect on the date on which the relevant Lender became a
party to this Agreement) which relates to that payment and that Lender has
received from that Borrower a certified copy of that Direction; and (3) the
payment could have been made to the Lender without any deduction or withholding
for or on account of Taxes in the absence of that Direction; or

(C) the relevant Lender is a U.K. Qualifying Lender solely under subclause
(i)(B) of the definition of “U.K. Qualifying Lender” and it has not, other than
by reason of any change after the date of this Agreement in (or in the
interpretation, administration or application of) any law, or any published
practice or concession of any relevant Governmental Authority, given a U.K. Tax
Confirmation to a Borrower; or

(D) the relevant Lender is a Treaty Lender and the relevant Borrower making the
payment is able to demonstrate that the payment could have been made to that
Lender without the deduction or withholding for or on account of any Taxes had
that Lender complied with its obligations under clauses (iii), (iv) and
(v) below.

(ii) Each Lender in respect of a Loan to the U.K. Borrower on the day on which
this Agreement is entered into, who is a U.K. Qualifying Lender solely under
subparagraph (i)(B) of the definition of “U.K. Qualifying Lender,” gives a U.K.
Tax Confirmation to the U.K. Borrower by entering into this Agreement. A Lender
in respect of a Loan to the U.K. Borrower who is a Qualifying Lender under
sub-paragraph (i)(B) of the definition of “U.K. Qualifying Lender” must promptly
notify the Agent of any change to its status that may affect any confirmation
made by it. A Lender in respect of a Loan to the U.K. Borrower `who has given
and not revoked a U.K. Tax Confirmation as at the Closing Date shall be deemed
to have given a U.K. Tax Confirmation.

(iii) Each Lender in respect of a Loan made to the U.K. Borrower that is a
Treaty Lender and does not hold or does not wish to use a passport under the
HMRC DT Treaty Passport scheme undertakes to use reasonable endeavors to process
as soon as practicable the appropriate HMRC Form DT-Company to enable interest
on the Loan made by it to the U.K. Borrower under this Agreement to be paid to
it without any deduction or withholding for or on

 

-105-



--------------------------------------------------------------------------------

account of any Indemnified Taxes imposed by the United Kingdom and, if
appropriate, to seek, at the U.K. Borrower’s expense, a refund of any such tax
previously withheld (and in respect of which additional amounts have been paid
by the U.K. Borrower pursuant to this Section 2.15) from interest payments made
to that Treaty Lender.

(iv)

(A) Subject to Section 2.15(b)(iv)(B) below, a Lender and each U.K. Borrower
which makes a payment to which that Lender is entitled shall co-operate promptly
in completing any procedural formalities necessary for that U.K. Borrower to
obtain authorization to make that payment without a U.K. Tax Deduction.

(B) (1) A Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in
Schedule I.

(2) A Lender that is not a party to this Agreement on the date on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence in the
Assignment and Assumption, which it executes, or otherwise in writing to the
Agent or the U.K. Borrower on becoming a party to this Agreement,

and, having done so, that Lender shall be under no obligation pursuant to
Section 2.15(b)(iv)(A).

(v) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (iv) above and (i) the U.K.
Borrower making a payment to that Lender has not made a Borrower DTTP Filing in
respect of that Lender; or (ii) the U.K. Borrower making a payment to that
Lender has made a Borrower DTTP Filing in respect of that Lender but (A) that
Borrower DTTP Filing has been rejected by HMRC; or (B) HMRC has not given the
Borrower authority to make payments to that Lender without a U.K. Tax Deduction
within 60 days of the date of the Borrower DTTP Filing, and in each case the
U.K. Borrower has notified that Lender in writing, that Lender and the U.K.
Borrower shall co-operate in completing any additional procedural formalities
necessary for the U.K. Borrower to make that payment without a U.K. Tax
Deduction.

(vi) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (iv) above, the U.K. Borrower
shall not make a Borrower DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(vii) The U.K. Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of that Borrower DTTP Filing to the Agent for delivery to the
relevant Lender.

 

-106-



--------------------------------------------------------------------------------

(c) This Section 2.15(c) applies solely in respect of a Loan to an Irish
Borrower.

(i) No Irish Borrower is required to make any increased payment to a Lender in
respect of any payment of interest on any Loan to such Irish Borrower under
Section 2.15 (a) (or an indemnity payment under Section 2.15(e)) for any
deduction or withholding for or on account of Indemnified Taxes imposed by
Ireland if on a date on which the payment falls due:

(A) the payment could have been made to the Lender without a deduction or
withholding for or on account of Indemnified Taxes if it was an Irish Qualifying
Lender, but on that date that Lender is not or has ceased to be an Irish
Qualifying Lender other than as a result of any Change in Law (including any
change in any Treaty to which Ireland is a party or in any published practice or
concession of any relevant taxing authority) that occurred after the Closing
Date; or

(B) the relevant Lender is an Irish Qualifying Lender by reason of paragraph
(f) of that definition and the Borrower making the payment is able to
demonstrate that the payment could have been made to that Lender without the
deduction or withholding for or on account of any Taxes had that Lender complied
with its obligations under clause (g) below.

(ii) Each Lender in respect of a Loan to an Irish Borrower on the day on which
this Agreement is entered into, gives an Irish Tax Confirmation by entering into
this Agreement. Any Lender in respect of a Loan to an Irish Borrower who is an
Irish Qualifying Lender must promptly notify the Agent of any change to its
status that may affect the Irish Tax Confirmation made by it.

(d) The Borrowers and the other Loan Parties shall pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(e) Each Borrower and each other Loan Party shall severally, and not jointly,
indemnify the Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) payable or paid by such Agent or Lender or required to be withheld
or deducted from a payment to such Agent or Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the applicable Borrower by a Lender, or by the Agent on its own behalf or on
behalf of any Lender, shall be conclusive absent manifest error.

(f) As soon as practicable after any payment of any Taxes by a Borrower or other
Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Borrower or other Loan Party shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

-107-



--------------------------------------------------------------------------------

(g)

(i) Each Lender that is legally entitled to an exemption from or reduction of
withholding tax with respect to any payments made under any Loan Document shall
deliver to the applicable Borrower and the Agent, at the time or times
reasonably requested by the applicable Borrower or the Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the applicable Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by a Borrower or the Agent
as will enable such Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.15(g)(ii)(A), (ii)(B), and (ii)(D) below
or, in respect of Canadian withholding Taxes, CRA Forms NR301, NR302, or NR303,
as applicable, and any successor forms thereto) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the applicable Borrower and the Agent in
writing of its legal inability to do so.

(ii) Without limiting the generality of Section 2.15(g)(i) above, with respect
to any Loan to the U.S. Borrower:

(A) Each Lender that is a United States Person agrees to complete and deliver to
the U.S. Borrower and the Agent, on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Agent), two duly completed and
executed copies of IRS Form W-9 (or successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax.

(B) Each Non-U.S. Lender, shall deliver to the U.S. Borrower and the Agent two
duly completed and executed copies of whichever of the following is applicable:

(I) In the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN–E (or any
successor thereto) establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to such treaty;

(II) IRS Form W-8ECI (or any successor thereto);

(III) In the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, a certificate
substantially in the form of Exhibit J-1 to the effect that such Non-U.S. Lender
is not a “bank” as defined in Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” of the U.S. Borrower within the meaning of Section 881(c) (3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that the interest payments in respect of
such Loans are not effectively connected with such Non-U.S. Lender’s conduct of
a U.S. trade or business (a “U.S. Tax Compliance Certificate”); or

 

-108-



--------------------------------------------------------------------------------

(IV) To the extent a Non-U.S. Lender is not the beneficial owner, duly signed,
properly completed copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI,
IRS Form W–8BEN, IRS Form W–8BEN–E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W–9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;

(C) Each Non-U.S. Lender shall deliver to the U.S. Borrower and the Agent (in
such number of copies as shall be requested by the recipient) such other duly
completed and executed forms or certificates prescribed by applicable law as a
basis for claiming exemption from, or reduction in, U.S. federal withholding
Tax, together with such supplementary documentation as may be prescribed by
applicable law to permit the U.S. Borrower or the Agent to determine the
withholding or deduction required to be made; and

(D) Each Lender shall deliver to the U.S. Borrower and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the U.S. Borrower or the Agent
as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Notwithstanding anything to the contrary in this Section 2.15(g), no
Lender shall be required to provide any documentation that such Lender is not
legally eligible to provide.

(iv) Each Lender hereby authorizes the Agent to deliver to the Borrowers and
other Loan Parties and to any successor Agent any documentation provided by such
Lender to the Agent pursuant to this Section 2.15(g).

(h) If the Agent or a Lender determines, in its sole discretion exercised in
good faith, that it has received and retained a refund of any Indemnified Taxes
as to which it has been indemnified by a Borrower or other Loan Party or with
respect to which such Borrower or such Loan Party has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to such Borrower or
such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower or such Loan Party under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Agent or such Lender as is
determined by the Agent or such Lender in its sole discretion exercised in good
faith, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Borrower
or such Loan Party, upon the request of the Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Borrower or
such Loan Party (plus any penalties, interest or

 

-109-



--------------------------------------------------------------------------------

other charges imposed by the relevant Governmental Authority) to the Agent or
such Lender in the event the Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.15(h), in no event will any Agent or Lender be required to pay
any amount to any Borrower other Loan Party pursuant to this Section 2.15 the
payment of which would place such Agent or Lender in a less favorable net
after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.15(h) shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Borrower or any other Loan Party or any other Person.

(i) Any amount payable under this Agreement or any other Loan Document by any
party is exclusive of any VAT or any other Tax of a similar nature which might
be chargeable in connection with that amount. If any such Tax is chargeable, the
applicable Borrower or applicable other Loan Party must pay to the Agent or
Lender (as applicable) (in addition to and at the same time as paying that
amount) an amount equal to the amount of that Tax against the delivery of a
valid VAT invoice (where applicable).

(j) Where this Agreement or any other Loan Document requires any party to
reimburse the Agent or any Lender (as the case may be) for any costs or
expenses, that party must also at the same time pay and indemnify the Agent or
Lender (as the case may be) against all VAT or any other Tax of a similar nature
incurred by the Agent or Lender (as the case may be) in respect of those costs
or expenses but only to the extent that the Agent or Lender (as the case may be)
(acting reasonably) determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of the Tax.

(k) For the avoidance of doubt, for purposes of this Section 2.15, the term
“Lender” includes any Issuing Bank.

SECTION 2.16 Allocation of Proceeds; Sharing of Setoffs.

(a) All proceeds of any Collateral received by the Agent after an Event of
Default has occurred and is continuing and all or any portion of the Loans shall
have been accelerated hereunder pursuant to Section 7.02, shall upon election by
the Agent or at the direction of the Required Lenders be applied, first, to,
ratably, pay any fees, indemnities, or expense reimbursements then due to the
Agent from any Borrower (other than in connection with Secured Hedging
Obligations or Secured Cash Management Obligations), second, ratably, to pay any
expense reimbursements then due to the Issuing Bank or Lenders from the
Borrowers (other than in connection with Secured Hedging Obligations or Secured
Cash Management Obligations), third, to pay Commitments Fees, interest due and
payable in respect of the Loans and LC Fees, ratably, fourth, to pay principal
on the Loans and unpaid LC Disbursements and any amounts owing with respect to
Secured Hedging Obligations or Secured Cash Management Obligations, and to cash
collateralize Letters of Credit in an amount equal to the outstanding face
amount thereof (it being understood that, if any Letter of Credit shall expire
undrawn, any cash collateral held for the undrawn portion of such Letter of
Credit shall be applied to the other Secured Obligations in the order specified
in clauses first through fifth of this sentence), ratably, fifth, to the payment
of any other Secured Obligation due to the Agent or any Lender, and sixth, to
the applicable Loan Party

 

-110-



--------------------------------------------------------------------------------

or as the U.S. Borrower shall direct. Notwithstanding the foregoing, (i) the
Agent shall not be required to pay any amount pursuant to this Section 2.16(a)
to any holder of Secured Hedging Obligations or Secured Cash Management
Obligations unless the holder thereof or the U.S. Borrower has provided notice
to the Agent thereof prior to the date of the applicable payment pursuant to
this Section 2.16(a) and (ii) no amount received on the account of any
Collateral of any Loan Party shall be applied to the payment of any Secured
Obligations in respect of Excluded Swap Obligations of such Loan Party.

(b) If, following any Event of Default under Section 7.01(a) (but only to the
extent that prior to the waiver of such Event of Default an Event of Default
under Section 7.01(f) (with respect to the U.S. Borrower) or an acceleration of
the Loans pursuant to Section 7.02 occurs), Section 7.01(f) (with respect to the
U.S. Borrower) or any acceleration of the Loans pursuant to Section 7.02, any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any fees, principal of or interest on any of its
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest and fees thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest and
fees on their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, (ii) the provisions
of this paragraph shall not be construed to apply to any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
(including, without limitation, Section 2.08(d)) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant) and (iii) in the event that any
Lender would be required to purchase any participations in Domestic Obligations
as a result of the receipt by such Lender of any amount from any Foreign
Borrower, such Lender shall not be required to purchase any participations in
any such Domestic Obligations. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff, consolidation and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of such Borrower in the amount of such participation.

(c) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Agent for the account of such Lender to satisfy such obligations
of such Lender until all such unsatisfied obligations are fully paid.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the

 

-111-



--------------------------------------------------------------------------------

reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.15, as
applicable, in the future and (ii) would not subject such Lender (or its parent
companies) to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The U.S. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender becomes a Non-Funding Lender, then such Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any participations in Letters of Credit
funded by such Lender, if any, accrued interest thereon, accrued fees and all
other amounts due and payable to it hereunder, from the assignee (to the extent
of such outstanding principal or participation) or such Borrower (in the case of
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the applicable Borrower to
require such assignment and delegation cease to apply.

SECTION 2.18 [Reserved].

SECTION 2.19 Incremental Facilities.

(a) Any Borrower may by written notice to the Agent elect to request the
establishment of one or more (x) additional tranches of term loans of any class
in Dollars, Euros, Sterling, Yen, Canadian Dollars or any other currency
reasonably acceptable to the Agent or new Commitments to increase any existing
Class of Term Loans (the commitments described in this clause (x), the “New Term
Commitments”), (y) increases in Revolving Commitments under one or more of the
then existing Revolving Facilities or new revolving commitments under a new
revolving facility (a “New Revolving Facility”) (any such commitments described
in this clause (y), the “New Revolving Commitments” and, together with the New
Term Commitments, the “New Commitments”) in a Dollar Equivalent amount at any
time not to exceed (other than in the case of any New Commitments with respect
to Refinancing Term Loans and/or Replacement Revolving Commitments) the Maximum
Incremental Amount at such time and not less than the Dollar Equivalent of $25.0
million individually (or such lesser amount which shall be approved by the Agent
or such lesser amount that shall constitute the entire remaining availability
hereunder). Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the applicable Borrower proposes that the New Commitments shall
be effective, which shall be a date not less than five Business Days after the
date on which such notice is delivered to Agent

 

-112-



--------------------------------------------------------------------------------

(or such shorter period as may be agreed by the Agent); provided that any Lender
offered or approached to provide all or a portion of the New Commitments may
elect or decline, in its sole discretion, to provide a New Commitment. Such New
Commitments shall become effective, as of such Increased Amount Date; provided
that (i) subject to Section 1.10, no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New
Commitments, as applicable; (ii) subject to Section 1.10, both before and after
giving effect to the making of any New Term Loans or New Revolving Loans, each
of the conditions set forth in Section 4.02 shall be satisfied; (iii) subject to
Section 1.10, the U.S. Borrower and the Restricted Subsidiaries shall be in pro
forma compliance with Section 6.10 as of the last day of the most recently ended
fiscal quarter prior to such Increased Amount Date and as in effect on such
Increased Amount Date after giving effect to such New Commitments and any
Investment to be consummated in connection therewith; (iv) the New Commitments
shall be effected pursuant to one or more supplements to this Agreement executed
and delivered by the Loan Parties, the New Lenders and the Agent; and (v) any
such supplement shall provide that each New Lender shall automatically become
party to the Loss Sharing Agreement pursuant to such supplement. AnyThe Euro
Term A Loans and any other New Term Loans (other than anythe Canadian Term A
Loans funded pursuant to the Additional Canadian Term A Commitments and any
other New Term Loans which are designated as an increase in the amount of any
previously established Class of Term Loans) made on an Increased Amount Date
shall be designated a separate series (a “Series”) of New Term Loans for all
purposes of this Agreement. In connection with the obtaining of any New
Commitments pursuant to this Section 2.19(a), the U.S. Borrower shall, or shall
cause the other applicable Loan Parties to, make such amendments to the
Collateral Documents and take such other customary actions, if any, as the Agent
may reasonably request in order to preserve and protect the Liens on the
Collateral securing the Obligations (either prior to or within 30 days (or such
longer period as to which the Agent may consent) following the Increased Amount
Date for such New Commitments).

(b) On any Increased Amount Date on which New Revolving Commitments are effected
under any existing Revolving Facility (but not any New Revolving Facility being
established on such date), subject to the satisfaction of the foregoing terms
and conditions, (a) each of the Lenders with Revolving Commitments under the
applicable Revolving Facility shall assign to each Lender with a New Revolving
Commitment (each, a “New Revolving Lender”) and each of the New Revolving
Lenders shall purchase from each of the Lenders with Revolving Commitments under
the applicable Revolving Facility, at the principal amount thereof, such
interests in the Revolving Loans outstanding under the applicable Revolving
Facility on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Lenders with Revolving Loans under the applicable
Revolving Facility and New Revolving Lenders ratably in accordance with their
Ratable Portions after giving effect to the addition of such New Revolving
Commitments to such Revolving Facility, (b) each such New Revolving Commitment
shall be deemed for all purposes a Revolving Commitment under the applicable
Revolving Facility and each Loan made thereunder (a “New Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan under the applicable Revolving
Facility and (c) each New Revolving Lender with a New Revolving Commitment under
an existing Revolving Facility shall become a Lender under the applicable
Revolving Facility with respect to the New Revolving Commitment and all matters
relating thereto. On any Increased Amount Date on which New Revolving
Commitments are effected under any New Revolving Facility, subject to the
satisfaction of the foregoing terms and conditions, the Agent and the Borrowers
shall enter into an amendment to this Agreement to

 

-113-



--------------------------------------------------------------------------------

incorporate the terms of such New Revolving Facility hereunder on substantially
the same terms as were applicable to the existing Revolving Facilities (except
with respect to the rate of interest and the Scheduled Termination Date
applicable to such New Revolving Facility and except as otherwise reasonably
acceptable to the Agent).

(c) On any Increased Amount Date on which any New Term Commitments of any Class
are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Commitment (each, a “New Term Loan
Lender”) of any Class shall make a Loan to the applicable Borrower (a “New Term
Loan”) in the requested currency in an amount equal to its New Term Commitment
of such Class, and (ii) each New Term Loan Lender of any Class shall become a
Lender hereunder with respect to the New Term Commitment of such Class and the
New Term Loans of such Class made pursuant thereto.

(d) The terms and provisions of the New Term Loans and New Term Commitments
shall be, except as otherwise set forth herein or in the applicable supplement
relating thereto, identical to the existing Term Loans; provided that (i) the
final maturity date of the New Term Loans shall be no earlier than (x) in the
case of Refinancing Term Loans, the Term Loans or Revolving Commitments
refinanced therewith, (y) in the case of New Term A Loans, the U.S. Term A Loan
Maturity Date and (z) in the case of any other New Term Loans, the U.S. Term B
Loan Maturity Date, and, in the case of all New Term Loans, the mandatory
prepayment provisions applicable to the New Term Loans shall not require that
any mandatory prepayment pursuant to Section 2.09 apply to such New Term Loans
on a greater basis than ratable basis then outstanding Term Loans, (ii) the
currency, optional prepayment provisions, rate of interest and the amortization
schedule applicable to any New Term Loans of each Series shall be determined by
the applicable Borrower and the applicable new Lenders and shall be set forth in
the applicable supplement relating thereto; provided that (A) the Weighted
Average Life to Maturity of any New Term Loans will be no shorter than (x) in
the case of Refinancing Term Loans, the Weighted Average Life to Maturity of the
Term Loans refinanced or Revolving Commitments replaced thereby, (y) in the case
of New Term A Loans, the then remaining Weighted Average Life to Maturity of the
U.S. Term A Loans or Canadian Term A Loans and (z) in the case of any other New
Term Loans, the then remaining Weighted Average Life to Maturity of the U.S.
Term B Loans and (B) if the Effective Yield of any New Term Loans (other than
Refinancing Term Loans) denominated in Dollars established on any Increased
Amount Date occurring on or prior to the twelve (12) month anniversary of the
Closing Date exceeds the Effective Yield of the U.S. Term B Loans by more than
50 basis points, the Applicable Rates for the U.S. Term B Loans shall be
increased to the extent necessary so that, after giving effect to such increase,
the Effective Yield of the U.S. Term B Loans is equal to the Effective Yield of
such New Term Loans minus 50 basis points, (iii) New Term Loans shall not be
guaranteed by any Subsidiary of the U.S. Borrower that is not a Loan Party and
shall be secured on a pari passu basis with the other Obligations pursuant to
the Collateral Documents and (iv) all other terms applicable to the New Term
Loans of each Series that differ from the existing Term Loans shall be
reasonably acceptable to the Agent (as evidenced by its execution of the
applicable supplement relating thereto). The terms and provisions of the New
Revolving Loans and New Revolving Commitments forming an increase in any then
existing Revolving Facility shall be identical to the Revolving Loans and the
Revolving Commitments under such Revolving Facility; provided that, with respect
to any New Revolving Facility, (i) the Scheduled Termination Date with respect
thereto shall be set forth in the applicable supplement and shall be no earlier
than the Scheduled Termination Date of any then outstanding Revolving Facility
in effect at such time, (ii) the rate of interest and fees

 

-114-



--------------------------------------------------------------------------------

applicable thereto shall be determined by the applicable Borrower and the
applicable new Lenders and shall be set forth in the applicable supplement
relating thereto, (iii) such New Revolving Facility shall not be guaranteed by
any Subsidiary of the U.S. Borrower that is not a Loan Party and shall be
secured on a pari passu basis with the other Obligations pursuant to the
Collateral Documents and (iv) all other terms applicable thereto that differ
from the existing Revolving Loans and Revolving Commitments under the existing
Revolving Facilities (including but not limited to any currency available under
or any Borrower of such New Revolving Facility) shall be reasonably acceptable
to the Agent (as evidenced by the execution of the applicable supplement
relating thereto).

(e) (i) Any Borrower may at any time and from time to time request that all or a
portion of the Term Loans under any Term Loan Facility of such Borrower (an
“Existing Class”) be converted to extend the scheduled maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans and/or amended to lower the Effective Yield thereof (any such
Term Loans which have been so converted and/or extended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.19(e). In order to
establish any Extended Term Loans, the applicable Borrower shall provide a
notice to the Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Class) (an “Extension Request”) setting forth
the proposed terms of the Extended Term Loans to be established, which shall be
identical to the Term Loans of the Existing Class from which they are to be
converted except (w) all or any of the scheduled amortization payments of
principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization of principal of the Term Loans of such Existing Class,
(x) (A) the interest rate and fee provisions with respect to the Extended Term
Loans may be different from those applicable to the Term Loans of such Existing
Class (and Extended Term Loans may provide for prepayment protection that is
different from those applicable to such Existing Class) and/or (B) additional
fees may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A), (y) the supplement providing for such Extended Term Loans may
provide for other terms applicable to such Extended Term Loans so long as either
(A) such additional terms do not apply until all Term Loans and Commitments
outstanding immediately prior to the establishment of such Extended Term Loans
have been repaid, terminated or returned as applicable, (B) such additional
terms are less favorable to the holders of the Extended Term Loans than the
corresponding Existing Class or (C) such additional terms have been approved by
the Required Lenders and (z) the mandatory prepayment rights of the Extended
Term Loans and such Existing Class may be different so long as the proportion
(if any) of the proceeds thereof to which such Extended Term Loans are entitled
is no greater on a proportionate basis than the portion of such proceeds to
which the Existing Class is entitled to receive.

(ii) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Class
are requested to respond (or such shorter period as may be agreed by the Agent).
Any Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans of the Existing Class subject to such Extension Request converted into
Extended Term Loans shall notify the Agent (an “Extension Election”) on or prior
to the date specified in such Extension Request of the amount of its Term Loans
of the Existing Class which it has elected to convert into Extended Term Loans.
In the event that the aggregate amount of Term Loans of the Existing Class
subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to the Extension Request,

 

-115-



--------------------------------------------------------------------------------

Term Loans subject to Extension Elections shall be converted to Extended Term
Loans on a pro rata basis based on the amount of Term Loans included in each
such Extension Election (subject to such rounding as the Agent deems expedient).
For the avoidance of doubt, each Lender agrees that any Term Loan that is
converted to an Extended Term Loan (and the Extending Lender providing such
Extended Term Loan) shall continue to be subject to the Loss Sharing Agreement
to the same extent as the Term Loan from which such Extended Term Loan was
converted. Any Extended Term Loans shall be established on the date set forth in
the applicable supplement entered into by the applicable Borrower and the Agent
pursuant to this Section 2.19(e) (it being understood that by providing an
Extension Election, an Extending Lender will agree to be bound thereby).

(f) Each supplement pursuant to this Section 2.19 may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Agent and
the Joint Lead Arrangers, to effect the provision of this Section 2.19.

(g) The provisions of this Section 2.19 shall override any provisions of
Section 9.02 to the contrary and, for the avoidance of doubt Section 2.09(b).

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) (a) Commitment Fees shall cease to accrue on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 2.10(a);

(ii) (b) the Revolving Commitments and Revolving Outstandings of such Defaulting
Lender shall not be included in determining whether the Required Lenders (or
other requisite percentage of any Lenders pursuant to Article VII or
Section 9.02) have taken or may take any action hereunder (including any consent
to any amendment, waiver or other modification pursuant to Section 9.02);
provided that this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender affected thereby;

(iii) (c) if any Letters of Credit or LC Disbursements are outstanding under a
Revolving Facility under which such Defaulting Lender is a Revolving Lender,
then

i. (i) all or any part of the participation of such Lender in Letters of Credit
and Revolving LC Disbursements shall be reallocated among the non-Defaulting
Lenders under such Revolving Facility in accordance with their respective
Ratable Portions but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Outstandings under such Revolving Facility plus such
Defaulting Lender’s Ratable Portion of the Letters of Credit and LC
Disbursements does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments under such Revolving Facility and (y) the conditions set forth in
Section 4.02(b) would be satisfied at such time (determined as if such
reallocation constituted the issuance of a new Letter of Credit at such time);

ii. (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Agent cash collateralize such Defaulting Lender’s
Ratable Portion of the Letters of Credit and LC Disbursements under such
Revolving Facility (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with

 

-116-



--------------------------------------------------------------------------------

the procedures set forth in Section 2.04(j) for so long as such Letters of
Credit or LC Disbursements are outstanding;

iii. (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b)(ii) with respect to such Defaulting Lender’s LC Exposure during
the period such Defaulting Lender’s LC Exposure is cash collateralized;

iv. (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders’ Ratable Portions; and

v. (v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any applicable Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under
Section 2.10(b)(ii) with respect to such Defaulting Lender’s Revolving LC
Exposure shall be payable to the Issuing Bank that has issued the Letters of
Credit accounting for such LC Exposure until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

(iv) (d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participation obligations with respect
to any newly made LC Exposure related to any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to such Issuing Bank to defease any risk to it in respect of such Lender
hereunder.

In the event that the Agent, the Borrower and each Issuing Bank each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the participation obligations in respect of LC
Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Revolving Loans of the other Revolving Lenders as the Agent shall
determine may be necessary in order for such Revolving Lender to hold such
Revolving Loans in accordance with its Ratable Portion.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Except as would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect, each of
the Loan Parties and each of the Restricted Subsidiaries (a) is duly organized
or incorporated and validly existing under the laws of the jurisdiction of its
organization or incorporation, as the case may

 

-117-



--------------------------------------------------------------------------------

be, and (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted and is qualified to do business
in, and is in good standing (to the extent such concepts exist in the applicable
jurisdictions) in every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Refinancing Transactions are
within each applicable Loan Party’s and Foreign Borrower’s corporate powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action of such Loan Party. Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and is
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and to general principles of
equity.

SECTION 3.03 Governmental Approvals; No Conflicts. The Refinancing Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (A) such as have been
obtained or made and are in full force and effect and (B) for filings and
registrations necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of the Restricted Subsidiaries, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of the Restricted Subsidiaries or their respective assets, or (except for
the Refinancing Transactions) give rise to a right thereunder to require any
payment to be made by any Loan Party or any of the Restricted Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of the Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents; except, in the case of each of clauses
(a) through (d) above, to the extent that any such violation, default or right,
or any failure to obtain such consent or approval or to take any such action,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The U.S. Borrower has heretofore furnished to the Lenders the consolidated
balance sheet and statements of earnings, shareholders’ equity and cash flows of
Aramark, the indirect parent company of the U.S. Borrower, (i) as of and for the
fiscal years ended September 30, 2016, each reported on by KPMG LLP, an
independent registered public accounting firm and (ii) as of and for the fiscal
quarter ended December 31, 2016. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the U.S. Borrower and its consolidated subsidiaries as of such dates
and for such periods in accordance with GAAP.

(b) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since September 30, 2016.

SECTION 3.05 Properties.

(a) As of the Closing Date, Schedule 1.01(b) sets forth the address of each
parcel of real property (or each set of parcels that collectively comprise one
operating property) that is owned by each Loan Party with an aggregate fair
market value (as determined by the U.S. Borrower in good faith) in excess of
$15.0 million or that the U.S. Borrower has otherwise

 

-118-



--------------------------------------------------------------------------------

agreed shall initially be a Mortgaged Property. Schedule 3.05(a) identifies the
principal place of business and chief executive office of each Loan Party as of
the Closing Date.

(b) Each of the U.S. Borrower and each of the Restricted Subsidiaries has good
and insurable fee simple title to, or valid leasehold interests in, or easements
or other limited property interests in, all its real properties (including all
Mortgaged Properties) and has good and marketable title to its personal property
and assets, in each case, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and except where
the failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
and assets are free and clear of Liens, other than Permitted Liens.

(c) Each of the U.S. Borrower and each of the Restricted Subsidiaries has
complied with all obligations under all leases to which it is a party, except
where the failure to comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Each of the U.S.
Borrower and each of the Restricted Subsidiaries enjoys peaceful and undisturbed
possession under all such leases, other than leases in respect of which the
failure to enjoy peaceful and undisturbed possession would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(d) As of the Closing Date, neither Holdings nor the U.S. Borrower has received
any notice of, or has any knowledge of, any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation.

(e) To the U.S. Borrower’s knowledge, as of the Closing Date, none of the U.S.
Borrower or any Restricted Subsidiary is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.

(f) To the U.S. Borrower’s knowledge, each of the U.S. Borrower and the
Restricted Subsidiaries owns or possesses, or is licensed to use, all patents,
trademarks, service marks, trade names and copyrights and all licenses and
rights with respect to the foregoing, necessary for the present conduct of its
business, without any conflict with the rights of others, and free from any
burdensome restrictions on the present conduct of its business, except where
such failure to own, possess or hold pursuant to a license or such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or except as set forth on Schedule 3.05(f).

SECTION 3.06 Litigation and Environmental Matters.

(a) Other than the Disclosed Matters, there are no actions, suits or proceedings
by or before any Governmental Authority pending against or, to the knowledge of
the U.S. Borrower, threatened against the Loan Parties or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would

 

-119-



--------------------------------------------------------------------------------

reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) on the Closing Date, that involve any Loan
Documents or the Refinancing Transactions.

(b) Except for the Disclosed Matters and any other matters that, individually or
in the aggregate, together with the Disclosed Matters, would not reasonably be
expected to result in a Material Adverse Effect (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
Environmental Liability and (ii) no Loan Party nor any of its Subsidiaries
(1) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law or (2) is subject to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements; Licenses and Permits.

(a) Each Loan Party and each Restricted Subsidiary is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(b) Each Loan Party and the Restricted Subsidiaries have obtained and hold in
full force and effect, all franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or advisable for the operation of their businesses
as presently conducted and as proposed to be conducted, except where the failure
to have so obtained or hold or to be in force, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No Loan
Party or any of the Restricted Subsidiaries is in violation of the terms of any
such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval, except where any such
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, or is required to be registered under, the Investment Company Act
of 1940.

SECTION 3.09 Taxes. The Loan Parties and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
(whether or not shown on a tax return), except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. All amounts have been withheld by each of the Loan
Parties and the Subsidiaries from their respective employees for all periods in
compliance with the tax, social security and unemployment withholding provisions
of the applicable law and such withholdings have been timely paid to the

 

-120-



--------------------------------------------------------------------------------

respective Governmental Authorities, except to the extent that the failure to
withhold and pay would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect. No Borrower is either Tax
resident or maintains a permanent establishment in any jurisdiction other than
its jurisdiction of incorporation or, in case of the German Borrower, the
jurisdiction of its establishment. For the avoidance of doubt, in relation to
the incorporation of the U.K. Borrower, England and Wales has the same meaning
as United Kingdom.

SECTION 3.10 Deduction of Tax. Without prejudice to the operation of
Section 2.15, provided the Lenders in respect of any Loans to the U.K. Borrower
or to any Irish Borrower are U.K. Qualifying Lenders and Irish Qualifying
Lenders, respectively, and subject to the completion by any such Lenders of any
procedural formalities in respect of such Loans, none of the U.K. Borrower or
the Irish Borrowers is required to make any deduction for or on account of Tax
from any payment it may make under this Agreement. The German Borrower is not
required to make any deduction or withholding for or on account of Tax from any
payment it may make under this Agreement.

SECTION 3.11 No Filing or Stamp Taxes. It is not necessary under the laws of any
jurisdiction in which any Borrower is resident for Tax purposes that this
Agreement be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to this Agreement or the transactions contemplated by this
Agreement.

SECTION 3.12 ERISA. No ERISA Event has occurred in the five year period prior to
the date on which this representation is made or deemed made and is continuing
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect. Except as would
not reasonably be expected to have a Material Adverse Effect, the present value
of all accumulated benefit obligations under all Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plans, in the
aggregate.

SECTION 3.13 Disclosure.

(a) All written information (other than the Projections, the pro forma financial
statements and estimates and information of a general economic nature)
concerning Holdings, the U.S. Borrower, the Restricted Subsidiaries, the
Refinancing Transactions and any other transactions contemplated hereby included
in the Information Memorandum or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to the Lenders or the
Agent in writing in connection with the Refinancing Transactions on or before
the Closing Date (the “Information”), when taken as a whole, as of the date such
Information was furnished to the Agent or such Lenders, as the case may be, did
not contain any untrue statement of a material fact as of any such date or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.

(b) The Projections, pro forma financial statements and estimates and
information of a general economic nature prepared by or on behalf of the U.S.
Borrower or any of its

 

-121-



--------------------------------------------------------------------------------

representatives and that have been made available to any Lenders or the Agent in
writing in connection with the Refinancing Transactions on or before the Closing
Date (the “Other Information”) (i) have been prepared in good faith based upon
assumptions believed by the U.S. Borrower to be reasonable as of the date
thereof (it being understood that actual results may vary materially from the
Other Information), and (ii) as of the Closing Date, have not been modified in
any material respect by the U.S. Borrower.

SECTION 3.14 Material Agreements. Neither any Loan Party nor any Restricted
Subsidiary is in default in any material respect in the performance, observance
or fulfillment of any of its obligations contained in (i) any material agreement
to which it is a party or (ii) any agreement or instrument to which it is a
party evidencing or governing Indebtedness, except where any such default would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 3.15 Solvency.

(a) Immediately after the consummation of the Refinancing Transactions on the
Closing Date, (i) the fair value of the assets of the Loan Parties on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Loan Parties on a
consolidated basis; (ii) the present fair saleable value of the property of the
Loan Parties on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Loan Parties on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties on a consolidated basis will be able to pay their debts
and liabilities, direct, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (iv) the Loan Parties on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

(b) The Loan Parties do not intend to incur debts beyond their ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by the Loan Parties and the timing and amounts of cash to be payable
by the Loan Parties on or in respect of their Indebtedness.

SECTION 3.16 Insurance. Schedule 9 to the Perfection Certificate delivered on
the Closing Date sets forth a true, complete and correct description of all
commercial insurance maintained by or on behalf of the Loan Parties and the
Restricted Subsidiaries as of the Closing Date. As of the Closing Date, all such
insurance is in full force and effect and all premiums in respect of such
insurance have been duly paid. The U.S. Borrower believes that the insurance
maintained by or on behalf of the U.S. Borrower and the Restricted Subsidiaries
is adequate and is in accordance with normal industry practice.

SECTION 3.17 Capitalization and Subsidiaries. As of the Closing Date, Schedule
3.17 sets forth (a) a correct and complete list of the name and relationship to
the U.S. Borrower of each and all of the U.S. Borrower’s Subsidiaries, (b) a
true and complete listing of each class of each of the U.S. Borrower’s
authorized Equity Interests, of which all of such issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and

 

-122-



--------------------------------------------------------------------------------

of record by the Persons identified on Schedule 3.17, and (c) the type of entity
of the U.S. Borrower and each of its Domestic Subsidiaries. All of the issued
and outstanding Equity Interests of the Restricted Subsidiaries owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable free and clear of all Liens (other than Liens created under the
Loan Documents).

SECTION 3.18 Security Interest in Collateral. The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Agent, for the benefit of the Secured Parties; and upon the proper filing of UCC
financing statements required pursuant to paragraph (k) of Section 4.01 and any
Mortgages with respect to Mortgaged Properties and with regard to Collateral
that is perfected by control, upon delivery of possession or control, which
shall be delivered to the extent required by the Collateral Documents, such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except
Permitted Liens but only to the extent that such Liens are required to be
perfected by the terms of the Loan Documents (including Section 5.11(c)).

SECTION 3.19 Labor Disputes. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party currently occurring or, to
the knowledge of the U.S. Borrower, threatened. Except (i) as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (ii) as set forth on Schedule 3.19, the consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the U.S. Borrower or any of the Restricted Subsidiaries (or
any predecessor) is a party or by which Holdings, the U.S. Borrower or any of
the Restricted Subsidiaries (or any predecessor) is bound.

SECTION 3.20 Federal Reserve Regulations.

(a) None of the Collateral is Margin Stock.

(b) None of Holdings, the U.S. Borrower and the Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of Regulation T, U or X.

SECTION 3.21 Anti-Corruption and Sanctions Laws.

(a) The U.S. Borrower and each of its Subsidiaries have implemented and maintain
in effect policies and procedures reasonably designed to promote compliance by
the U.S. Borrower, its Subsidiaries and their respective directors, officers and
employees while acting on behalf of the U.S. Borrower or its Subsidiaries with
applicable Anti-Corruption Laws and

 

-123-



--------------------------------------------------------------------------------

applicable Sanctions. The U.S. Borrower, its Subsidiaries and to the knowledge
of the U.S. Borrower, their respective directors, officers and employees, are in
compliance with applicable (i) Anti-Corruption Laws, except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect
and (ii) Sanctions in all material respects and are not knowingly engaged in any
activity that would reasonably be expected to result in any such Person being
designated as a Sanctioned Person. None of (a) the U.S. Borrower or any
Subsidiary or (b) to the knowledge of the U.S. Borrower, any director, officer,
employee or agent of the U.S. Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person.

(b) The representations contained in Section 3.21 (Anti-Corruption and Sanctions
Laws) above are only given by any German Relevant Person to the extent that, by
agreeing to it, compliance with it, exercising it, having such obligation or
right, or otherwise, it would not be placed in violation of any law applicable
to it relating to foreign trades (Außenwirtschaft) (including without limitation
EU Regulation (EC) 2271/96 and section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) in conjunction with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Act (Außenwirtschaftsgesetz,
AWG)) and Section 3.21 (Anti-Corruption and Sanctions Laws) shall be so limited
and shall not apply to that extent.

(c) In relation to each Restricted Lender, the representations contained in
Section 3.21 (Anti-Corruption and Sanctions Laws) above shall only apply for the
benefit of that Restricted Lender to the extent that such benefit would not
result in (i) any violation of, conflict with or liability under EU Regulation
(EC) 2271/96 or (ii) a violation or conflict with section 7 foreign trade rules
(AWV) (Außenwirtschaftsverordnung) (in connection with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Akt (Außenwirtschaftsgesetz,
AWG)) or a similar anti-boycott statute by such Restricted Lender. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 3.21 (Anti-Corruption and Sanctions Laws) of which a Restricted Lender
does not have the benefit, the Commitments of that Restricted Lender will be
excluded for the purpose of determining whether any applicable quorum has been
obtained or whether the determination or direction such applicable quorum has
been made.

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the date on which all of the following conditions
precedent shall have been satisfied:

(a) Credit Agreement and Loan Documents. The Agent shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Agent that such party has
signed a counterpart of this Agreement and (ii) fully executed copies of the
other Loan Documents to be entered into on the Closing Date and such other
certificates, documents, instruments and agreements as the Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.07 at least five (5) Business Days prior to
the Closing Date.

 

-124-



--------------------------------------------------------------------------------

(b) Legal Opinions. The Agent shall have received, on behalf of itself and the
Lenders on the Closing Date, a favorable written opinion of (i) Simpson
Thacher & Bartlett LLP, special New York counsel for the Loan Parties and
(ii) local or other counsel reasonably satisfactory to the Agent as specified on
Schedule 4.01(b), in each case (A) dated the Closing Date, (B) addressed to the
Agent and the Lenders as of the Closing Date and (C) in form and substance
reasonably satisfactory to the Agent and covering such customary matters under
the laws of the respective jurisdiction in which such counsel is admitted to
practice relating to the Loan Documents and the Transactions, as the Agent shall
reasonably request.

(c) Financial Statements and Projections. The Lenders shall have received
(i) the financial statements referred to in Sections 3.04(a) and (b) and
(ii) projections for the U.S. Borrower and its Restricted Subsidiaries on a pro
forma basis for completion of the Refinancing Transactions for the fiscal years
2017 through 2021.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Agent shall have received (i) a certificate of each Loan Party
(other than any Foreign Borrower) and the Canadian Borrower, dated the Closing
Date and executed by its Secretary, Assistant Secretary or director, which shall
(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the other officers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each such Loan Party
or Canadian Borrower (and in the case of any such Loan Party, certified by the
relevant authority of the jurisdiction of organization of such Loan Party), and
a true and correct copy of its by-laws, memorandum and articles of incorporation
or operating, management, partnership or equivalent agreement to the extent
applicable, and (ii) a good standing certificate for each Loan Party (other than
any Foreign Borrower) from its jurisdiction of organization to the extent such
concept exists in such jurisdiction.

(e) Fees. The Lenders and the Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented by three
(3) Business Days prior to the Closing Date (including the reasonable documented
fees and expenses of legal counsel), on or before the Closing Date.

(f) Lien and Judgment Searches. The Agent shall have received the results of
recent lien and judgment searches in each of the jurisdictions reasonably
requested by it.

(g) Solvency. The Agent shall have received a customary certificate from the
chief financial officer of the U.S. Borrower certifying that the Loan Parties,
on a consolidated basis after giving effect to the Refinancing Transactions to
occur on the Closing Date, are solvent (within the meaning of Section 3.15).

(h) Pledged Stock; Stock Powers; Pledged Notes. To the extent not previously
delivered to the Agent under the Existing Credit Agreement, the Agent shall have
received (i) the certificates representing the shares of Capital Stock of each
Domestic Subsidiary pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, (ii) each promissory note and other
instrument (if any) pledged to the Agent pursuant to the Security Agreement (to

 

-125-



--------------------------------------------------------------------------------

the extent required thereby) endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof and
(iii) the certificates representing the shares of Capital Stock of each
Restricted Subsidiary formed under the laws of Canada (or any province thereof)
that are pledged pursuant to the Security Agreement (to the extent required
thereby), together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.

(i) Perfection Certificate; Filings, Registrations and Recordings. The Agent
shall have received (i) a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the U.S. Borrower, together with all
attachments contemplated thereby and (ii) each document (including any UCC
financing statement) reasonably requested by the Agent to be filed, registered
or recorded in order to create in favor of the Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral.

(j) Refinancing Transactions. The Agent shall be reasonably satisfied with the
arrangements to consummate the Refinancing Transactions substantially
concurrently with the initial credit extensions hereunder and to release all
Liens securing the Existing Credit Agreement.

(k) PATRIOT Act. The Agent shall have received all documentation and other
information reasonably requested by it at least five (5) Business Days prior to
the Closing Date that is required to be obtained or maintained by it by
regulatory authorities under applicable “know your customer” and anti-money
laundering or terrorist financing rules and regulations, including the USA
PATRIOT Act.

(l) European Borrower Closing Deliverables. The Agent (or its counsel) shall
have received from the European Borrowers:

 

  (i) A copy of the constitutional documents of each European Borrower (being,
in respect of the Lux Borrower, its up-to-date articles of association (statuts
coordonnés) and an excerpt from the Luxembourg Register pertaining to the Lux
Borrower) or a certificate of an authorized signatory of each European Borrower
certifying that the constitutional documents previously delivered to the Agent
for the purposes of the Existing Credit Agreement have not been amended and
remain in full force and effect;

 

  (ii) In respect of the German Borrower an up-to-date excerpt from the
commercial register (Handelsregister) at which such German Borrower is
registered;

 

  (iii)

In respect of the Lux Borrower, a negative certificate (certificat de non
inscription d’une décision judiciaire) pertaining to each obligor issued by the
Luxembourg Register, dated the date of this Agreement or, if this Agreement is
signed outside business hours in Luxembourg, either the date of this Agreement
or (if this Agreement is signed after midnight) the day before stating that on
the day immediately prior to the date of issuance of the negative certificate,
there were no records at the Luxembourg Register of any court order regarding,
amongst others, a (i) bankruptcy adjudication against the obligor, (ii) reprieve
from payment (sursis

 

-126-



--------------------------------------------------------------------------------

  de paiement), (iii) controlled management (gestion contrôlée) or
(iv) composition with creditors (concordat préventif de la faillite).

 

  (iv) To the extent applicable, a copy of a resolution of the Board of
Directors or equivalent body of each European Borrower (or a committee of its
board of directors) approving the terms of, the transactions contemplated by,
and the execution, delivery and performance of the Loan Documents to which it is
a party;

 

  (v) If applicable, a copy of a resolution of the Board of Directors or
equivalent body of each European Borrower establishing the committee referred to
in clause (iii) above;

 

  (vi) A specimen of the signature of each person authorized on behalf of each
European Borrower to execute or witness the execution of any Loan Document or to
sign or send any document or notice in connection with any Loan Document;

 

  (vii) If applicable, a copy of a resolution, signed by all of the holders of
the issued or (in the case of the German Borrower) allotted shares, approving
the terms of, the transactions contemplated by, and the execution, delivery and
performance of the Loan Documents to which it is a party;

 

  (viii) A certificate of an authorized signatory of each European Borrower:

(A) confirming that borrowing by the European Borrower of the Commitments to
such European Borrower would not breach any borrowing, guarantee or similar
limit binding on it (in each case, subject to any limitations set out in this
Agreement);

(B) certifying that each copy document relating to it and specified in this
clause (s) as being delivered by it is correct and complete and that the
original of each of those documents is in full force and effect and has not been
amended or superseded as at a date no earlier than the Closing Date; and

(C) in respect of the Lux Borrower, confirming that (i) that it is solvent,
(ii) that the entry by it into the Loan Documents to which it is a party will
neither compromise its financial position nor render it insolvent as a matter of
Luxembourg law and (iii) it does not carry on any activity that would require
the holding of a license under Luxembourg law.

(m) The Agent shall have received a certificate dated the Closing Date and
signed by a Responsible Officer of the U.S. Borrower certifying that each of the
conditions set forth in Section 4.02(b) have been satisfied.

SECTION 4.02 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date to make any Loan or of any Issuing Bank to
issue, increase, renew, amend or extend any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent:

 

-127-



--------------------------------------------------------------------------------

(v) (a) Request for Borrowing or Issuance of Letter of Credit. With respect to
any Loan, the Agent shall have received a duly executed Borrowing Request, and,
with respect to any Letter of Credit, the Agent and the relevant Issuing Bank
shall have received a request for a Letter of Credit complying with
Section 2.04.

(vi) (b) Representations and Warranties; No Defaults. Subject to Section 1.10,
on the date of such Loan or issuance, both before and after giving effect
thereto and, in the case of any Loan, to the application of the proceeds
thereof:

i. (i) the representations and warranties set forth in Article III and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date; provided that any representation or
warranty that is qualified as to materiality or “Material Adverse Effect” shall
be true and correct in all respects; and

ii. (ii) no Default shall have occurred and be continuing.

Subject to Section 1.10, the acceptance by a Borrower of the proceeds of each
Loan requested in any Borrowing Request, and the issuance of each Letter of
Credit requested hereunder at the request of any Borrower, shall be deemed to
constitute a representation and warranty by such Borrower as to the matters
specified in clause (b) above on the date of the making of such Loan or the
issuance of such Letter of Credit (except that no opinion need be expressed as
to the Agent’s or the Required Lenders’ satisfaction with any document,
instrument or other matter).

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Discharge of Obligations, each Loan Party covenants and agrees,
jointly and severally with all of the Loan Parties, with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The U.S. Borrower will
furnish to the Agent (which will promptly furnish such information to the
Lenders in accordance with its customary practice):

(vii) (a) within ninety (90) days after the end of each fiscal year of the U.S.
Borrower, commencing with the fiscal year ending September 30, 2017, its audited
consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing and reasonably acceptable to the Agent (without a “going concern” or
like qualification or exception or exception as to the scope of such audit
(other than a “going concern” qualification attributable solely to upcoming
maturity under this Agreement)) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position and
results of operations of the U.S. Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP;

 

-128-



--------------------------------------------------------------------------------

(viii) (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the U.S. Borrower commencing with the
fiscal quarter ending March 31, 2017, its consolidated balance sheet and related
statements of earnings and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly, in
all material respects, the financial position and results of operations of the
U.S. Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments;

(ix) (c) concurrently with any delivery of financial statements under clause
(a) or (b) above commencing with the financial statements for the fiscal quarter
ending June 30, 2017, a Compliance Certificate signed by a Financial Officer of
the U.S. Borrower in substantially the form of Exhibit C (i) setting forth the
calculations required to establish whether the U.S. Borrower and the Restricted
Subsidiaries were in compliance with the provisions of Section 6.10 as at the
end of such fiscal year or period, as the case may be, (ii) certifying that no
Event of Default or Default has occurred or, if an Event of Default or Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (iii) setting forth, in the case of the
financial statements delivered under clause (a), (x) commencing with the fiscal
year ending on or around September 30, 2017, the U.S. Borrower’s calculation of
Excess Cash Flow for the Excess Cash Flow Period ending on the last day of such
fiscal year and (y) a list of names of all Immaterial Subsidiaries (if any),
that each Restricted Subsidiary set forth on such list individually qualifies as
an Immaterial Subsidiary and that all Domestic Subsidiaries listed as Immaterial
Subsidiaries in the aggregate comprise less than 5% of Total Assets of the U.S.
Borrower and the Restricted Subsidiaries at the end of the period to which such
financial statements relate and represented (on a contribution basis) less than
5% of EBITDA of the U.S. Borrower for the period to which such financial
statements relate;

(x) (d) concurrently with any delivery of consolidated financial statements
under clause (a) or (b) above, the related unaudited consolidating financial
information reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(xi) (e) [Reserved];

(xii) (f) as soon as practicable upon the reasonable request of the Agent,
deliver an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to this clause (f) or Section 5.11;

(xiii) (g) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials publicly filed
by the U.S. Borrower or any Restricted Subsidiary with the SEC, or with any
other securities

 

-129-



--------------------------------------------------------------------------------

exchange, or, after an initial public offering of shares of Capital Stock of the
U.S. Borrower, distributed by the U.S. Borrower to its shareholders generally,
as the case may be;

(xiv) (h) promptly following the Agent’s request therefor, all documentation and
other information that the Agent reasonably requests on its behalf or on behalf
of any Lender in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act; and

(xv) (i) as promptly as reasonably practicable from time to time following the
Agent’s request therefor, such other information regarding the operations,
business affairs and financial condition of Holdings, the U.S. Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Agent may reasonably request (on behalf of itself or any Lender).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the U.S.
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
U.S. Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the U.S. Borrower and its Subsidiaries on a
standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under clause (a) of this
Section 5.01, such materials are accompanied by a report and opinion of KPMG LLP
or other independent public accountants of recognized national standing and
reasonably acceptable to the Agent, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than a “going
concern” attributable solely to an upcoming maturity under this Agreement).

The U.S. Borrower represents and warrants that it, its controlling Person and
any Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements (or those
of its controlling Person together with consolidating information with respect
to the U.S. Borrower) with the SEC and/or makes its financial statements (or
those of its controlling Person together with consolidating information with
respect to the U.S. Borrower) available to potential holders of its 144A
securities, and, accordingly, the U.S. Borrower hereby (i) authorizes the Agent
to make the financial statements to be provided under Section 5.01(a) and
(b) above, along with the Loan Documents, available to Public-Siders and
(ii) agrees that at the time such financial statements are provided hereunder,
they shall already have been made available to holders of its securities. The
Borrower will not request that any other material be posted to Public-Siders
without expressly representing and warranting to the Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that the U.S. Borrower and each of its
controlling Persons has no outstanding publicly traded securities, including
144A securities. Notwithstanding anything herein to the contrary, in no event
shall the U.S. Borrower request that the Agent

 

-130-



--------------------------------------------------------------------------------

make available to Public-Siders budgets or any certificates, reports or
calculations with respect to the Borrower’s compliance with the covenants
contained herein.

Documents required to be delivered pursuant to clause (a), (b), (d) or (f) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the U.S. Borrower posts
such documents, or provides a link thereto on the U.S. Borrower’s website on the
Internet at the website address listed on Schedule 9.01; (ii) on which such
documents are posted on the U.S. Borrower’s behalf on IntraLinks™ or a
substantially similar electronic platform, if any, to which each Lender and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); or (iii) on which such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that the U.S. Borrower shall notify (which may be by facsimile or
electronic mail) the Agent of the posting of any such documents and provide to
the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.

SECTION 5.02 Notices of Material Events. The U.S. Borrower will furnish to the
Agent written notice of the following promptly after any Responsible Officer of
Holdings or the U.S. Borrower obtains knowledge thereof:

(xvi) (a) the occurrence of any Event of Default or Default;

(xvii) (b) the filing or commencement of any action, suit or proceeding, whether
at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the U.S. Borrower or any of the Restricted
Subsidiaries as to which an adverse determination is reasonably probable and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are continuing, would reasonably be expected to have a
Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the U.S. Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise reasonably expire, be abandoned or permitted to
lapse in the ordinary course of business), necessary in the normal conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except (i) other than with
respect to Holdings’ or any Borrower’s existence, to the extent such failure to
do so would not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.03.

SECTION 5.04 Payment of Taxes. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all material Tax liabilities, before the same
shall become

 

-131-



--------------------------------------------------------------------------------

delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary to (a) at all times maintain and preserve all
material property necessary to the normal conduct of its business in good
repair, working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and (b) make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
as necessary in accordance with prudent industry practice in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.06 Books and Records; Inspection Rights. The U.S. Borrower shall, and
shall cause its Restricted Subsidiaries, to permit representatives and
independent contractors of the Agent and each Lender to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the U.S. Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the U.S. Borrower (it being understood that, in the case of
any such meetings or advice from such independent accountants, the U.S. Borrower
shall be deemed to have satisfied its obligations under this Section 5.06 to the
extent that it has used commercially reasonable efforts to cause its independent
accountants to participate in any such meeting); provided that, excluding any
such visits, meetings and inspections during the continuation of an Event of
Default, only the Agent on behalf of the Lenders may exercise rights of the
Agent and the Lenders under this Section 5.06 and the Agent shall not exercise
such rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the U.S.
Borrower’s expense; provided, further, that when an Event of Default exists, the
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the U.S. Borrower at
any time during normal business hours and upon reasonable advance notice. The
Agent and the Lenders shall give the U.S. Borrower the opportunity to
participate in any discussions with the U.S. Borrower’s independent public
accountants.

SECTION 5.07 Maintenance of Ratings . Holdings and the U.S. Borrower shall use
their commercially reasonable efforts to cause the credit facilities provided
for herein to be continuously rated by S&P and Moody’s and to maintain a
corporate family rating of the U.S. Borrower from each of S&P and Moody’s.

SECTION 5.08 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply in all material respects with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

-132-



--------------------------------------------------------------------------------

SECTION 5.09 Use of Proceeds.

(a) The proceeds of the Loans and other extensions of credit under this
Agreement will be used only for the purposes specified in the introductory
statement to this Agreement. No part of the proceeds of any Loan or other
extension of credit hereunder will be used, whether directly or indirectly, for
any purpose that would entail a violation of Regulation T, U or X.

(b) The Borrowers will not, and will not permit any of their Subsidiaries to,
request any Borrowing or Letter of Credit, and the Borrowers shall not use, and
shall procure that their Subsidiaries and their respective directors, officers,
employees and agents of the Borrowers and their Subsidiaries shall not use the
proceeds of any Borrowing or Letter of Credit for the purpose of (A) offering,
paying, promising to pay or authorizing of the payment or giving of money, or
anything else of value, to any Person in violation of any applicable
Anti-Corruption Law, (B) funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

(c) The undertaking contained in Section 5.09 (Use of Proceeds) above is only
given by any German Relevant Person to the extent that, by agreeing to it,
compliance with it, exercising it, having such obligation or right, or
otherwise, it would not be placed in violation of any law applicable to it
relating to foreign trades (Außenwirtschaft) (including without limitation EU
Regulation (EC) 2271/96 and section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) in conjunction with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Act (Außenwirtschaftsgesetz,
AWG)) and Section 5.09 (Use of Proceeds) shall be so limited and shall not apply
to that extent.

(d) In relation to each Restricted Lender, the undertaking contained in
Section 3.21 (Anti-Corruption and Sanctions Laws) above shall only apply for the
benefit of that Restricted Lender to the extent that such benefit would not
result in (i) any violation of, conflict with or liability under EU Regulation
(EC) 2271/96 or (ii) a violation or conflict with section 7 foreign trade rules
(AWV) (Außenwirtschaftsverordnung) (in connection with section 4 and section 19
paragraph 3 no. 1 a) of the German Foreign Trade Akt (Außenwirtschaftsgesetz,
AWG)) or a similar anti-boycott statute by such Restricted Lender. In connection
with any amendment, waiver, determination or direction relating to any part of
Section 5.09 (Use of Proceeds) of which a Restricted Lender does not have the
benefit, the Commitments of that Restricted Lender will be excluded for the
purpose of determining whether any applicable quorum has been obtained or
whether the determination or direction such applicable quorum has been made.

SECTION 5.10 Insurance.

(a) Each Loan Party will, and will cause each Restricted Subsidiary to,
maintain, with financially sound and reputable insurance companies (i) insurance
in such amounts and against such risks, as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations (after giving effect to any self-insurance
reasonable and customary for similarly situated companies) and (ii) all
insurance required pursuant to the Collateral Documents (and shall use
commercially reasonable efforts to

 

-133-



--------------------------------------------------------------------------------

cause the Agent to be listed as a loss payee on property and casualty policies
covering loss or damage to Collateral and as an additional insured on commercial
general liability policies). The U.S. Borrower will furnish to the Agent, upon
request, information in reasonable detail as to the insurance so maintained.

(b) With respect to each Mortgaged Property, if at any time the area in which
any improvements are located on any Mortgaged Property is designated a special
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), (i) maintain flood
insurance in such total amount as the Agent may from time to time reasonably
require and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and which shall
otherwise be in form and substance reasonably satisfactory to the Agent and
comply with the Flood Insurance Laws and (ii) deliver to the Agent evidence of
such compliance in form and substance reasonably acceptable to the Agent
including, without limitation, evidence of annual renewals of such insurance.

SECTION 5.11 Additional Collateral; Further Assurances.

(a) The U.S. Borrower shall cause (i) each of its Domestic Subsidiaries (other
than any Excluded Subsidiary) which becomes a Domestic Subsidiary after the
Closing Date (other than any Subsidiary created pursuant to and solely for the
purpose of Section 6.06(r)) and (ii) any such Domestic Subsidiary that was an
Excluded Subsidiary but, as of the end of the most recently ended fiscal quarter
of the U.S. Borrower has ceased to qualify as an Immaterial Subsidiary (other
than any Subsidiary which ceases to qualify as an Excluded Subsidiary pursuant
to the Disposition permitted in Section 6.06(r)), to become a Loan Party as
promptly thereafter as reasonably practicable (and in any event within 30 days
of the date such Subsidiary becomes a Domestic Subsidiary or ceases to be an
Excluded Subsidiary (or such longer time period as may be reasonably agreed to
by the Agent)) by executing a Joinder Agreement in substantially the form set
forth as Exhibit D hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will
simultaneously therewith or as soon as practicable thereafter (and in any event
within 30 days of the date such Subsidiary becomes a Domestic Subsidiary or
ceases to be an Excluded Subsidiary (or such longer time period as may be
reasonably agreed to by the Agent)) grant Liens to the Agent, for the benefit of
the Agent and the other Secured Parties to the extent required by the terms of
the Collateral Documents, in any property (subject to the limitations with
respect to Equity Interests set forth in paragraph (b) of this Section 5.11 and
the Security Agreement, the limitations with respect to real property set forth
in paragraph (f) of this Section 5.11 and any other limitations set forth in the
Security Agreement) of such Loan Party (other than Excluded Assets), on such
terms as may be required pursuant to the terms of the Collateral Documents or
otherwise constitute Excluded Assets.

(b) The U.S. Borrower and each Domestic Subsidiary that is a Loan Party will
cause (i) 100% of the issued and outstanding Equity Interests of each of its
Domestic Subsidiaries, other than (x) any FSHCO, (y) any Receivables Subsidiary
and (z) any Subsidiary created pursuant to and solely for the purpose of
Section 6.06(r), and (ii) (A) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
(B) 100% of the issued and outstanding Equity Interests not entitled to vote
(within

 

-134-



--------------------------------------------------------------------------------

the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each case of clause (A) and
(B) above, of each Foreign Subsidiary and FSHCO owned directly by the U.S.
Borrower or any Subsidiary Guarantor to be subject at all times to a first
priority perfected Lien in favor of the Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the Agent shall
reasonably request; provided, however, that (x) this clause (b) shall not
require any Loan Party to grant a security interest in the Equity Interests of
any Unrestricted Subsidiary and (y) no pledge of any Equity Interests shall be
required to the extent such Equity Interests are excluded from the Collateral
pursuant to the terms of the Security Agreement.

(c) Without limiting the foregoing, each Loan Party (other than any Foreign
Borrower) will, and will cause each Loan Party (other than any Foreign Borrower)
to, execute and deliver, or cause to be executed and delivered, to the Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type required by Article IV, as
applicable), which are required by law and which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents (subject to the
limitations with respect to Equity Interests set forth in paragraph (b) of this
Section 5.11, the limitations with respect to real property set forth in
paragraph (f) of this Section 5.11 and any other limitations set forth in the
Security Agreement), all at the expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.11, if
any material assets (including any real property or improvements thereto or any
interest therein) are acquired by the U.S. Borrower or any Subsidiary that is a
Loan Party after the Closing Date (other than (i) Excluded Assets and
(ii) assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the Agent upon acquisition thereof), the U.S.
Borrower will notify the Agent and the Lenders thereof, and the U.S. Borrower
will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the Loan Parties that are Subsidiaries to
take, such actions (including, with respect to real property, the deliverables
listed on Schedule 5.12) as shall be necessary or reasonably requested by the
Agent to grant and perfect such Liens (in each case, to the extent required
under clauses (a), (b) and (c) above, clause (f) below, Section 5.12 and by the
Security Agreement), including actions described in clause (c) of this
Section 5.11, all at the expense of the Loan Parties.

(e) If, at any time and from time to time after the Closing Date, Domestic
Subsidiaries that are Excluded Subsidiaries solely because they are Immaterial
Subsidiaries comprise in the aggregate more than 5% of Total Assets as of the
end of the most recently ended fiscal quarter of the U.S. Borrower or more than
5% of EBITDA of the U.S. Borrower for the most recently ended Test Period, then
the U.S. Borrower shall, not later than 45 days after the date by which
financial statements for such quarter are required to be delivered pursuant to
this Agreement, cause one or more such Domestic Subsidiaries to become
additional Loan Parties (notwithstanding that such Domestic Subsidiaries are,
individually, Immaterial Subsidiaries) such that the foregoing condition ceases
to be true.

(f) Notwithstanding anything to the contrary in this Section 5.11, real property
required to be mortgaged under this Section 5.11 shall be limited to real
property located in the United States of America owned in fee by a Loan Party
having a fair market value at the time

 

-135-



--------------------------------------------------------------------------------

of the acquisition thereof of $15.0 million or more and that does not otherwise
constitute an Excluded Asset (as defined in the Security Agreement) (provided
that the cost of perfecting such Lien is not unreasonable in relation to the
benefits to the Lenders of the security afforded thereby in the Agent’s
reasonable judgment after consultation with the U.S. Borrower).

(g) Notwithstanding the foregoing provisions of this definition or anything in
this Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this Section 5.11 (or other provision of the Loan Documents) shall
not require the creation or perfection of pledges of or security interests in,
or the obtaining of title insurance, legal opinions or other deliverables with
respect to, particular assets of the Loan Parties, or the provision of
guarantees by any Subsidiary, if, and for so long as and to the extent that the
Agents and the U.S. Borrower reasonably agree in writing that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets, or providing such guarantees (taking into account any material
adverse Tax consequences to Holdings and its Subsidiaries (including the
imposition of withholding or other material Taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) in no event shall
control agreements or other control or similar arrangements be required with
respect to deposit accounts, securities accounts or commodities accounts, (c) no
perfection actions shall be required with respect to vehicles and other assets
subject to certificates of title (other than the filing of UCC financing
statements), (d) no perfection actions shall be required with respect to
commercial tort claims with a value less than $10.0 million and no perfection
actions shall be required with respect to promissory notes evidencing debt for
borrowed money in a principal amount of less than $10.0 million (other than the
filing of UCC financing statements), (e) no actions in any non-U.S. jurisdiction
or required by the laws of any non-U.S. jurisdiction shall be required to be
taken to create any security interests in assets located or titled outside of
the United States (including any Equity Interests of Foreign Subsidiaries and
any foreign intellectual property) or to perfect or make enforceable any
security interests in any such assets (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction), (f) no actions shall be required to perfect a security
interest in letter of credit rights (other than the filing of UCC financing
statements) and (g) in no event shall the Collateral include any Excluded
Assets. The Agent may grant extensions of time or waivers for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or the other Loan Documents.

SECTION 5.12 Post-Closing Requirements. Except as otherwise agreed by the Agent
in its sole discretion, the U.S. Borrower shall, and shall cause each of the
other Loan Parties to, deliver each of the documents, instruments and agreements
and take each of the actions set forth on Schedule 5.12, if any, within the time
periods set forth therein (or such longer time periods as determined by the
Agent in its sole discretion).

ARTICLE VI

NEGATIVE COVENANTS

 

-136-



--------------------------------------------------------------------------------

Until the Discharge of Obligations, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

SECTION 6.01 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The U.S. Borrower will not, and will not permit any Restricted Subsidiary
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”), with respect to any Indebtedness
(including Acquired Indebtedness), and the U.S. Borrower will not issue any
shares of Disqualified Stock and will not permit any Restricted Subsidiary to
issue any shares of Disqualified Stock or Preferred Stock; provided that so long
as no Event of Default has occurred and is continuing the U.S. Borrower may
incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and any Restricted Subsidiary may incur Indebtedness
(including Acquired Indebtedness), issue shares of Disqualified Stock or issue
shares of Preferred Stock, if the U.S. Borrower’s Interest Coverage Ratio for
the U.S. Borrower’s most recently ended Test Period would have been at least
2.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of the proceeds therefrom had occurred at the
beginning of such Test Period; provided, further, that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by any
Restricted Subsidiary that is not a Subsidiary Guarantor pursuant to this clause
(a) shall be subject to the limitations set forth in Section 6.01(g).

(b) The limitations set forth in clause (a) of this Section 6.01 shall not apply
to any of the following items:

(i) Indebtedness under any Receivables Facility;

(ii) Indebtedness of the U.S. Borrower and any of its Restricted Subsidiaries
under the Loan Documents;

(iii) the incurrence by the U.S. Borrower and any Subsidiary Guarantor of
Indebtedness represented by the New Senior Notes issued prior to the Closing
Date (including any guarantees thereof by the Subsidiary Guarantors);

(iv) [Reserved];

(v) Indebtedness (other than Indebtedness under any Receivables Facility)
existing on the Closing Date; provided that any Indebtedness which is in excess
of (x) $10.0 million individually or (y) $50.0 million in the aggregate (when
taken together with all other Indebtedness outstanding in reliance on this
clause (v) that is not set forth on Schedule 6.01) shall only be permitted under
this clause (v) to the extent such Indebtedness is set forth on Schedule 6.01;

(vi) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the U.S. Borrower or any of the Restricted
Subsidiaries, to finance the development, construction, purchase, lease (other
than the lease,

 

-137-



--------------------------------------------------------------------------------

pursuant to Sale and Lease-Back Transactions, of property (real or personal),
equipment or other fixed or capital assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date or acquired by the U.S. Borrower or
any Restricted Subsidiary after the Closing Date in exchange for, or with the
proceeds of the sale of, such assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date), repairs, additions or improvement
of property (real or personal), equipment or other fixed or capital assets;
provided that either (x) at the time of incurrence of such Indebtedness or
issuance of such Disqualified Stock or Preferred Stock, the aggregate amount of
all outstanding Indebtedness, Disqualified Stock and Preferred Stock incurred
pursuant to this clause (vi), when aggregated with the then outstanding amount
of Indebtedness under clause (xv) incurred to refinance Indebtedness incurred in
reliance on this clause (vi), does not exceed the greater of (A) $400.0 million
and (B) 30% of EBITDA for the most recently ended Test Period as of the time any
such Indebtedness is incurred or (y) after giving effect to the incurrence of
such Indebtedness or issuance of such Disqualified Stock or Preferred Stock, the
U.S. Borrower would be in compliance with a Consolidated Secured Debt Ratio of
no greater than 4.50 to 1.00 as of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01;

(vii) Indebtedness incurred by the U.S. Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit or
surety bonds issued in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within thirty
(30) days following such drawing or incurrence;

(viii) Indebtedness arising from agreements of the U.S. Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided that (A) such Indebtedness is not reflected on the balance sheet of the
U.S. Borrower or any Restricted Subsidiary (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet shall not be deemed to be reflected on such balance sheet for purposes of
this clause (A)) and (B) the maximum assumable liability in respect of all such
Indebtedness (other than for those indemnification obligations that are not
customarily subject to a cap) shall at no time exceed the gross proceeds
including noncash proceeds (the fair market value of such noncash proceeds being
measured at the time received and without giving effect to any subsequent
changes in value) actually received by the U.S. Borrower and the Restricted
Subsidiaries in connection with such disposition;

(ix) Indebtedness of the U.S. Borrower to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the U.S. Borrower or another

 

-138-



--------------------------------------------------------------------------------

Restricted Subsidiary) shall be deemed, in each case, to be an incurrence of
such Indebtedness;

(x) Indebtedness of a Restricted Subsidiary to the U.S. Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Indebtedness is subordinated in right of payment to the obligations of such
Subsidiary Guarantor under its Loan Guaranty; provided, further, that any
subsequent issuance or transfer of Capital Stock or any other event that results
in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
subsequent transfer of any such Indebtedness (except to the U.S. Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness not permitted by this clause (x);

(xi) subject to compliance with Section 6.07, shares of Preferred Stock of a
Restricted Subsidiary issued to the U.S. Borrower or another Restricted
Subsidiary; provided that any subsequent issuance or transfer of Capital Stock
or any other event that results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any subsequent transfer of any such Preferred Stock
(except to the U.S. Borrower or another Restricted Subsidiary) shall be deemed,
in each case, to be an issuance of such shares of Preferred Stock not permitted
by this clause (xi);

(xii) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting: (A) interest rate risk with
respect to any Indebtedness that is permitted under this Agreement to be
outstanding, (B) exchange rate risk or (C) commodity pricing risk;

(xiii) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the U.S. Borrower or
any Restricted Subsidiary in the ordinary course of business;

(xiv) (A) any guarantee by the U.S. Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary, so long as, in
the case of any guarantee of Indebtedness, the incurrence of such Indebtedness
is permitted under the terms of this Agreement or (B) any guarantee by a
Restricted Subsidiary of Indebtedness of the U.S. Borrower permitted to be
incurred under the terms of this Agreement; provided, in each case, that in the
case of any guarantee of Indebtedness of the U.S. Borrower or any Subsidiary
Guarantor by any Restricted Subsidiary that is not a Subsidiary Guarantor, such
Restricted Subsidiary executes a Joinder Agreement in order to become a
Subsidiary Guarantor under this Agreement;

(xv) the incurrence by the U.S. Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock that serves to extend,
replace, refund, refinance, renew or defease any Indebtedness, Disqualified
Stock or Preferred Stock of such Person incurred as permitted under paragraph
(a) of this Section 6.01 and clauses (iii), (iv), (v) and (vi) above, this
clause (xv) and clauses (xvi), (xvii), (xx)(B) and (xxii) of this paragraph (b)
or any Indebtedness, Disqualified Stock or Preferred Stock issued to so extend,
replace, refund, refinance, renew or defease such Indebtedness, Disqualified
Stock or Preferred Stock including additional Indebtedness, Disqualified Stock

 

-139-



--------------------------------------------------------------------------------

or Preferred Stock incurred to pay premiums and fees (including reasonable
lender premiums) in connection therewith (the “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being extended, replaced, refunded, refinanced, renewed or
defeased, (B) to the extent such Refinancing Indebtedness extends, replaces,
refunds, refinances, renews or defeases (1) Indebtedness subordinated to the
Obligations or the Loan Guaranty of any Subsidiary Guarantor, such Refinancing
Indebtedness is subordinated to the Obligations or such Loan Guaranty at least
to the same extent as the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased or (2) Disqualified Stock or Preferred Stock,
such Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and (C) shall not include (1) Indebtedness, Disqualified Stock or
Preferred Stock of a Restricted Subsidiary that is not a Subsidiary Guarantor
that refinances Indebtedness, Disqualified Stock or Preferred Stock of the U.S.
Borrower, (2) Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary Guarantor or
(3) Indebtedness, Disqualified Stock or Preferred Stock of the U.S. Borrower or
a Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; provided, further, that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by any Restricted Subsidiary that is not a Subsidiary Guarantor pursuant to this
clause (xv) shall be subject to the limitations set forth in Section 6.01(g) to
the same extent as the Indebtedness refinanced;

(xvi) Indebtedness, Disqualified Stock or Preferred Stock (x) of the U.S.
Borrower or any Restricted Subsidiary incurred to finance any Investment
permitted by clause (c)(i)(A) or (B) or (c)(iii) of the definition of “Permitted
Investments” or (y) of Persons that are acquired by the U.S. Borrower or any
Restricted Subsidiary or Persons that are merged into the U.S. Borrower or a
Restricted Subsidiary in accordance with the terms of this Agreement or that is
assumed by the U.S. Borrower or a Restricted Subsidiary in connection with such
Investment; provided that (A) in the case of Secured Indebtedness assumed under
clause (y) above only, on a pro forma basis for the issuance or assumption of
such Indebtedness, Disqualified Stock or Preferred Stock and the application of
proceeds therefrom, the U.S. Borrower would be in compliance with Section 6.10
for the U.S. Borrower’s most recently ended Test Period; (B) in the case of
clauses (x) and (y) above, on a pro forma basis for the issuance or assumption
of such Indebtedness, Disqualified Stock or Preferred Stock and the application
of proceeds therefrom, either (i) the U.S. Borrower would be permitted to incur
at least $1.00 of additional Indebtedness pursuant to Section 6.01(a) or
(ii) the Interest Coverage Ratio of the U.S. Borrower for the U.S. Borrower’s
most recently ended Test Period would be greater than immediately prior to such
acquisition or merger; (C) in the case of clause (x), such Indebtedness,
Disqualified Stock or Preferred Stock is not Secured Indebtedness, (D) such
Indebtedness, Disqualified Stock or Preferred Stock is not incurred while an
Event of Default exists and no Event of Default shall result therefrom, (E) in
the case of clause (x) above only, such Indebtedness, Disqualified Stock or
Preferred Stock does not mature (and is not mandatorily redeemable in the case
of Disqualified Stock or Preferred Stock) and does not require any payment of
principal prior to the Latest Maturity Date in effect at such time; and (F)

 

-140-



--------------------------------------------------------------------------------

in the case of clause (y) above only, such Indebtedness, Disqualified Stock or
Preferred Stock is not incurred in contemplation of such acquisition or merger;
provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xvi) shall be subject to the
limitations set forth in Section 6.01(g);

(xvii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within ten (10) Business Days of its incurrence;

(xviii) Indebtedness supported by a Letter of Credit in a principal amount not
to exceed the face amount of such Letter of Credit;

(xix) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this
clause (xix) and then outstanding, does not exceed the greater of (x) $150.0
million and (y) 10.0% of EBITDA for the most recently ended Test Period as of
the time such Indebtedness is incurred;

(xx) Indebtedness, Disqualified Stock and Preferred Stock of the U.S. Borrower
or any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference which, when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause (xx) and
then outstanding (together with any Refinancing Indebtedness in respect of any
such Indebtedness, Disqualified Stock or Preferred Stock which is then
outstanding in reliance on clause (xv) above), does not at any one time
outstanding exceed the sum of (A) the greater of (I) $400.0 million and (II) 30%
of EBITDA for the most recently ended Test Period as of the time such
Indebtedness, Disqualified Stock or Preferred Stock is incurred (it being
understood that any Indebtedness, Disqualified Stock and Preferred Stock
incurred pursuant to this clause (xx) shall for purposes of this clause
(xx) cease to be deemed incurred or outstanding under this clause (xx) but shall
be deemed incurred pursuant to Section 6.01(a) from and after the first date on
which the U.S. Borrower or such Restricted Subsidiary, as applicable, could have
incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant to
Section 6.01(a) without reliance on this clause (xx)(A)), plus (B) 100% of the
net cash proceeds received by the U.S. Borrower since the Closing Date from the
issue or sale of Equity Interests of the U.S. Borrower or cash contributed to
the capital of the U.S. Borrower (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to the U.S. Borrower or any of
its Restricted Subsidiaries) as determined in accordance with clause (a)(ii) of
the definition of “Applicable Amount” to the extent such net cash proceeds or
cash has not been applied to make Restricted Payments or to make Permitted
Investments (other than Permitted Investments of the type specified in clause
(a) and (c) of the definition thereof) (such amount, the “Designated Equity
Amount”), plus (C) the excess of (I) $250.0 million over (II) the amount of
Indebtedness outstanding in reliance on clause (xxii) at the time any
Indebtedness is incurred in reliance on this subclause (C); provided that any
incurrence of Indebtedness or issuance of Disqualified Stock or

 

-141-



--------------------------------------------------------------------------------

Preferred Stock by any Restricted Subsidiary that is not a Subsidiary Guarantor
pursuant to this clause (xx) shall be subject to the limitations set forth in
Section 6.01(g);

(xxi) Attributable Debt incurred by the U.S. Borrower or any Restricted
Subsidiary pursuant to Sale and Lease-Back Transactions of property (real or
personal), equipment or other fixed or capital assets owned by the U.S. Borrower
or any Restricted Subsidiary as of the Closing Date or acquired by the U.S.
Borrower or any Restricted Subsidiary after the Closing Date in exchange for, or
with the proceeds of the sale of, such assets owned by the U.S. Borrower or any
Restricted Subsidiary as of the Closing Date; provided that the aggregate amount
of Attributable Debt incurred under this clause (xxi) does not exceed the
greater of (x) $250.0 million and (y) 20% of EBITDA for the most recently ended
Test Period as of the time such Attributable Debt is incurred;

(xxii) Indebtedness, Disqualified Stock and Preferred Stock of the U.S. Borrower
or any Restricted Subsidiary (A) assumed in connection with any Investment
permitted by clause (c) of the definition of “Permitted Investments” or in
connection with the acquisition of minority investments held by Persons other
than the U.S. Borrower or a Wholly-Owned Subsidiary in any non-Wholly-Owned
Subsidiary or (B) incurred to finance any Investment permitted by clause (c) of
the definition of “Permitted Investments” or in connection with the acquisition
of minority investments held by Persons other than the U.S. Borrower or a
Wholly-Owned Subsidiary in any non-Wholly-Owned Subsidiary, in each case, that
is secured only by the assets or business acquired in the applicable Permitted
Investment (including any acquired Equity Interests) and so long as both
immediately prior and after giving effect thereto no Event of Default shall
exist or result therefrom; provided that the aggregate principal amount or
liquidation preference of such Indebtedness (when aggregated with any
outstanding Refinancing Indebtedness in respect thereof) at any one time
outstanding under this clause (xxii) does not exceed the excess of (x) the
greater of (A) $325.0 million and (B) 22.5% of EBITDA for the most recently
ended Test Period as of the time such Indebtedness, Disqualified Stock or
Preferred Stock is incurred over (y) the aggregate amount of Indebtedness
outstanding in reliance on this clause (xxii) at the time of any incurrence of
Indebtedness in reliance on this clause (xxii); provided, further, that any
incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
by any Restricted Subsidiary that is not a Subsidiary Guarantor pursuant to
subclause (B) of this clause (xxii) shall be subject to the limitations set
forth in Section 6.01(g);

(xxiii) Indebtedness, Disqualified Stock and Preferred Stock of the U.S.
Borrower issued to former, future and current employees, officers, managers,
directors or consultants, (or their respective estates, Controlled Investment
Affiliates or Immediate Family Members) of the U.S. Borrower, any of its
Subsidiaries or any direct or indirect parent company of the U.S. Borrower in
each case to finance the purchase or redemption of Equity Interests of the U.S.
Borrower or any direct or indirect parent company of the U.S. Borrower permitted
by Section 6.04(iii);

(xxiv) [Reserved];

(xxv) Indebtedness of the Loan Parties in respect of Permitted Refinancing Notes
(A) issued for cash consideration to the extent that the Net Cash Proceeds

 

-142-



--------------------------------------------------------------------------------

therefrom are applied to permanently repay Term Loans or reduce Revolving
Commitments in accordance with Section 2.09, (B) issued in exchange for all or
any portion of the Term Loans under any Term Loan Facility (and with a principal
amount not to exceed the principal amount of Term Loans received by the U.S.
Borrower in exchange therefor) pursuant to an exchange offer by the U.S.
Borrower conducted pursuant to exchange procedures satisfactory to the Agent and
the U.S. Borrower (including, without limitation, with respect to compliance
with United States Federal and State securities laws) for all or any portion of
the Term Loans outstanding under any Term Loan Facility (or, in the case of an
exchange offer of Permitted Refinancing Notes that have not been registered
under the Securities Act, for all or any portion of such Term Loans that are
held by Lenders that are “qualified institutional buyers” (as defined in Rule
144A promulgated pursuant to the Securities Act)), it being understood and
agreed that no Lender shall be required to participate in any such exchange
offer; provided that any Term Loans acquired by the U.S. Borrower in connection
with any such offer shall be deemed to have been repaid immediately upon the
acquisition thereof by the U.S. Borrower and (C) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (A) or
(B) above; provided that (x) the principal amount of any such Indebtedness is
not increased above the principal amount thereof outstanding immediately prior
to such refinancing, refunding, renewal or extension (except for any original
issue discount thereon, accrued and unpaid interest and the amount of fees,
expenses and premium in connection with such refinancing) and (y) such
refinancing, refunding, renewal or extension meets the requirements set forth in
the definition of Permitted Refinancing Notes; and

(xxvi) Indebtedness of a Designated Business which Indebtedness is incurred
substantially concurrently with the disposition of such Designated Business
pursuant to Section 6.04(xviii) and which Indebtedness is non-recourse to the
U.S. Borrower and its Restricted Subsidiaries other than any Restricted
Subsidiary included in such Designated Business.

(xxvii) (A) Indebtedness (in the form of senior secured, senior unsecured,
senior subordinated, or subordinated notes or junior lien or unsecured loans)
incurred by the U.S. Borrower in an aggregate principal amount not to exceed the
then remaining Maximum Incremental Amount deemed such Indebtedness to be
incurred in reliance on, Section 2.19; provided that (i) such Indebtedness shall
not mature earlier than the Latest Maturity Date in effect at such time, (ii) as
of the date of the incurrence of such Indebtedness, the Weighted Average Life to
Maturity of such Indebtedness in the form of notes or term loans shall be no
shorter than that of the Weighted Average Life to Maturity of the existing Term
Loans under any Term Loan Facility, (iii) no Restricted Subsidiary is a borrower
or guarantor with respect to such Indebtedness other than any Loan Party (other
than a Foreign Borrower), (iv) the covenants, events of default, guarantees,
collateral and other terms of such Indebtedness (other than pricing and optional
prepayment or redemption terms), taken as a whole, are not more materially
restrictive to the U.S. Borrower and the Subsidiaries, as reasonably determined
by the U.S. Borrower, than those set forth in this Agreement; (v) if such
indebtedness is secured by Collateral, at the time of incurrence the holders of
such Indebtedness (or a representative thereof on behalf of such holders) shall
have entered into a First Lien Intercreditor Agreement or Junior Lien
Intercreditor Agreement with the Agent agreeing that any Liens securing such
Indebtedness are subject to the terms thereof and (vi) the U.S. Borrower has
delivered to the Agent a

 

-143-



--------------------------------------------------------------------------------

certificate of a Responsible Officer of the U.S. Borrower, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
U.S. Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements set forth in clauses (i)-(iv) (and which
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement) (such Indebtedness incurred pursuant to this clause
(xxvii) being referred to as “Permitted Alternative Incremental Facilities
Debt”) and (B) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (A) above; provided that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon, accrued and unpaid
interest and the amount of fees, expenses and premium in connection with such
refinancing) and (y) such refinancing, refunding, renewal or extension meets the
requirements set forth in clauses (A)(i) through (A)(vi) above.

(c) For purposes of determining compliance with this Section 6.01, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) at any time meets the criteria of more than one of the
categories described in subclauses (i) through (xxvii) of clause (b) of this
Section 6.01 or is entitled to be incurred pursuant to clause (a) of this
Section 6.01, the U.S. Borrower, in its sole discretion, shall classify or
reclassify, or later divide, classify or reclassify, such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) and shall only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or Preferred Stock in one or more of the above clauses at such time; provided
that (x) all Indebtedness outstanding under the Loan Documents shall at all
times be deemed to have been incurred in reliance on the exception in
subclause (ii) of Section 6.01(b), (y) Indebtedness incurred in reliance on the
Maximum Incremental Amount may not be later reclassified among the clauses set
forth in such definition and (z) all Indebtedness outstanding under any
Receivables Facility shall at all times be deemed to have been incurred in
reliance on the exception in subclause (i) of Section 6.01(b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness, Disqualified Stock or Preferred
Stock shall not be deemed to be an incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 6.01.

(e) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that, if such Indebtedness is incurred
to extend, replace, refund, refinance, renew or defease other Indebtedness
denominated in a foreign currency, and such extension, replacement, refunding,
refinancing, renewal or defeasance would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such extension, replacement, refunding, refinancing,
renewal or defeasance, such Dollar-denominated restriction shall be deemed not
to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

 

-144-



--------------------------------------------------------------------------------

(f) The principal amount of any Indebtedness incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness, if incurred in a
different currency from the Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

(g) Notwithstanding anything to the contrary contained in this clause (a) or
(b) of this Section 6.01, no Restricted Subsidiary of the U.S. Borrower that is
not a Subsidiary Guarantor shall incur any Indebtedness or issue any
Disqualified Stock or Preferred Stock in reliance on Section 6.01(a) or under
clauses (xvi), (xx) and (xxii) of Section 6.01(b) (the foregoing provisions
(except to the extent specifically excluded) being referred to collectively as
the “Limited Guarantor Debt Exceptions”) if the amount of such Indebtedness,
Disqualified Stock and Preferred Stock, when aggregated with the amount of all
other Indebtedness, Disqualified Stock and Preferred Stock outstanding under the
Limited Guarantor Debt Exceptions (together with any Refinancing Indebtedness in
respect thereof) would exceed the greater of (A) $700.0 million and (B) 50.0% of
EBITDA for the most recently ended Test Period as of the time such Indebtedness,
Disqualified Stock or Preferred Stock is incurred; provided that in no event
shall any Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is not a Subsidiary Guarantor (i) existing at the time it became
a Restricted Subsidiary or (ii) assumed in connection with any acquisition,
merger or acquisition of minority interests of a non-Wholly-Owned Subsidiary
(and in the case of subclauses (i) and (ii), not created in contemplation of
such Person becoming a Restricted Subsidiary or such acquisition, merger or
acquisition of minority interests) be deemed to be Indebtedness outstanding
under the Limited Guarantor Debt Exceptions for purposes of this clause (g).

SECTION 6.02 Limitation on Liens. Holdings and the U.S. Borrower will not, and
the U.S. Borrower will not permit any of the Subsidiary Guarantors to, directly
or indirectly, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any asset or property of Holdings, the U.S. Borrower or any
Restricted Subsidiary now owned or hereafter acquired, or any income or profits
therefrom, or assign or convey any right to receive income therefrom.

SECTION 6.03 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The U.S. Borrower shall not consolidate or merge with or into or wind up
into (whether or not the U.S. Borrower is the surviving entity), or sell,
assign, transfer, lease, convey or otherwise dispose of properties and assets
constituting all or substantially all of the properties or assets of the U.S.
Borrower and the Restricted Subsidiaries on a consolidated basis, in one or more
related transactions, to any Person unless:

(i) the U.S. Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the U.S. Borrower) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, limited partnership or limited liability
company organized or existing under the laws of the United States of America,
any state thereof, the District of

 

-145-



--------------------------------------------------------------------------------

Columbia, or any territory thereof (the U.S. Borrower or such Person, as the
case may be, being herein called the “Successor U.S. Borrower”);

(ii) the Successor U.S. Borrower, if other than the U.S. Borrower, expressly
assumes all the obligations of the U.S. Borrower under this Agreement and the
other Loan Documents pursuant to supplements to the Loan Documents or other
documents or instruments in form reasonably satisfactory to the Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the most recently ended Test
Period, either (A) the Successor U.S. Borrower would be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Interest Coverage Ratio
test set forth in Section 6.01(a) or (B) the Interest Coverage Ratio for the
Successor U.S. Borrower and the Restricted Subsidiaries on a consolidated basis
would be greater than such ratio for the U.S. Borrower and the Restricted
Subsidiaries immediately prior to such transaction;

(v) each Loan Guarantor, unless it is the other party to the transactions
described above and is not the Successor U.S. Borrower, shall have by supplement
to the Loan Documents confirmed that its guarantee of the Obligations shall
apply to such Successor U.S. Borrower’s obligations under the Loan Documents and
the Loans; and

(vi) the U.S. Borrower shall have delivered to the Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents;

provided that the U.S. Borrower shall promptly notify the Agent of any such
transaction and shall take all required actions either prior to or within 30
days following such transaction (or such longer period as to which the Agent may
consent) in order to preserve and protect the Liens on the Collateral securing
the Secured Obligations; provided, further, the U.S. Borrower shall, promptly
following a request by the Agent (on behalf of itself or any Lender), provide
all reasonable documentation and other information that the Agent or such Lender
reasonably requests with respect to such Successor U.S. Borrower that is a
Requirement of Law in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

Upon compliance with the foregoing requirements, the Successor U.S. Borrower
shall succeed to, and be substituted for, the U.S. Borrower under this Agreement
and the other Loan Documents and, except in the case of a lease transaction, the
predecessor U.S. Borrower will be released from its obligations hereunder and
thereunder. Notwithstanding clauses (iii) and (iv) of paragraph (a) of this
Section 6.03, (i) any Restricted Subsidiary may consolidate with, merge into or
transfer all or part of its properties and assets to, the U.S. Borrower, and
(ii) the U.S. Borrower may merge with an Affiliate of the U.S. Borrower
incorporated solely for the purpose of reincorporating the U.S. Borrower in
another state of the United States of America so long as the amount of
Indebtedness of the U.S. Borrower and the Restricted Subsidiaries is not
increased thereby.

 

-146-



--------------------------------------------------------------------------------

(b) Subject to Section 10.12, no Subsidiary Guarantor shall, and the U.S.
Borrower shall not permit any Subsidiary Guarantor to, consolidate or merge with
or into or wind up into (whether or not such Subsidiary Guarantor is the
surviving corporation), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets in one or more
related transactions to, any Person unless:

(i) (A) such Subsidiary Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Subsidiary Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made is a corporation,
partnership, limited partnership, limited liability company or trust organized
or existing under the laws of the United States of America, any state thereof,
the District of Columbia, or any territory thereof (such Subsidiary Guarantor or
such Person, as the case may be, being herein called the “Successor Person”),
(B) the Successor Person, if other than such Subsidiary Guarantor, expressly
assumes all the obligations of such Subsidiary Guarantor under such Subsidiary
Guarantor’s Loan Guaranty and the other Loan Documents, pursuant to a Joinder
Agreement and supplements to the Loan Documents or other documents or
instruments in form reasonably satisfactory to the Agent, (C) immediately after
such transaction, no Event of Default exists, and (D) the U.S. Borrower shall
have delivered to the Agent an Officers’ Certificate and an opinion of counsel,
each stating that such consolidation, merger or transfer and such Joinder
Agreement and supplements, if any, comply with this Agreement and the other Loan
Documents; or

(ii) the transaction is made in compliance with Section 6.06 (other than clause
(e) thereof) or Section 6.07;

provided that the U.S. Borrower shall notify the Agent of any transaction
referred to in subclause (i) above and shall take all required actions either
prior to or within 30 days following such transaction (or such longer period as
to which the Agent may consent) in order to preserve and protect the Liens on
the Collateral securing the Secured Obligations.

Upon compliance with the requirements of subclause (i) above, the Successor
Person shall succeed to, and be substituted for, such Subsidiary Guarantor under
such Subsidiary Guarantor’s Loan Guaranty and the other Loan Documents and,
except in the case of a lease transaction, such Subsidiary Guarantor will be
released from its obligations thereunder. Notwithstanding the foregoing, any
Subsidiary Guarantor may merge into or transfer all or part of its properties
and assets to another Subsidiary Guarantor or the U.S. Borrower.

(c) Holdings will not consolidate or merge with or into or wind up into (whether
or not Holdings is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any Person unless (i) Holdings is
the surviving corporation or the Person formed by or surviving any such
consolidation or merger (if other than Holdings) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation, limited partnership or limited liability company
organized or existing under the laws of the United States of America, any state
thereof, the District of Columbia, or any territory thereof (Holdings or such
Person, as the case may be, being herein called the “Successor Holdings
Guarantor”), (ii) the Successor Holdings Guarantor, if other than Holdings,
expressly assumes all the

 

-147-



--------------------------------------------------------------------------------

obligations of Holdings under Holdings’ Loan Guaranty and the other Loan
Documents, pursuant to a Joinder Agreement or other supplements or other
documents or instruments in form reasonably satisfactory to the Agent,
(iii) immediately after such transaction, no Event of Default or payment Default
exists and (iv) the U.S. Borrower shall have delivered to the Agent an Officers’
Certificate and an opinion of counsel, each stating that such consolidation,
merger or transfer and the Joinder Agreement and such supplements or other
documents or instruments, if any, comply with this Agreement; provided that the
U.S. Borrower shall promptly notify the Agent of any such transaction and, if
applicable, shall take all required actions either prior to or within 30 days
following the consummation of such transaction (or such longer period as to
which the Agent may consent) in order to preserve and protect the Liens on the
Collateral owned by Holdings securing the Secured Obligations; provided,
further, the U.S. Borrower shall or shall cause to, promptly following a request
by the Agent (on behalf of itself or any Lender), provide all reasonable
documentation and other information that the Agent or such Lender reasonably
requests with respect to such Successor Holdings Guarantor that is a Requirement
of Law in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

Upon compliance with the foregoing requirements, the Successor Holdings
Guarantor will succeed to, and be substituted for, Holdings under Holdings’ Loan
Guaranty and the other Loan Documents and, except in the case of a lease
transaction, the predecessor Holdings will be released from its obligations
thereunder. Notwithstanding the foregoing, Holdings may merge into or transfer
all or part of its properties and assets to a Restricted Subsidiary or the U.S.
Borrower, and Holdings may merge with an Affiliate of the U.S. Borrower
incorporated solely for the purpose of reincorporating Holdings in another state
of the United States of America so long as the amount of Indebtedness of
Holdings, the U.S. Borrower and the Restricted Subsidiaries is not increased
thereby.

(d) No Foreign Borrower shall consolidate, amalgamate or merge with or into or
wind up into (whether or not such Foreign Borrower is the surviving entity), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless (A) a Borrower or a Subsidiary Guarantor
shall expressly assume all the Obligations of such Foreign Borrower under this
Agreement and the other Loan Documents pursuant to supplements to the Loan
Documents or other documents or instruments in form reasonably satisfactory to
the Agent, (B) all such Obligations (other than contingent obligations for
unasserted claims) of such Foreign Borrower shall have been repaid and no
Letters of Credit issued for the account of such Foreign Borrower shall be
outstanding or (C) the following conditions shall be satisfied:

(i) such Foreign Borrower is the surviving corporation or the Person formed by
or surviving any such consolidation, amalgamation or merger (if other than such
Foreign Borrower) or to which such sale, assignment, transfer, lease, conveyance
or other disposition shall have been made is a corporation, limited partnership
or other limited liability company organized or existing under the laws of the
United States, the jurisdiction in which such Foreign Borrower is organized or
incorporated, as the case may be (such Foreign Borrower or such Person, as the
case may be, being herein called a “Successor Foreign Borrower”);

 

-148-



--------------------------------------------------------------------------------

(ii) the Successor Foreign Borrower, if other than such Foreign Borrower,
expressly assumes all the obligations of such Foreign Borrower under this
Agreement pursuant to a supplement to this Agreement in form reasonably
satisfactory to the Agent;

(iii) immediately after such transaction, no Event of Default exists;

(iv) the U.S. Borrower and each Loan Guarantor shall have by supplement to the
Loan Documents confirmed that its guarantee of the Obligations shall apply to
such Successor Foreign Borrower’s obligations under this Agreement; and

(v) the U.S. Borrower shall have delivered to the Agent an Officers’ Certificate
and an opinion of counsel, each stating that such consolidation, amalgamation,
merger or transfer and such supplements to the Loan Documents, if any, comply
with this Agreement and the other Loan Documents;

provided, the U.S. Borrower shall or shall cause to, promptly following a
request by the Agent (on behalf of itself or any Lender), provide all reasonable
documentation and other information that the Agent or such Lender reasonably
requests with respect to such Successor Foreign Borrower that is a Requirement
of Law in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

Upon compliance with the foregoing requirements, the Successor Foreign Borrower
shall succeed to, and be substituted for, the applicable Foreign Borrower under
this Agreement and, except in the case of a lease transaction, the applicable
predecessor Foreign Borrower will be released from its obligations hereunder and
thereunder. Notwithstanding the foregoing, any Foreign Borrower may transfer all
or part of its properties and assets (other than through a merger or
consolidation) to any Foreign Borrower, the U.S. Borrower or a Subsidiary
Guarantor in compliance with Section 6.06 and Section 6.07.

(e) [Reserved].

(f) For purposes of this Section 6.03, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the U.S. Borrower or Holdings, as
applicable, which properties and assets, if held by the U.S. Borrower or
Holdings, as applicable, instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the U.S. Borrower and its
Restricted Subsidiaries on a consolidated basis or Holdings and its Subsidiaries
on a consolidated basis, as applicable (excluding from such determination any
Person that is not a Restricted Subsidiary of the U.S. Borrower), shall be
deemed to be the transfer of all or substantially all of the properties and
assets of the U.S. Borrower or Holdings, as applicable, on a consolidated basis.
However, transfers of assets between or among the U.S. Borrower and the
Restricted Subsidiaries in compliance with Section 6.06 and Section 6.07 shall
not be subject to this Section 6.03(f).

(g) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Disposition of a Designated Business shall not be deemed to be a
sale, assignment, transfer, lease, conveyance or other disposition of properties
or assets constituting all

 

-149-



--------------------------------------------------------------------------------

or substantially all of the properties or assets of the U.S. Borrower and the
Restricted Subsidiaries on a consolidated basis.

SECTION 6.04 Limitation on Restricted Payments. The U.S. Borrower shall not, and
shall not permit any Restricted Subsidiary to, directly or indirectly
(x) declare or pay any dividend or make any distribution on account of the U.S.
Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger, amalgamation or
consolidation, other than (A) dividends or distributions by the U.S. Borrower
payable in Equity Interests (other than Disqualified Stock) of the U.S. Borrower
or (B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the U.S. Borrower or a Restricted Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities, (y) purchase, redeem, defease
or otherwise acquire or retire for value any Equity Interests of the U.S.
Borrower or any direct or indirect parent of the U.S. Borrower, including in
connection with any merger or consolidation, or (z) make any principal payment
on, or redeem, repurchase, defease or otherwise acquire or retire for value in
each case, prior to any scheduled repayment, sinking fund payment or maturity,
any Subordinated Indebtedness (other than the purchase, repurchase or other
acquisition of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition) (all
such payments and other actions set forth in clauses (x) through (z) above being
collectively referred to as “Restricted Payments”), other than:

(i) Restricted Payments in an amount not to exceed the Applicable Amount;
provided that at the time any such Restricted Payment is made and after giving
pro forma effect to such Restricted Payment (x) no Event of Default has occurred
and is continuing and (y) the U.S. Borrower would be permitted to incur at least
$1.00 of Indebtedness pursuant to Section 6.01(a);

(ii) the defeasance, redemption, repurchase or other acquisition or retirement
of Subordinated Indebtedness of the U.S. Borrower or a Subsidiary Guarantor made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
Refinancing Indebtedness of such Person that is incurred in compliance with
Section 6.01(b)(xv);

(iii) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests in any direct or
indirect parent companies of the U.S. Borrower held by any future, present or
former employee, director, manager or consultant (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) of the U.S.
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies or any other entity in which the U.S. Borrower or a Restricted
Subsidiary has an Investment and that is designated in good faith as an
“affiliate by the Board of Directors of the U.S. Borrower (or the compensation
committee thereof), in each case pursuant to any stockholders’ agreement, any
management equity plan or stock incentive plan or any other management or
employee benefit plan or agreement; provided that the aggregate Restricted
Payments made under this clause (iii) do not exceed $60.0 million in the first
fiscal year following the Closing Date (with unused amounts in any fiscal year
being carried over to succeeding fiscal years subject to a maximum (without

 

-150-



--------------------------------------------------------------------------------

giving effect to the following proviso) of $100.0 million in any fiscal year;
provided, further, that such amount in any fiscal year may be increased by an
amount not to exceed the (A) cash proceeds of key man life insurance policies
received by the U.S. Borrower and the Restricted Subsidiaries after the Closing
Date, plus (B) the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the U.S. Borrower and, to the extent contributed to the
U.S. Borrower, Equity Interest of any of the U.S. Borrower’s direct or indirect
parent companies, in each case to members of management, directors, managers or
consultants (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members), of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies that occurs after the Closing Date,
to the extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments in reliance on
clause (i) of this Section 6.04 or the making of Investments in reliance on
clause (q) of the definition of Permitted Investments, less (C) the amount of
any Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (iii); and provided, further, that cancellation of Indebtedness owing to
the U.S. Borrower or any Restricted Subsidiary from members of management,
directors, managers or consultants (or their respective estates, Controlled
Investment Affiliates or Immediate Family Members), of the U.S. Borrower, any of
its direct or indirect parent companies or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of any of the U.S. Borrower’s
direct or indirect parent companies shall not be deemed to constitute a
Restricted Payment for purposes of this Section 6.04 or any other provision of
this Agreement;

(iv) Restricted Payments that are made with Excluded Contributions;

(v) the declaration and payment of dividends by the U.S. Borrower to, or the
making of loans to, its direct or indirect parent company in amounts required
for the U.S. Borrower’s direct or indirect parent companies to pay, in each case
without duplication, (A) franchise taxes, and other fees and expenses, required
to maintain their corporate existence, (B) for any period in which the U.S.
Borrower is a member of a group filing consolidated, combined or unitary income
tax returns for which a direct or indirect parent of the U.S. Borrower is the
common parent (a “Tax Group”), to pay the foreign, federal, state and/or local
income taxes (as applicable) of such Tax Group for such taxable period, to the
extent such income taxes are attributable to the income of the U.S. Borrower and
its Restricted Subsidiaries and, to the extent of the amount actually received
from its Unrestricted Subsidiaries for such purpose, income taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments for any fiscal year does not exceed the
amount that the U.S. Borrower, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) would be required to pay in respect
of such foreign, federal, state and/or local income taxes (as applicable) for
such fiscal year were the U.S. Borrower, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent described above) to pay such taxes as a
stand-alone group, less any such taxes payable directly by the U.S. Borrower or
its Restricted Subsidiaries; (C) customary salary, bonus and other benefits
payable to officers and employees of any direct or indirect parent company of
the U.S. Borrower to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the U.S. Borrower and the
Restricted Subsidiaries, (D) general corporate overhead expenses of any direct
or indirect parent company of the U.S. Borrower to the extent such

 

-151-



--------------------------------------------------------------------------------

expenses are attributable to the ownership or operation of the U.S. Borrower and
its Restricted Subsidiaries, and (E) reasonable fees and expenses incurred in
connection with any unsuccessful debt or equity offering by such direct or
indirect parent company of the U.S. Borrower;

(vi) [Reserved];

(vii) distributions or payments of Receivables Fees;

(viii) the redemption, repurchase, retirement or other acquisition of any Equity
Interests of the U.S. Borrower or any Equity Interests of any direct or indirect
parent company of the U.S. Borrower, in exchange for, or out of the proceeds of
the substantially concurrent sale (other than to a Restricted Subsidiary) of,
Equity Interests of the U.S. Borrower (other than any Disqualified Stock) or, to
the extent the proceeds thereof have actually been contributed to the U.S.
Borrower, Equity Interests of any direct or indirect parent company of the U.S.
Borrower (“Refunding Capital Stock”);

(ix) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(x) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(xi) Restricted Payments made pursuant to agreements set forth on Schedule 6.04;

(xii) other Restricted Payments in an amount which, when taken together with all
other Restricted Payments made pursuant to this clause (xii) and all Investments
outstanding in reliance on clause (u) of the definition of “Permitted
Investments,” does not exceed the greater of (x) $200.0 million and (y) 15% of
EBITDA for the most recently ended Test Period as of the time any such
Restricted Payment is made;

(xiii) the distribution, as a dividend or otherwise (and the declaration of such
dividend), of shares of Equity Interest of, or Indebtedness issued to the U.S.
Borrower or a Restricted Subsidiary by, any Unrestricted Subsidiary (other than
Unrestricted Subsidiaries, the primary assets of which are cash and/or Cash
Equivalents);

(xiv) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the U.S. Borrower or any Restricted Subsidiary issued
in accordance with Section 6.01 to the extent such dividends are included in the
definition of “Interest Charges”;

(xv) the declaration and payment of dividends (A) to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the U.S. Borrower after the Closing Date, (B) to a direct or indirect parent
company of the U.S. Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of

 

-152-



--------------------------------------------------------------------------------

such parent company issued after the Closing Date, or (C) on Refunding Capital
Stock that is Preferred Stock (provided that the amount of dividends paid
pursuant to subclause (B) shall not exceed the aggregate amount of cash actually
contributed to the U.S. Borrower from the sale of such Preferred Stock);
provided that (x) all such dividends are included in “Interest Charges” and
(y) in the case of each of (A), (B) and (C) of this clause (xv), that for the
most recently ended Test Period, after giving effect to such issuance or
declaration on a pro forma basis, the U.S. Borrower and the Restricted
Subsidiaries on a consolidated basis would have had an Interest Coverage Ratio
of at least 2.00 to 1.00;

(xvi) the declaration and payment of dividends on the U.S. Borrower’s common
stock in an amount equal to 6% of the net proceeds received by or contributed to
the U.S. Borrower in or from any public underwriting offering of any common
stock of any direct or indirect parent company of the U.S. Borrower (including,
for the avoidance of doubt, any such offering consummated after January 26, 2007
and prior to the Closing Date), other than public offerings with respect to the
U.S. Borrower’s common stock registered on Form S-4 or Form S-8 and other than
any public sale constituting an Excluded Contribution;

(xvii) payments made or expected to be made by the U.S. Borrower or any
Restricted Subsidiary in respect of any repurchases (including in respect of
withholding or similar Taxes payable in connection therewith) of Equity
Interests held by any future, present or former employee, director, manager or
consultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members) including deemed repurchases in connection with the
exercise of stock options;

(xviii) Restricted Payments consisting of a dividend or other distribution or
exchange (and the declaration thereof) of Equity Interests of any entity or
entities constituting the Designated Business; provided that (i) as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) prior to the date of such
Restricted Payment, after giving pro forma effect to such Restricted Payment
(including the application of the net proceeds therefrom), the Consolidated
Secured Debt Ratio at such time does not exceed 4.90:1.00 and (ii) no Event of
Default has occurred and is continuing; and

(xix) repurchases, redemptions or repayments of any Subordinated Indebtedness
from net cash proceeds of any Indebtedness incurred pursuant to
Section 6.01(b)(xxvi);

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (i), (xii) and (xvi) of this
Section 6.04, no Default shall have occurred and be continuing or would occur as
a consequence thereof.

SECTION 6.05 Limitations on Transactions with Affiliates.

(a) The U.S. Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any

 

-153-



--------------------------------------------------------------------------------

transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the U.S. Borrower (each of the
foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $20.0 million, unless (i) such Affiliate Transaction
is on terms that are not materially less favorable to the U.S. Borrower or the
relevant Restricted Subsidiary than those that would have been obtained in a
comparable transaction by the U.S. Borrower or such Restricted Subsidiary with
an unrelated Person and (ii) the U.S. Borrower delivers to the Agent with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate payments or consideration in excess of $50.0 million, a
Board Resolution adopted by the majority of the members of the Board of
Directors of the U.S. Borrower approving such Affiliate Transaction and set
forth in an Officers’ Certificate certifying that such Affiliate Transaction
complies with clause (i) above.

(b) The limitations set forth in paragraph (a) of this Section 6.05 shall not
apply to:

(i) transactions between or among the U.S. Borrower or any of the Restricted
Subsidiaries;

(ii) Restricted Payments that are permitted by the provisions of Section 6.04
and Permitted Investments;

(iii) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, managers, employees or consultants
of the U.S. Borrower, any of its direct or indirect parent companies or any
Restricted Subsidiary;

(iv) [Reserved];

(v) transactions in which the U.S. Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to the U.S. Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (i) of paragraph (a) of this Section 6.05;

(vi) (A) payments and Indebtedness, Disqualified Stock and Preferred Stock (and
cancellations of any thereof) of the U.S. Borrower and its Restricted
Subsidiaries to any future, present or former employee, director, manager or
consultant (or their respective estates, Controlled Investment Affiliates or
Immediate Family Members) of the U.S. Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies or any other entity in which the U.S.
Borrower or a Restricted Subsidiary has an Investment and that is designated in
good faith as an “affiliate” by the Board of Directors of the U.S. Borrower (or
the compensation committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan or stock option plan or any other management
or employee benefit, plan or agreement; and (B) any employment agreements, stock
option plans and other compensatory arrangements (including, without limitation,
the U.S. Borrower’s 2001 and 2005 Stock Unit Retirement Plans (and any successor
plans thereto) and any supplemental executive retirement benefit plans or
arrangements) with any such employees, directors, managers or consultants (or
their respective estates, Controlled

 

-154-



--------------------------------------------------------------------------------

Investment Affiliates or Immediate Family Members) that are, in each case,
approved by the U.S. Borrower in good faith;

(vii) any agreement, instrument or arrangement as in effect as of the Closing
Date and, to the extent such agreement, instrument or arrangement was entered
into after December 30, 2016 and involves an aggregate consideration in excess
of $20.0 million, set forth on Schedule 6.05, or any amendment thereto (so long
as any such amendment is not disadvantageous to the Lenders when taken as a
whole in any material respect as compared to the applicable agreement as in
effect on the Closing Date as reasonably determined in good faith by the U.S.
Borrower);

(viii) the existence of, or the performance by the U.S. Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement or its equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date, and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the U.S. Borrower or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (viii) to the extent that the terms
of any such existing agreement together with all amendments thereto, taken as a
whole, or new agreement do not require payments by the U.S. Borrower or any
Restricted Subsidiary that are materially in excess of those required pursuant
to the terms of the original agreement in effect on the Closing Date as
reasonably determined in good faith by the U.S. Borrower;

(ix) [Reserved];

(x) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement that are fair to the U.S.
Borrower and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of the U.S. Borrower, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

(xi) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of Holdings to any Permitted Holder or to any former, current or future
director, manager, officer, employee or consultant (or their respective estates,
Controlled Investment Affiliates or Immediate Family Members) of the U.S.
Borrower, any of its Subsidiaries or any direct or indirect parent company
thereof;

(xii) sales of accounts receivable, payment intangibles and related assets or
participations therein, in connection with any Receivables Facility and Standard
Receivables Facility Undertakings;

(xiii) [Reserved]; and

(xiv) payments to or from, and transactions with, any joint venture in the
ordinary course of business.

 

-155-



--------------------------------------------------------------------------------

SECTION 6.06 Dispositions. The U.S. Borrower shall not and shall not permit any
Restricted Subsidiary to make any Disposition or enter into any agreement to
make any Disposition, except:

(xviii) (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the U.S.
Borrower and the Restricted Subsidiaries;

(xix) (b) Dispositions of inventory, goods held for sale and immaterial assets
in the ordinary course of business;

(xx) (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

(xxi) (d) Dispositions of property to the U.S. Borrower or to a Restricted
Subsidiary (including through the dissolution of any Restricted Subsidiary);

(xxii) (e) Dispositions permitted by Sections 6.03 and 6.04, Liens permitted by
Section 6.02 and Investments permitted by Section 6.07;

(xxiii) (f) Dispositions of Cash Equivalents;

(xxiv) (g) Dispositions of accounts receivable in connection with the collection
or compromise thereof or Dispositions of accounts receivable, payment
intangibles and related assets in connection with any Receivables Facility
permitted under Section 6.01(b)(i);

(xxv) (h) leases, subleases, assignments, licenses or sublicenses, in each case
in the ordinary course of business and which do not materially interfere with
the business of Holdings, the U.S. Borrower and the Restricted Subsidiaries;

(xxvi) (i) transfers of property subject to Casualty Events upon receipt of the
Net Cash Proceeds of such Casualty Event;

(xxvii) (j) Dispositions of property (other than any disposition of assets in
connection with a securitization transaction) not otherwise permitted under this
Section 6.06; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition and (ii) with respect to any Disposition pursuant to this clause (j)
with an aggregate fair market value in excess of $50.0 million, the U.S.
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.02); provided, however, that for the purposes of this
clause (ii), (A) any liabilities (as shown on the most recent consolidated
balance sheet of the U.S. Borrower provided hereunder or in the footnotes
thereto) of the U.S. Borrower or such Restricted

 

-156-



--------------------------------------------------------------------------------

Subsidiary, other than with respect to Indebtedness that is not secured by the
assets disposed of, that are assumed by the transferee with respect to the
applicable Disposition and for which the U.S. Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors,
(B) any securities received by the U.S. Borrower or such Restricted Subsidiary
from such transferee that are converted by the U.S. Borrower or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Disposition and (C) any Designated
Noncash Consideration received by the U.S. Borrower or such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (C) that is at that time outstanding, not in excess of the
greater of (x) $300.0 million and (y) 3% of Total Assets of the U.S. Borrower at
the time of the receipt of such Designated Noncash Consideration, with the fair
market value of each item of Designated Noncash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall in each case of clauses (A), (B) and (C) be deemed to be cash;

(xxviii) (k) any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

(xxix) (l) to the extent allowable under Section 1031 of the Code (or comparable
or successor provision), any exchange of like property (excluding any boot
thereon permitted by such provision) for use in a Permitted Business;

(xxx) (m) the unwinding of any Hedging Obligations;

(xxxi) (n) Dispositions in connection with Sale and Lease-Back Transactions
permitted by Section 6.01(b)(xxi);

(xxxii) (o) Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

(xxxiii) (p) any Disposition to the extent not involving property (when taken
together with any related Disposition or series of Dispositions) with a fair
market value in excess of $25.0 million;

(xxxiv) (q) [Reserved]; and

(xxxv) (r) Dispositions, in connection with a Disposition of a Designated
Business pursuant to Section 6.04(xviii), of assets comprising of such
Designated Business to any existing Subsidiary of the U.S. Borrower or any newly
formed Subsidiary of the U.S. Borrower prior to such Disposition of a Designated
Business that are completed substantially concurrently with, or reasonably in
advance of, the disposition of such Designated Business pursuant to
Section 6.04(xviii);

provided that any Disposition or series of related Dispositions of any property
pursuant to this Section 6.06 (other than Section 6.06(d) or Section 6.06(r))
with a fair market value in excess of $50.0 million, shall be for no less than
the fair market value of such property at the time of such Disposition. To the
extent any Collateral is Disposed of as expressly permitted by this Section

 

-157-



--------------------------------------------------------------------------------

6.06 to any Person other than a Loan Party, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents, and the Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

SECTION 6.07 Limitation on Investments and Designation of Unrestricted
Subsidiaries.

(a) The U.S. Borrower shall not, and shall not permit any Restricted Subsidiary
to, directly or indirectly, make any Investment other than Permitted
Investments.

(b) The U.S. Borrower shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the penultimate paragraph of the
definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the U.S. Borrower and the Restricted Subsidiaries (except to the extent
repaid) in the subsidiary so designated shall be deemed to be Investments in an
amount determined as set forth in the last sentence of the definition of
“Investment.” Such designation shall be permitted only if an Investment by the
U.S. Borrower and its Restricted Subsidiaries pursuant to the definition of
Permitted Investments and if such Subsidiary otherwise meets the definition of
an “Unrestricted Subsidiary.”

SECTION 6.08 Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The U.S. Borrower shall not, and shall not permit any Restricted Subsidiary
that is not a Subsidiary Guarantor to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(i) (A) pay dividends or make any other distributions to the U.S. Borrower or
any Restricted Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or (B) pay any
Indebtedness owed to the U.S. Borrower or any Restricted Subsidiary;

(ii) make loans or advances to the U.S. Borrower or any Restricted Subsidiary;
or

(iii) sell, lease or transfer any of its properties or assets to the U.S.
Borrower or any Restricted Subsidiary.

(b) The limitations set forth in clause (a) of this Section 6.08 shall not apply
(in each case) to such encumbrances or restrictions existing under or by reason
of:

(i) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Loan Documents and the related documentation
(including Collateral Documents) and Hedging Obligations;

(ii) the New Senior Note Documents and the New Senior Notes and the subsidiary
guarantees of the New Senior Notes issued thereunder;

 

-158-



--------------------------------------------------------------------------------

(iii) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature described in clause (iii) of paragraph (a) of this Section 6.08 on the
property so acquired;

(iv) applicable law or any applicable rule, regulation or order;

(v) any agreement or other instrument of a Person acquired by the U.S. Borrower
or any Restricted Subsidiary in existence at the time of such acquisition (but
not created in connection therewith or in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired;

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Restricted Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 6.01 and 6.02 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred after the Closing Date pursuant to
Section 6.01;

(x) customary provisions in joint venture agreements and other similar
agreements;

(xi) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

(xii) restrictions created in connection with any Receivables Facility; provided
that, in the case of Receivables Facilities established after the Closing Date,
such restrictions are necessary or advisable, in the good faith determination of
the U.S. Borrower, to effect such Receivables Facility;

(xiii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase or other agreement to which the U.S.
Borrower or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the U.S. Borrower or such
Restricted Subsidiary that are the subject of such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property of the U.S. Borrower or such Restricted Subsidiary or the
assets or property of any other Restricted Subsidiary; and

 

-159-



--------------------------------------------------------------------------------

(xiv) encumbrances or restrictions contained in Indebtedness permitted to be
incurred pursuant to Section 6.01(b)(xxii)(B) that apply only to the Person or
assets acquired with the proceeds of such Indebtedness;

(xv) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(xvi) any encumbrances or restrictions of the type referred to in clauses (i),
(ii) and (iii) of paragraph (a) of this Section 6.08 imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xv) of this paragraph (b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
U.S. Borrower, not materially more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; provided, further, that, with respect to contracts, instruments or
obligations existing on the Closing Date, any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive with respect to such
encumbrances and other restrictions than those contained in such contracts,
instruments or obligations as in effect on the Closing Date; and

(xvii) any encumbrances or restrictions contained in Indebtedness permitted to
be incurred by Section 6.01(b)(xxvi) that apply only to the Designated Business
incurring such Indebtedness.

SECTION 6.09 Amendments to Subordinated Indebtedness. The U.S. Borrower will
not, and will not permit any Subsidiary Guarantor to, amend, modify or alter the
documentation governing any Subordinated Indebtedness in any manner that is
materially adverse to the interests of the Lenders.

SECTION 6.10 Maximum Consolidated Secured Debt Ratio. For so long as any
Revolving Commitment, U.S. Term A Loan, Canadian Term A Loan, New Term A Loan or
Extended Term Loan in respect of any of the foregoing is outstanding, the U.S.
Borrower shall maintain a Consolidated Secured Debt Ratio, as determined as of
the last day of each fiscal quarter of the U.S. Borrower, commencing with the
fiscal quarter ending June 30, 2017, not to exceed 5.125 to 1.00.

SECTION 6.11 Business of U.S. Borrower and Restricted Subsidiaries. The U.S.
Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantially alter the character of their business, taken as
a whole, from the business conducted by the U.S. Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date. For the avoidance of doubt,
the Disposition of a Designated Business shall not be deemed to fundamentally
and substantially alter the character of the business, taken as a whole of the
U.S. Borrower and the Restricted Subsidiaries, taken as a whole.

 

-160-



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(xxxvi) (a) Non-Payment. Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within ten (10) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

(xxxvii) (b) Specific Covenants. The U.S. Borrower fails to perform or observe
any term, covenant or agreement contained in any of Sections 5.02(a) or 5.03
(solely with respect to Holdings and the Borrowers), Section 5.09(b) or Article
6; provided that any Event of Default under Section 6.10 shall not constitute an
Event of Default with respect to any Term Loans (other than Term Loans referred
to in clause (b) of the definition of “Required Financial Covenant Lenders”)
until the date on which the Required Financial Covenant Lenders exercise any
remedies with respect to the Revolving Facilities and the Term Loans referred to
in the definition of “Required Financial Covenant Lenders” in accordance with
Section 7.02; provided further that any Event of Default under Section 6.10 may
be waived, amended or otherwise modified from time to time by the Required
Financial Covenant Lenders; or

(xxxviii) (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 7.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the Agent to the
U.S. Borrower; or

(xxxix) (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
U.S. Borrower or any other Loan Party herein, in any other Loan Document, or in
any document required to be delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

(xl) (e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Material

 

-161-



--------------------------------------------------------------------------------

Indebtedness, if such sale or transfer is permitted hereunder or
(ii) termination events or similar events occurring under any Hedge Agreement
that constitutes Material Indebtedness (it being understood that clause (e)(B)
will apply to any failure to make any payment required as a result of any such
termination or similar event); or

(xli) (f) Insolvency Proceedings, Etc. Holdings, any Borrower or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, receiver-manager,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver, examiner or similar officer for it or for all or any
material part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver, examiner or
similar officer is appointed without the application or consent of such Person
and (except in the case of the U.K. Borrower) the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and (x) except
in the case of the U.K. Borrower, continues undismissed or unstayed for sixty
(60) calendar days, or an order for relief is entered in any such proceeding and
(y) in the case of a winding-up petition relating to a U.K. Borrower, continues
undismissed or unstayed for fourteen (14) calendar days from the commencement;
or

(xlii) (g) Inability to Pay Debts; Attachment. (i) Holdings, any Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its Material Indebtedness as it becomes due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(xliii) (h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $100.0 million (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage, it being understood for purposes of this
Agreement that the issuance of reservation of rights letter will not be
considered a denial of coverage) and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(xliv) (i) ERISA. (i) An ERISA Event occurs with respect to a Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

 

-162-



--------------------------------------------------------------------------------

(xlv) (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.03 or 6.05) or as a result of acts or
omissions by the Agent or any Lender or the Discharge of Obligations, ceases to
be in full force and effect; or any Loan Party or Foreign Borrower contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party or Foreign Borrower denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of the
discharge of such Loan Party’s or Foreign Borrower’s obligations hereunder in
accordance with the terms of this Agreement), or purports in writing to revoke
or rescind any Loan Document; or

(xlvi) (k) Change of Control. There occurs any Change of Control; or

(xlvii) (l) Collateral Documents. To the extent unremedied for a period of 10
Business Days (i) after any Responsible Officer of Holdings or the U.S. Borrower
obtains knowledge thereof (including upon notice thereof by the Agent to
Holdings or the U.S. Borrower) or reasonably should have known thereof, any
Collateral Document after delivery thereof pursuant to Section 4.01, 5.11 or
5.12 or pursuant to the Collateral Documents shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 6.03 or 6.05) cease to create a valid and perfected lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any portion
of the Collateral purported to be covered thereby, subject to Liens permitted
under Section 6.02, except to the extent that any such loss of perfection or
priority results from the failure of the Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file UCC continuation statements and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the U.S. Borrower ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
created by the Security Agreement or any nonconsensual Liens arising solely by
operation of law, in the case of clauses (i) and (ii), to the extent such Equity
Interests or other Collateral have an aggregate fair market value in excess of
$100.0 million.

SECTION 7.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Agent, at the request of the Required Lenders, shall take any
or all of the following actions (it being understood that during any period
during which an Event of Default under Section 6.10 exists solely with respect
to the Revolving Facilities and the Term Loans included in the definition of
“Required Financial Covenant Lenders”, the Agent at the request of the Required
Financial Covenant Lenders, shall take any of the actions described below solely
as they relate to the Revolving Facilities and the Term Loans included in clause
(b) of the definition of “Required Financial Covenant Lenders”):

(xlviii) (a) declare the commitment of each Lender to make Loans and any
obligation of the Issuing Banks to issue, amend or renew Letters of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

 

-163-



--------------------------------------------------------------------------------

(xlix) (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers and require all outstanding Letters
of Credit to be cash collateralized in accordance with Section 2.04(j); and

(l) (c) exercise on behalf of itself, the Issuing Banks and the Lenders all
rights and remedies available to it, the Issuing Banks and the Lenders under the
Loan Documents or applicable law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the U.S. Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
Issuing Banks to issue, amend or renew Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Agent, the Issuing Banks or any Lender.

In connection with any acceleration of the Obligations as contemplated above,
the Designated Obligations shall, automatically and with no further action
required by the Agent, any Loan Party or any Lender, be converted into the
Dollar Equivalent, determined as of the date of such acceleration (or, in the
case of any LC Disbursements following the date of such acceleration, as of the
date of drawing under the applicable Letter of Credit) and from and after such
date all amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder.

ARTICLE VIII

THE AGENT

Each of the Lenders hereby irrevocably appoints the Agent (together with its
Affiliates and branches) as its agent and authorizes the Agent to take such
actions on its behalf, including execution of the other Loan Documents, and to
exercise such powers as are delegated to the Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall also act as the “collateral agent” under the Loan Documents, and
each of the Lenders and Issuing Banks (including in its capacities as a holder
of Secured Hedging Obligations and Secured Cash Management, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Agent for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Agent, shall be entitled
to

 

-164-



--------------------------------------------------------------------------------

the benefits of all provisions of this Article VIII and Article IX (as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Agent by the U.S. Borrower or a Lender, and the Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the value or sufficiency of the Collateral or the
creation, perfection or priority of Liens on the Collateral or the existence of
the Collateral, or (vi) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

-165-



--------------------------------------------------------------------------------

Each of the Lenders, the Issuing Banks and the Loan Parties agree, that the
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lenders and the Issuing Banks by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Agent to be its electronic transmission system
(the “Approved Electronic Platform”).

Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Issuing Banks and the Loan
Parties acknowledge and agree that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lenders, the Loan Parties and the Issuing Banks hereby
approve distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

The Approved Electronic Communications and the Approved Electronic Platform are
provided “as is” and “as available.” None of the Agent or any of its Affiliates
or any of their respective officers, directors, employees, agents, advisors or
representatives (the “Agent Affiliates”) warrant the accuracy, adequacy or
completeness of the Approved Electronic Communications and the Approved
Electronic Platform and each expressly disclaims liability for errors or
omissions in the Approved Electronic Communications and the Approved Electronic
Platform. No warranty of any kind, express, implied or statutory (including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, noninfringement of third party rights or freedom from viruses or other
code defects) is made by the Agent Affiliates in connection with the approved
electronic communications or the approved electronic platform.

Each of the Lenders, the Issuing Banks and the Loan Parties agrees that the
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Agent’s generally-applicable document
retention procedures and policies.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the U.S. Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent (not to be unreasonably withheld
or delayed) of the U.S. Borrower, to appoint a successor; provided that, during
the existence and continuation of an Event of Default, no consent of the U.S.
Borrower shall be required. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the Lenders and the Issuing Banks appoint a
successor Agent which shall be a commercial bank or an Affiliate of any such
commercial bank reasonably acceptable to the U.S. Borrower. Upon the acceptance
of its appointment as Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the

 

-166-



--------------------------------------------------------------------------------

retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After the Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent, any Joint Lead Arranger, any Co-Documentation Agent or any other
Lender or a Related Party of any of the foregoing and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any Joint Lead
Arranger, any Co-Documentation Agent or any other Lender or a Related Party of
any of the foregoing and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or related agreement or any document furnished hereunder or thereunder.

The co-arrangers, joint bookrunners, co-syndication agents and the
co-documentation agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.

Each Lender authorizes and directs the Agent to, upon the request of the U.S.
Borrower, enter into any intercreditor agreement with any agent under any
Receivables Facility of the U.S. Borrower or any of its Restricted Subsidiaries
and each Lender agrees to be bound by the terms thereof that are applicable to
it thereunder.

Any supplement to this agreement effecting any Subsidiary of the U.S. Borrower
becoming an Additional Foreign Borrower may include “parallel debt” provisions
or similar customary provisions for credit facilities of borrowers organized in
the jurisdiction of organization of such Additional Foreign Borrower.

SECTION 8.01 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the Collateral
in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the Agent
at the direction of the Required Lenders on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that shall vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity

 

-167-



--------------------------------------------------------------------------------

interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid
(i) the Agent shall be authorized to form one or more acquisition vehicles and
to assign any successful credit bid to such acquisition vehicle or vehicles
(ii) each of the Secured Parties’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Agent may reasonably request in connection with the
formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.

SECTION 8.02 Withholding Taxes. To the extent required by any applicable laws,
the Agent may withhold from any payment to any Lender an amount equivalent to
any applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.15, each Lender shall indemnify and hold harmless the Agent against,
within ten (10) days after written demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Agent) incurred by or asserted
against the Agent by the IRS or any other Governmental Authority as a result of
the failure of the Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due the Agent
under this Article VIII. For the avoidance of doubt, a “Lender” shall, for
purposes of this paragraph, include any Issuing Bank. The agreements in this
paragraph shall survive the resignation and/or replacement of the Agent, any
assignment of rights by, or the replacement of, a

 

-168-



--------------------------------------------------------------------------------

Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

if to any Loan Party or any Foreign Borrower, to it in care of the U.S. Borrower
at:

Aramark Services, Inc.

1101 Market Street

Philadelphia, PA 19107

Attention: Treasurer

Facsimile No: (215) 413-8841

with a copy to:

Aramark Services, Inc.

1101 Market Street

Philadelphia, PA 19107

Attention: General Counsel

Facsimile No: (215) 238-3388

with a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Jennifer Hobbs

Fax No.: (212) 455-2502

E-Mail Address: jhobbs@stblaw.com

if to the Agent, to it at:

JPMorgan Chase Bank, N.A.

Loan & Agency

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713-2107

Attention: Jane Dreisbach

Facsimile No: (302) 634-8459

E-Mail Address: jane.dreisbach@Jpmorgan.com

 

-169-



--------------------------------------------------------------------------------

and a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Corey Wright

Fax No.: (212) 269-5420

E-Mail Address: cwright@cahill.com

if to the respective Issuing Banks for Letters of Credit (as applicable):

JPMorgan Chase Bank, N.A.

Loan & Agency

500 Stanton Christiana Road, Ops 2, Floor 3

Newark, Delaware 19713-2107

Attention: Jane Dreisbach Facsimile No: (302) 634-8459

E-Mail Address: jane.dreisbach@Jpmorgan.com

Goldman Sachs Lending Partners LLC

C/o Goldman Sachs Loan Operations

Attention: Letter of Credit Dpt. Manager

6011 Connection Drive

Irving, TX 75039

Facimile No.: 917-977-4587

E-mail Address: GS-LOC-OPERATIONS@NY.EMAIL.GS.COM

Bank of America, N.A.

1 Fleet Way

PA6-580-02-30

Scranton, PA 18507-1999

Attention: Charles Herron

Facsimile No.: 800-755-8743

E-mail Address: Charles.P.Herron@baml.com

Credit Suisse AG

Trade Finance Services Department

Eleven Madison Avenue, 9th Floor

New York, New York 10010

Facsimile No.: (212) 325-8315

E-mail Address: list.ib-lettersofcredit-ny@credit-suisse.com

Wells Fargo Bank, N.A.

One South Broad St.,

8th Floor, Y1375-086

Philadelphia, PA 19107

Attention: James Travagline

Facsimile No: 267-321-6700

 

-170-



--------------------------------------------------------------------------------

E-Mail Address: james.travagline@wellsfargo.com

Barclays

700 Prides Crossing

Newark, DE 19713

Attention: Millie Ado

Facsimile No.: (201) 510 8101

E-mail Address: 12015108101@tls.ldsprod.com

PNC Bank, N.A.

300 Fifth Avenue

Pittsburgh, PA 15222

Attention: Lisa Pierce

Facsimile No: 412-762-2760

E-Mail Address: lisa.pierce@pnc.com

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch

Suite 1800, 200 Bay Street, RBC South Tower, Toronto, ON, M5J 2J1

Attention: Theresa Algenio

Facsimile No: 416-367-3579

E-Mail Address: talgenio@ca.mufg.jp

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf, 4th floor Baltimore, MD 21231

Attention: Morgan Stanley Loan Servicing

Facsimile No: 718-233-2140

E-Mail Address: msloanservicing@morganstanley.com

if to the Agent with respect to Yen Term C Loans, to it at:

JPMorgan Europe Limited

Agency Loans

125 London Wall, Fl. 9

London, EC2Y 5AJ, UK

Attention: James Beard

Facsimile No: +44 (0) 207 777 2360

E-Mail Address: james.uk.beard@jpmorgan.com

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone; provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

 

-171-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or the U.S. Borrower (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Agent may, but shall not be obligated to,
make Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender, any Issuing Bank or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Agent’s transmission of
communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

 

-172-



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a Loan or issuing of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agent, any Issuing Bank or any Lender may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document (other than any such amendment to effectuate any modification thereto
expressly contemplated by the terms of the other Loan Documents), pursuant to an
agreement or agreements in writing entered into by the Agent and the Loan Party
or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender; it being understood that
a waiver of any condition precedent set forth in Article IV or the waiver of any
Default or mandatory prepayment shall not constitute an increase of any
Commitment of any Lender, (B) reduce or forgive the principal amount of any Loan
or reimbursement obligation hereunder with respect to LC Disbursements or reduce
the rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder or change the currency in which any such amount is required to be
paid, without the written consent of each Lender directly affected thereby,
(C) postpone any scheduled date of payment of the principal amount of any Loan,
or any date for the payment of any interest, fees or other Obligations payable
hereunder or the reimbursement of any LC Disbursement, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the provisions of Section 2.11(c) providing for the default
rate of interest, or to waive any obligations of any Borrower to pay interest at
such default rate, (D) change Section 2.16(a) or (b) in a manner that would
alter the manner in which payments are shared, without the written consent of
each Lender adversely affected thereby, (E) change any of the provisions of this
Section 9.02 or the definition of “Required Lenders,” “Required Class Lenders,”
“Required Financial Covenant Lenders” or “Required Revolving Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender adversely affected thereby, (F) release all or substantially all of
the Subsidiary Guarantors or the U.S. Borrower from their or its obligation
under its Loan Guaranty (except as otherwise permitted herein or in the other
Loan Documents), without the written consent of each Lender, (G)

 

-173-



--------------------------------------------------------------------------------

except as provided in clauses (c) and (d) of this Section 9.02 or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (H) amend the definition of “Secured
Obligations,” “Secured Hedge Obligations,” or “Secured Cash Management
Obligations” without the written consent of each Lender adversely affected
thereby or (I) waive any condition set forth in Section 4.02 as to any Borrowing
under one or more Revolving Facilities without the written consent of the
Required Revolving Lenders (and, for the avoidance of doubt, no consent of the
Required Lenders shall be required); provided, further, that no such agreement
shall amend, modify or otherwise (x) affect the rights or duties of the Agent or
any Issuing Bank hereunder without the prior written consent of the Agent or
such Issuing Bank, as applicable or (y) make any change to the documents that by
its terms affects the rights of any Class of Lenders to receive payments in any
manner different than any other Class of Lenders without the written consent of
the Required Class Lenders of such Class; and provided, further, that no
amendment, modification, waiver of or consent with respect to any of the terms
and provisions (and related definitions) of Section 6.10 shall be effective
without the written consent of the Required Financial Covenant Lenders and any
such amendment, supplement, modification or waiver shall be effective with the
written consent of only the Required Financial Covenant Lenders (or the Agent
with the prior written consent thereof), on the one hand, and the Borrowers, on
the other hand. Notwithstanding anything to the contrary contained herein, no
amendment shall require any Revolving Lender to make Revolving Loans to a
Borrower other than the applicable Borrowers under such Revolving Facility
without the consent of such Revolving Lender.

(c) The Lenders hereby irrevocably agree that the Liens granted to the Agent by
the Loan Parties on any Collateral shall be automatically released (i) upon the
Discharge of Obligations, (ii) upon the sale or other disposition of the
property constituting such Collateral (including as part of or in connection
with any other sale or other disposition permitted hereunder) to any Person
other than another Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) subject to paragraph
(b) of this Section 9.02, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders, (iv) to the extent the property
constituting such Collateral is owned by any Loan Guarantor, upon the release of
such Loan Guarantor from its obligations under its Loan Guaranty in accordance
with the provisions of this Agreement, (v) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Agent and the Lenders pursuant to the Collateral Documents or (vi) with
respect to any Mortgaged Property, upon such Mortgaged Property becoming an
Excluded Asset (as defined in the Security Agreement); provided that the Agent
may, in its discretion, release the Lien on Collateral valued in the aggregate
not in excess of $10.0 million during each fiscal year without consent of any
Lender. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral to the extent required under the provisions of
the Loan Documents. The Lenders irrevocably authorize the Agent to release or
subordinate any Lien on any property granted to or held by the Agent or the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by paragraph (q) of the definition of Permitted Liens
(solely as it relates to Indebtedness permitted to be incurred pursuant to
Sections 6.01(b)(vi), (b)(xxi) or (b)(xxii)(A)) (in each case, to the extent
required by the terms of the obligations secured by such Liens) pursuant to
documents reasonably acceptable to the Agent).

 

-174-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Section 9.02,
(A) guarantees and related documents, if any, executed by Foreign Subsidiaries
in connection with this Agreement may be in a form reasonably determined by the
Agent and may be amended and waived with the consent of the Agent at the request
of the U.S. Borrower without the need to obtain the consent of any other Lenders
if such amendment or waiver is delivered in order (i) to comply with local law
or advice of local counsel, (ii) to cure ambiguities or defects or (iii) to
cause such guarantee or other document to be consistent with this Agreement and
the other Loan Documents and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) and is not adverse in any
material respect to any other Class may be effected by an agreement or
agreements in writing entered into solely by the U.S. Borrower, the Agent and
the requisite percentage in interest of the affected Class of Lenders stating
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at time.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the U.S.
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement (or to replace such Non-Consenting Lender from the Class for which
consent is being sought); provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the U.S.
Borrower and the Agent, and, with respect to assignees that are Revolving
Lenders, each Issuing Bank shall agree, as of such date, to purchase for cash
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b)(ii)
of Section 9.04, (ii) the replacement Lender shall grant its consent with
respect to the applicable proposed amendment, waiver or consent and (iii) the
applicable Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by such Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.14 and 2.15 (assuming that the Loans
of such Non-Consenting Lender have been prepaid on such date rather than sold to
the replacement Lender).

(f) if the Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The U.S. Borrower shall pay (and, to the extent directly attributable to the
facilities provided to any Foreign Borrower hereunder, each Foreign Borrower
shall severally

 

-175-



--------------------------------------------------------------------------------

and not jointly with the U.S. Borrower be obligated to pay) (i) all reasonable
documented out-of-pocket expenses incurred by the Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel llp, counsel for the Agent, and each other local non-U.S. counsel for
the Agent in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facilities provided for herein and the preparation of the Loan
Documents and related documentation, (ii) all reasonable documented
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside legal counsel to the
Agent, in connection with any amendments, modifications or waivers of the
provisions of any Loan Documents (whether or not the transactions contemplated
thereby shall be consummated), (iii) all reasonable documented out-of-pocket
expenses incurred by the Agent, the Issuing Banks or the Lenders, including the
reasonable documented fees, charges and disbursements of any counsel for the
Agent and for one law firm retained by the Issuing Banks and the Lenders (and
such additional counsel as the Agent or any Lender or group of Lenders
determines are necessary in light of actual or potential conflicts of interest
or the availability of different claims of defenses), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans and other extensions of credit made hereunder, including all such
reasonable documented out-of-pocket expenses incurred during any workout,
restructuring or related negotiations in respect of such Loans, and (iv) subject
to any other provisions of this Agreement, of the Loan Documents or of any
separate agreement entered into by the Borrowers and the Agent with respect
thereto, all reasonable documented out-of-pocket expenses incurred by the Agent
in the administration of the Loan Documents. Expenses reimbursable by the U.S.
Borrower under this Section include, without limiting the generality of the
foregoing, subject to any other applicable provision of any Loan Document,
reasonable documented out-of-pocket costs and expenses incurred in connection
with:

(i) lien and title searches and title insurance; and

(ii) taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens.

(b) The Borrowers shall indemnify the Agent, each Issuing Bank and each Lender,
in their capacities as such, and each Related Party of any of the foregoing
Persons (except for any Related Party that is an initial purchaser of the New
Senior Notes acting in its capacity as such) (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Environmental Liability
related in any way to the U.S. Borrower or any of its Subsidiaries or to any
property owned or operated by the U.S. Borrower or any of its Subsidiaries,
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by any
Borrower, any other Loan

 

-176-



--------------------------------------------------------------------------------

Party or any of their respective Affiliates) or (iv) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Agent under paragraph (a) or (b) of this Section 9.03, each Lender
severally agrees to pay to the Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Agent in its capacity
as such.

(d) To the extent permitted by applicable law, no party to this Agreement shall
assert, and each hereby waives, any claim against any other party hereto or any
Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan, any
Letter of Credit or the use of the proceeds thereof; provided that, nothing in
this clause (d) shall relieve any Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(e) Other than to the extent required to be paid on the Closing Date, all
amounts due under clauses (a) and (b) above shall be payable by the applicable
Borrower within ten (10) Business Days of receipt of an invoice relating thereto
and setting forth such expenses in reasonable detail. All amounts due from the
Lenders under clause (c) above shall be paid promptly after written demand
therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as permitted by Section 6.03 or the
definition of “Change of Control,” no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any such Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-177-



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the U.S. Borrower; provided that, the U.S. Borrower shall be deemed to have
consented to an assignment of Term Loans unless it shall have objected thereto
by written notice to the Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the U.S. Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default specified in paragraph (a), (f) or (g) of
Section 7.01 has occurred and is continuing, any other assignee;

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment of (x) any Revolving Commitment to an assignee that is a Lender
(other than a Defaulting Lender) with a Revolving Commitment immediately prior
to giving effect to such assignment and (y) all or any portion of a Term Loan to
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank; provided that no consent of the Issuing Banks shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than, (vu) in the case of any Revolving Commitments or
Revolving Loans, $5,000,000, (wv) in the case of a U.S. Term A Loan, $1,000,000
or an integral multiple of $1,000,000 in excess thereof, (xw) in the case of a
U.S. Term B Loan, $250,000 or an integral multiple of $250,000 in excess
thereof, (yx) in the case of a Canadian Dollar denominated Term Loan,
C$1,000,000 or an integral multiple of C$1,000,000 in excess thereof, or (zy )
in the case of a Yen denominated Term Loan, ¥100,000,000 or an integral multiple
in of ¥100,000,000 in excess thereof or (z) in the case of a Euro denominated
Term Loan, €1,000,000 or an integral multiple in of €1,000,000 in excess
thereof, in each case unless each of the Borrower and the Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default specified in paragraph (a), (f), or (g) of Section 7.01 has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

-178-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Agent and the parties to the Assignment and Assumption are
participants), together with a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) a Borrower or any of its Affiliates; provided that, with respect
to clause (c), such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15 and 9.03 with respect to facts and circumstances occurring
on or prior to the effective date of such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

-179-



--------------------------------------------------------------------------------

(iv) The Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and each Borrower, the
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Borrower, and solely with
respect to their own interests, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Agent and the parties to the Assignment and Assumption
are participants), the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.02, 2.04, 2.16(b) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Agent or the
Issuing Banks, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) each Borrower, the Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (A), (B), (C),
(D), (F) and (G) of the first proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14 and 2.15 (subject to the requirements and limitations
of such Sections, it being understood and agreed that the documentation required
under Section 2.15(g) shall be delivered solely to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04; provided that such
Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to

 

-180-



--------------------------------------------------------------------------------

the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.16(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the applicable Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the Discharge of
Obligations or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and the Fee Letter, dated as of February 28,
2017, by and among the U.S. Borrower and

 

-181-



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., and any separate letter agreements with respect to
fees payable to the Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Agent to accept electronic signatures in any form or format
without its prior written consent.

SECTION 9.07 Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Borrower or any
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify such Borrower and the Agent of such setoff or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff or application under
this Section 9.08. The rights of each Lender under this Section 9.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE
SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY

 

-182-



--------------------------------------------------------------------------------

PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF
THIS AGREEMENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT
TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE
OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE)
AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED
TO THE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE
NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each of the Foreign Borrowers hereby irrevocably designates, appoints and
empowers Aramark Services, Inc. (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of or in connection with this Agreement or any other Loan Document. Such

 

-183-



--------------------------------------------------------------------------------

service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to such Foreign Borrower in care
of the Process Agent at the Process Agent’s above address, and each of the
Foreign Borrowers hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, each of
the Foreign Borrowers irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing (by registered or certified
mail, postage prepaid) of copies of such process to the Process Agent or such
Foreign Borrower at its address specified in Section 9.01. Aramark Services,
Inc. hereby acknowledges and accepts its appointment as Process Agent for each
of the Foreign Borrowers and the corresponding rights and obligations set forth
in this paragraph (d).

(e) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01 or, in the case of any Foreign Borrower, as provided for in
Section 9.09(d). Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(f) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars, Canadian Dollars, Euros, Sterling or Yen
into another currency, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars,
Canadian Dollars, Euros, Sterling or Yen, as the case may be, with such other
currency at the spot rate of exchange quoted by the Agent at 11:00 a.m. (New
York City time) on the Business Day preceding that on which final judgment is
given, for the purchase of Dollars, Canadian Dollars, Euros, Sterling or Yen, as
the case may be, for delivery two Business Days thereafter. The obligation of
each Borrower in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent of any sum adjudged to be so due in the Judgment
Currency, the Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
in the Agreement Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or the Person to whom
such obligation was owing against such loss.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE

 

-184-



--------------------------------------------------------------------------------

OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. The Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and it and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory, governmental or administrative authority, (c) to the extent required
by law or by any subpoena or similar legal process, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially
similar to or consistent with those of this Section 9.12, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the U.S. Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 9.12 or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than any Borrower. For the
purposes of this Section 9.12, “Information” means all information received from
any Loan Party or any Foreign Borrower relating to the Loan Parties, the
Subsidiaries or their respective businesses or the Transactions other than any
such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any of the
Subsidiaries or that becomes publicly available other than as a result of a
breach by such Agent or Lender of its obligations hereunder. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised substantially the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that (a) it is not relying on or looking to any Margin Stock
for the repayment of the Borrowings and other credit extensions provided for
herein and acknowledges that the Collateral shall not include any Margin Stock
and (b) it is not and will not become a “creditor” as defined in Regulation T or
a “foreign branch of a broker-dealer” within the meaning of Regulation X.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to any Borrower in violation of any
Requirement of Law.

 

-185-



--------------------------------------------------------------------------------

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act or the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) hereby notifies each Loan Party that pursuant to the
requirements of such Act or Acts, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with such Acts. Each Loan Party shall,
promptly following a request by the Agent (on behalf of itself or any Lender),
provide all reasonable documentation and other information that the Agent or
such Lender reasonably requests that is a Requirement of Law in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada).

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates. In addition, each Loan Party and
each Lender hereby acknowledges that Affiliates of the Joint Lead Arrangers, the
Co-Documentation Agent, the Agent and certain of the Lenders will be initial
purchasers of the New Senior Notes.

SECTION 9.16 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.16 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO,

 

-186-



--------------------------------------------------------------------------------

OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.18 No Fiduciary Duty, etc. Each Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that none of the Agent, any Joint
Lead Arranger, any Co-Documentation Agent, any Issuing Bank or any Lender will
have any obligations except those obligations expressly set forth herein and in
the other Loan Documents and each of the Agent, each Joint Lead Arranger, each
Co-Documentation Agent, each Issuing Bank and each Lender is acting solely in
the capacity of an arm’s length contractual counterparty to such Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, such Borrower or any
other person (including, without limitation, each other Loan Party). Each
Borrower agrees that it will not assert any claim against the Agent, any Joint
Lead Arranger, any Co-Documentation Agent, any Issuing Bank or any Lender based
on an alleged breach of fiduciary duty by such Agent, Joint Lead Arranger,
Co-Documentation Agent, Issuing Bank or Lender in connection with this Agreement
and the transactions contemplated hereby. Additionally, each Borrower
acknowledges and agrees that none of the Agent, any Joint Lead Arranger, any
Co-Documentation Agent any Issuing Bank or any Lender is advising such Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. Each Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and none of
the Agent, any Joint Lead Arranger, any Co-Documentation Agent, any Issuing Bank
or any Lender shall have any responsibility or liability to such Borrower with
respect thereto.

Each Borrower further acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each of the Agent, each Joint Lead Arranger,
each Co-Documentation Agent and each Issuing Bank is, and certain of the Lenders
are, full service securities or banking firms engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, any of the Agent, any Joint Lead
Arranger, any Co-Documentation Agent, any Issuing Bank or any Lender may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any of the Agent, any Joint Lead Arranger, any Co-Documentation
Agent, any Issuing Bank or any Lender or any of its customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each the Agent, any Joint Lead Arranger, any
Co-Documentation Agent, any Issuing Bank or any Lender and any of their
respective affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you may have conflicting interests regarding the transactions

 

-187-



--------------------------------------------------------------------------------

described herein and otherwise. None of the Agent, any Joint Lead Arranger, any
Co-Documentation Agent, any Issuing Bank or any Lender will use confidential
information obtained from you by virtue of the transactions contemplated by the
Loan Documents or its other relationships with you in connection with the
performance by such Person of services for other companies, and none of the
Agent, any Joint Lead Arranger, any Co-Documentation Agent, any Issuing Bank or
any Lender will furnish any such information to other companies. You also
acknowledge that none of the Agent, any Joint Lead Arranger, any
Co-Documentation Agent, any Issuing Bank or any Lender has any obligation to use
in connection with the transactions contemplated by the Loan Documents, or to
furnish to you, confidential information obtained from other companies.

SECTION 9.19 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.19 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.19, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.19 shall remain
in full force and effect until the satisfaction and discharge of all Guaranteed
Obligations. The U.S. Borrower and each Qualified ECP Guarantor intends that
this Section 9.19 constitute, and this Section 9.19 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of the
U.S. Borrower and each Qualified ECP Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(li) (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(lii) (b) the effects of any Bail-In Action on any such liability, including, if
applicable:

i. (i) a reduction in full or in part or cancellation of any such liability;

ii. (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

-188-



--------------------------------------------------------------------------------

iii. (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

LOAN GUARANTY

SECTION 10.01 Guaranty.

(a) Each Loan Guarantor hereby agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (collectively the “Guaranteed Obligations”). Each
Loan Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. For the avoidance of doubt, unless required by applicable law, the
parties hereto acknowledge and agree to report consistently therewith that each
Loan Guarantor that is a Domestic Subsidiary of the U.S. Borrower shall be
treated as a primary obligor of the U.S. Borrower Guaranteed Obligations for
U.S. federal and state tax purposes.

(b) The U.S. Borrower hereby agrees that it is jointly and severally liable for,
and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (other than Secured Obligations that are expressly
the obligations of the U.S. Borrower pursuant to the terms of any Loan Document,
Hedge Agreement or Cash Management Agreement, which Secured Obligations shall
continue to be the primary obligations of the U.S. Borrower) (collectively the
“U.S. Borrower Guaranteed Obligations”). The U.S. Borrower further agrees that
the U.S. Borrower Guaranteed Obligations may be extended or renewed in whole or
in part without notice to or further assent from it, and that it remains bound
upon its guarantee notwithstanding any such extension or renewal. The provisions
of this Article X (other than Section 10.12) shall apply equally to the U.S.
Borrower as guarantor of the U.S. Borrower Guaranteed Obligations as to the Loan
Guarantors as guarantors of the Guaranteed Obligations.

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the Agent
or any Lender to sue any Borrower, any Loan Guarantor, any other guarantor, or
any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including
(i) any claim of waiver, release, extension, renewal,

 

-189-



--------------------------------------------------------------------------------

settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of or
other Person liable for any of the Guaranteed Obligations; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party; or (iv) the existence of any claim, setoff or other
rights which any Loan Guarantor may have at any time against any Obligated
Party, the Agent, any Lender, or any other Person, whether in connection
herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Agent or any Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
Person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. The Agent may, at its election, foreclose on any Collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to

 

-190-



--------------------------------------------------------------------------------

impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agent and the Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Agent nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

SECTION 10.08 [Reserved].

SECTION 10.09 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section 10.09 with respect to the Maximum Liability of each Loan Guarantor
is intended solely to preserve the rights of the Lenders to the maximum extent
not subject to avoidance under applicable law, and no Loan Guarantor nor any
other Person or entity shall have any right or claim under this Section 10.09
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Loan Guarantor hereunder shall not be rendered voidable
under applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations
may at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

 

-191-



--------------------------------------------------------------------------------

SECTION 10.10 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any Borrower after the Closing Date (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from any Borrower after the Closing Date (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the Agent, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

SECTION 10.11 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agent and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

SECTION 10.12 Release of Loan Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary (i) a Subsidiary Guarantor shall automatically
be released from its obligations hereunder and its Loan Guaranty shall be
automatically released upon the consummation of any transaction permitted
hereunder as a result of which such Subsidiary Guarantor ceases to be a Domestic
Subsidiary of the U.S. Borrower and (ii) so long as no Event of Default has
occurred and is continuing (A) if a Loan Guarantor is or becomes an Immaterial
Subsidiary, and such release would not result in any Immaterial Subsidiary being
required pursuant to Section 5.11(e) to become a Loan Party hereunder (except to
the extent that on and as of the date of such release, one or more other
Immaterial Subsidiaries become Loan Guarantors hereunder and the provisions of
Section 5.11(e) are satisfied upon giving effect to all such additions and
releases), (B) a Restricted Subsidiary is designated as an Unrestricted
Subsidiary in accordance with Section 6.07, (C) a Restricted Subsidiary is
designated as a Receivables Subsidiary in connection with a Receivables Facility
otherwise permitted hereunder and such Restricted Subsidiary owns no assets or
engages in no activities other than such assets or activities which are the
subject of such Receivables Facility or (D) a Loan Guarantor ceases to be a
Wholly-Owned Subsidiary as a

 

-192-



--------------------------------------------------------------------------------

result of a transaction permitted by this Agreement, then in the case of each of
clauses (A), (B), (C) and (D), such Subsidiary Guarantor shall be automatically
released from its obligations hereunder and its Loan Guaranty shall be
automatically released upon notification thereof from the U.S. Borrower to the
Agent. In connection with any such release, the Agent shall execute and deliver
to any Subsidiary Guarantor, at such Subsidiary Guarantor’s expense, all
documents that such Subsidiary Guarantor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
the preceding sentence of this Section 10.12 shall be without recourse to or
warranty by the Agent.

[Signature pages follow]

 

-193-